          Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 1 of 85




Preface                                  0                               PBNDS 2011



                                                          Ex. 14 to Armstrong Decl.
                                                                       Page 1 of 85
                   Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 2 of 85

                                                                 aspects of food service and dining room
4.1 Food Service                                                 operations.

I. Purpose and Scope                                         3. Detainees, staff and others shall be protected from
                                                                injury and illness by adequate food service
This detention standard ensures that detainees are              training and the application of sound safety and
provided a nutritionally balanced diet that is                  sanitation practices in all aspects of food service
prepared and presented in a sanitary and hygienic               and dining room operations.
food service operation.
                                                             4. Dining room facilities and operating procedures
This detention standard applies to the following                shall provide sufficient space and time for
types of facilities housing ICE/ERO detainees:                  detainees to eat meals in a relatively relaxed,
                                                                unregimented atmosphere.
  •   Service Processing Centers (SPCs);
                                                             5. Food service facilities and equipment shall meet
  •   Contract Detention Facilities (CDFs); and                 established governmental health and safety codes,
  •   State or local government facilities used by              as documented in independent, outside sources.
      ERO through Intergovernmental Service                  6. Detainees, staff and others shall be protected from
      Agreements (IGSAs) to hold detainees for more             health-related harm by advance medical screening
      than 72 hours.                                            and clearance before any detainee is assigned to
Procedures in italics are specifically required for SPCs        work in food service operations.
and CDFs. IGSA facilities must conform to these              7. Food service areas shall be continuously inspected
procedures or adopt, adapt or establish alternatives,           by food service staff and other assigned personnel
provided they meet or exceed the intent represented             on schedules determined by the food service
by these procedures.                                            administrator and by applicable policy
For all types of facilities, procedures that appear in          requirements.
italics with a marked (**) on the page indicate              8. Stored food goods shall be maintained in
optimum levels of compliance for this standard.                 accordance with required conditions and
Various terms used in this standard may be defined              temperatures.
in standard “7.5 Definitions.”                               9. Food service personnel shall provide nutritious
                                                                and appetizing meals. Nutritional needs are
II. Expected Outcomes                                           diverse because of differences in age, activity,
The expected outcomes of this detention standard                physical condition, gender, religious preference
are as follows (specific requirements are defined in            and medical considerations. Food service
“V. Expected Practices”).                                       personnel shall accommodate the ethnic and
                                                                religious diversity of the facility’s detainee
1. All detainees shall be provided nutritionally
                                                                population when developing menu cycles. While
   balanced diets that are reviewed at least quarterly
                                                                each facility must meet all ICE/ERO standards and
   by food service personnel and at least annually by
                                                                follow required procedures, individuality in
   a qualified nutritionist or dietitian.
                                                                menu planning is encouraged.
2. Detainees, staff and others shall be protected from
                                                             10. Therapeutic medical diets and supplemental food
   harm, and facility order shall be maintained, by
                                                                 shall be provided as prescribed by appropriate
   the application of sound security practices in all
                                                                 clinicians.


4.1 | Food Service                                         228                                       PBNDS 2011
                                                                                           (Revised December 2016)

                                                                                 Ex. 14 to Armstrong Decl.
                                                                                              Page 2 of 85
                   Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 3 of 85

11. Special diets and ceremonial meals shall be              based Standards for Adult Local Detention
    provided for detainees whose religious beliefs           Facilities, 4th Edition: 4-ADLF-4A-01 through 4A­
    require adherence to religious dietary laws.             18. (Five of those Expected Practices are mandatory
                                                             for accreditation: 4A-07, 4A-11, 4A-13, 4A-15 and
12. Detainees shall receive a religious or special diet
                                                             4A-16.)
    free of any personal cost.
                                                             ICE/ERO Performance-based National Detention
13. Food shall never be used for reward or
    punishment.                                              Standards 2011:

14. The facility shall provide communication                     •   “2.7 Key and Lock Control”; and
    assistance to detainees with disabilities and                •   “2.14 Tool Control.”
    detainees who are limited in their English
                                                             FDA Public Health Services Food Code.
    proficiency (LEP). The facility will provide
    detainees with disabilities with effective               V. Expected Practices
    communication, which may include the
    provision of auxiliary aids, such as readers,            A. Administration
    materials in Braille, audio recordings, telephone
                                                             1. Food Service Administrator or Equivalent
    handset amplifiers, telephones compatible with
    hearing aids, telecommunications devices for             The food service program shall be under the direct
    deaf persons (TTYs), interpreters, and note-             supervision of an experienced food service
    takers, as needed. The facility will also provide        administrator (FSA) who is responsible for the
    detainees who are LEP with language assistance,          following:
    including bilingual staff or professional                a. Planning, controlling, directing and evaluating
    interpretation and translation services, to provide         food service;
    them with meaningful access to its programs and
    activities.                                              b. Training and developing cook foremen (CF);

   All written materials provided to detainees shall         c. Managing budget resources;
   generally be translated into Spanish. Where               d. Establishing standards of sanitation, safety and
   practicable, provisions for written translation shall        security;
   be made for other significant segments of the
                                                             e. Developing nutritionally adequate menus and
   population with limited English proficiency.
                                                                evaluating detainee acceptance of them;
   Oral interpretation or assistance shall be provided
                                                             f. Developing specifications for procurement of
   to any detainee who speaks another language in
                                                                food, equipment and supplies; and
   which written material has not been translated or
   who is illiterate.                                        g. Establishing a training program that ensures
                                                                operational efficiency and a high quality food
III. Standards Affected                                         service program.
This detention standard replaces “Food Service”              The food service department shall also be staffed by
dated 12/2/2008.                                             one or more cook supervisors (CS) and CF, although
                                                             the organizational structure may differ among
IV. References                                               facilities, particularly when food service is provided
                                                             by a food service contractor. Therefore, references to
American Correctional Association, Performance-
                                                             the CS and CF in this detention standard describe


4.1 | Food Service                                         229                                         PBNDS 2011
                                                                                            (Revised December 2016)

                                                                                  Ex. 14 to Armstrong Decl.
                                                                                               Page 3 of 85
                   Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 4 of 85

typical duties for those positions, although the            department, a knife must have a steel tang through
functions may be performed by others, depending on          which a metal cable can be mounted. The facility’s
the organizational structure.                               tool control officer is responsible for mounting the
                                                            cable to the knife through the steel tang.
B. Security
                                                            The FSA/CS shall monitor the condition of knives
1. Custody and Security
                                                            and other food service utensils, disposing of items
The facility’s custody and security policy and              not in good working order and ordering
procedures shall address the following:                     replacements. If a knife is misplaced or lost, staff
a. buildings or portions of buildings housing the
                                                            shall immediately notify the FSA and Chief of
   food service department;
                                                            Security, and shall hold detainees who may have had
                                                            access to the missing knife in the area until a
b. all types of detainee traffic in and out of the          thorough search is conducted. The responsible CS
   department;                                              shall provide the details of the loss in a written
c. detainee behavior;                                       report to the Chief of Security.
d. control of repairs;                                      The knife cabinet shall meet the tool-control
                                                            standards of the Occupational Safety and Health
e. control of utensils with a custodial hazard              Administration, as well as any site-specific standards
   potential (e.g., knives, cleavers, saws, tableware);     developed by the facility.
f. official counts and census;                              3. Key Control
g. area searches; and                                       Keys shall be inventoried and stored in accordance
h. any other matters having a direct or indirect            with standard “2.7 Key and Lock Control.”
   bearing on custody and security.                         The control room officer shall issue keys only in
The facility’s training officer shall devise training       exchange for a name chit from receiving staff. Under
curricula and provide appropriate training to all food      no circumstances shall detainees have access to
service personnel in detainee custodial issues.             facility keys.
Among other topics, this training shall cover               The CS shall return the keys to the control room
ICE/ERO’s current detention standards.                      before going off duty. At no time may anyone carry
2. Knife Control                                            facility keys outside the facility.
The knife cabinet must be equipped with an                  4. Controlled Food Items/Hot Items
approved locking device. The on-duty CF, under              All facilities shall have procedures for handling food
direct supervision of the CS, shall maintain control of     items that pose a security threat.
the key that locks the cabinet..
                                                            a. Yeast and Yeast Products
Knives must be physically secured to workstations              All yeast must be stored in an area with no
for use outside a secure cutting room. Any detainee            detainee access, preferably in a locked metal yeast
using a knife outside a secure area must receive               cabinet for which the food service department has
direct staff supervision. Knives shall be inventoried          only one key. The locked yeast cabinet shall be
and stored in accordance with standard “2.14 Tool              maintained in a secure area.
Control.”
                                                                Until the yeast is thoroughly incorporated as an
To be authorized for use in the food service                    ingredient in a food item being prepared, only


4.1 | Food Service                                        230                                       PBNDS 2011
                                                                                          (Revised December 2016)

                                                                                 Ex. 14 to Armstrong Decl.
                                                                                              Page 4 of 85
                   Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 5 of 85

   one member of the food service staff, closely             The counting officer must have a staff
   supervised, may handle and dispense it.                   observer/backup during each count. Detainees shall
   Staff shall keep a record of the yeast inventory (in      be assembled in one section of the dining room and
   pounds and ounces), indicating quantity of                be required to remain seated until their names are
   receipt and issue, balance on hand and the                called, and shall then move to another section of the
   record-keeper’s initials.                                 dining room.

b. Other Food Items                                          C. Detainee Workers
   Mace, nutmeg, cloves, sugar and alcohol-based             1. Detainee Workforce
   flavorings also require special handling and
   storage.                                                  Detainees may volunteer for work in accordance
                                                             with standard “5.8 Voluntary Work Program” and
   1) The purchase order for any of these items shall        must work in accordance with standard “2.2
      specify the special-handling requirements for          Custody Classification System.”
      delivery.
                                                             The number of detainees assigned to the food service
   2) Staff shall store and inventory these items in a       department shall be based on a quota developed by
      secure area in the food service department.            the FSA and approved by the facility administrator.
   3) Staff shall directly supervise use of these items.     The quota shall provide staffing according to actual
                                                             needs, and shall eliminate any bias toward over- or
5. Work Area Searches
                                                             understaffing.
All facilities must establish daily searches of detainee     2. Detainee Job Descriptions
work areas (e.g., trash) as standard operating
procedures, paying particular attention to trash             The FSA shall review detainee job descriptions
receptacles.                                                 annually to ensure accuracy and specific
                                                             requirements. Before starting work in the
Searches of detainees leaving certain work areas
                                                             department, the detainee shall sign for receipt of the
(e.g., bakery, vegetable preparation, dining room,
                                                             applicable job description. A copy of the detainee’s
warehouse) are required to reduce the possibility
                                                             job description shall remain on file for as long as the
that hot food or contraband can leave the restricted
                                                             detainee remains assigned to the food service
area. Unless otherwise directed by facility policy or
                                                             department.
special instructions, staff shall prevent detainees
from leaving the food service department with any            3. Detainee Orientation and Training
food item.                                                   To ensure a quality food service program and instill
Food service personnel as well as facility detention         good work habits, each CS shall instruct newly
staff shall conduct food service area searches.              assigned detainee workers in the rules and
                                                             procedures of the food service department. During
6. Counts
                                                             the orientation and training session(s), the CS shall
The FSA shall establish procedures for informing             explain and demonstrate safe work practices and
staff of the local counting procedures, and shall            methods and shall identify the safety features of
establish measures to ensure that the procedures are         individual products and equipment.
followed.
                                                             Training shall also include workplace-hazard
Staff must be able to account for detainees at all           recognition and deterrence, including the safe
times.                                                       handling of hazardous materials. Detainees shall learn


4.1 | Food Service                                         231                                       PBNDS 2011
                                                                                           (Revised December 2016)

                                                                                 Ex. 14 to Armstrong Decl.
                                                                                              Page 5 of 85
                   Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 6 of 85

to use and understand protective devices and clothing            machine room, pan-washing area, etc., shall be
and to report any malfunctions or other safety-related           required to wear rubber or plastic aprons suited
problems to their supervisors.                                   to the task and rubber boots, if required, for
The CS must document all training in each detainee’s             sanitation or safety.
detention file.                                              d. Detainees working in refrigerated and freezer
4. Detainee Work Hours and Pay                                  areas shall be provided appropriately insulated
                                                                clothing.
Detainee volunteers shall work and be paid in
                                                             7. Use of Tobacco
accordance with standard “5.8 Voluntary Work
Program.”                                                    Tobacco in all its forms is prohibited in the food
5. Meals for Food Service Workers                            service department.

The FSA shall establish the meal schedules for               D. Food Service Dining Room/Satellite
detainee food service workers.                                  Meals Operations
Detainee workers shall receive the same fare as other        1. General Policy
detainees. The CS shall not allow detainees to prepare
                                                             Ordinarily detainees shall be served three meals
“special” dishes or condiments for their own or
                                                             every day, at least two of which shall be hot meals;
other detainees’ consumption.
                                                             however, the facility administrator may approve
Detainee workers assigned to the staff dining room           variations in the food service schedule during
may be allowed to eat in that area. All others shall eat     religious and civic holidays, provided that basic
in the main dining room, or, if the facility has no          nutritional goals are met. The dining room schedule
main dining room, the FSA shall designate an area            must allow no more than 14 hours between the
for workers to eat.                                          evening meal and breakfast.
6. Detainee Clothing                                         Clean, potable drinking water must be available.
Detainees assigned to the food service department            Meals shall always be prepared, delivered and served
shall have a neat and clean appearance.                      under staff (or contractor) supervision.
Unless the facility administrator establishes other          Meals shall be served in as unregimented a manner
policy, the detainee food worker uniform shall               as possible. The FSA’s table arrangement should
consist of the following: white, short-sleeved,              facilitate ease of movement and ready supervision.
summer-type uniform shirts and pants; safety work            The dining room shall have the capacity to allow
shoes; and a white paper hat or white cap. White             each detainee a minimum of 20 minutes dining time
aprons or smocks of either cloth or disposable plastic       for each meal.
may be part of the uniform.                                  2. Display and Service
a. Detainees with hair shoulder-length or longer
                                                             The following procedures apply to the display,
   shall be required to wear a hair net under their
                                                             service and transportation of food to main and
   hats or caps.
                                                             satellite food service areas:
b. Detainees with facial hair shall be required to
                                                             a. Before and during the meal, the CS in charge shall
   wear beard guards when working in the food
                                                                inspect the food service line to ensure:
   preparation or food serving areas.
                                                                 1) all menu items are ready for consumption;
c. Detainees working in the garbage room, dish


4.1 | Food Service                                         232                                       PBNDS 2011
                                                                                           (Revised December 2016)

                                                                                 Ex. 14 to Armstrong Decl.
                                                                                              Page 6 of 85
                   Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 7 of 85

   2) food is appropriately presented; and                    items (e.g., salad bar staples such as lettuce, meat,
                                                              eggs, cheese) must be removed and discarded
   3) sanitary guidelines are observed, with hot
                                                              after two hours at room temperature.
      foods maintained at a temperature of at least
      140 F degrees (120 F degrees in food trays)             Food shall be delivered from one place to another
      and foods that require refrigeration maintained         in covered containers. These may be individual
      at 41 F degrees or below.                               containers, such as pots with lids, or larger
                                                              conveyances that can move objects in bulk, such
b. Every open food item and beverage shall be
                                                              as enclosed, satellite-meals carts.
   protected from contaminants by easily cleaned
   sneeze-guards, cabinets, display cases or other            In any facility, if food carts are delivered to
   such equipment.                                            housing units by detainees, they must be locked
                                                              unless they are under constant supervision of
c. Servers must wear food-grade plastic gloves and
                                                              staff.
   hair nets whenever there is direct contact with a
   food or beverage. Servers must use tongs, forks,           All food-safety procedures (e.g., sanitation, safe-
   spoons, ladles or other such utensils to serve any         handling, storage, etc.) apply without exception
   food or beverage. Serving food without use of              to food in transit.
   utensils is strictly prohibited.                       h. Soiled equipment and utensils must be
d. Servers shall use scoops, tongs or other approved         transported to the appropriate receptacles in
   utensils when handling or dispensing ice for              closed containers.
   consumption. The FSA shall consider the                i. A member of the food service staff shall oversee
   practicability of purchasing automatic ice-               the loading of satellite meal carts. Staff shall
   dispensing equipment.                                     inspect all food carts before allowing their
e. Utensils shall be sanitized:                              removal from the food service area.
   1) as often as necessary to prevent cross-             3. Dining Room Workers
      contamination and other food-handling
                                                          The CF in charge shall train dining room workers in
      hazards during food preparation and service;
                                                          the requirements of the job, including how to
   2) after every food preparation/service session;       perform specific tasks. A basic task common to all
      and                                                 dining room workers is to keep the tables and floors
   3) again, if necessary, immediately before being       clean during the meal service. Once the meal service
      used.                                               is over and the detainees have left the room, the
                                                          workers can undertake major cleaning tasks.
f. Sugar, condiments, seasonings and dressings
                                                          4. Serving Lines
   available for self-service shall be provided in
   individual packages, closed dispensers, or             The serving counter shall be designed and
   automated condiment-dispensing systems. Salad          constructed to separate and insulate the hot foods on
   dressings may be served in open containers if the      the one hand and the cold foods on the other. A
   serving ladle extends beyond the top edge of the       transparent “sneeze guard” is required.
   container.                                             5. Salad Bars and Hot Bars
g. If the facility does not have sufficient equipment
                                                          Food items at salad bars and hot bars shall be
   to maintain the minimum or maximum
                                                          arranged for logical and efficient service. A
   temperature required for food safety, the affected


4.1 | Food Service                                      233                                         PBNDS 2011
                                                                                          (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                             Page 7 of 85
                    Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 8 of 85

transparent “sneeze guard” is required.                    of the facility. Nutritional needs are diverse because
6. Beverage Counter/Bar                                    of differences in age, activity, physical condition,
                                                           gender, religious preference and medical
Self-service beverage-and-ice stations shall be            considerations.
designed for quick and easy access. These
stations shall be designed for sanitary and                The FSA shall accommodate the ethnic and religious
efficient service, including traffic flow.                 diversity of the facility’s detainee population when
                                                           developing menu cycles. While each facility must
7. Staff Dining Room                                       meet all ICE/ERO standards and follow required
The FSA shall have jurisdiction over the staff dining      procedures, individuality in menu planning is
room. The staff dining room shall offer the same           encouraged. Institutions geographically near one
food items as the detainee dining room.                    another shall consider the benefits of coordinating
                                                           their menus and the cost-reductions to be achieved
8. Meal tickets
                                                           through joint purchasing.
The facility may establish a meal ticket program for       The FSA is solely responsible for food service program
employees and guests.                                      planning and resource allocation and use.
Examples of persons who may receive meals gratis           2. Nutritional Analysis
include advisors, guest speakers, technicians/others
rendering a service without charge, equipment              A registered dietitian shall conduct a complete
demonstrators, athletic teams, entertainers, foreign       nutritional analysis that meets U.S. Recommended
visitors, volunteers and others whose service to the       Daily Allowances (RDA), at least yearly, of every
facility is in the best interest of the government.        master-cycle menu planned by the FSA. The dietitian
                                                           must certify menus before they are incorporated into
Individuals receiving government reimbursement for         the food service program. If necessary, the FSA shall
their services (e.g., contract employees, per-diem­        modify the menu in response to the nutritional
status personnel) are ineligible for guest meals           analysis to ensure nutritional adequacy. In such
provided free of charge.                                   cases, the menu shall be revised and re-certified by
E. Menu Planning                                           the registered dietician.
1. General Policy                                          If the master-cycle menus change significantly
                                                           during the year, the cycle shall be reevaluated to
The FSA shall base menu selections on the best             ensure nutritional values are maintained.
nutritional program the facility can afford meeting
U.S. minimum daily allowances. The ICE/ERO                 F. Food Preparation
standard menu cycle is 35 days.                            1. General Policy
The food service program significantly influences          The CS or equivalent is responsible for ensuring that
morale and attitudes of detainees and staff, and           all items on the master-cycle menu are prepared and
creates a climate for good public relations between        presented according to approved recipes. This
the facility and the community.                            responsibility includes assessing the availability and
The overall goal of a quality food service program is      condition of ingredients required by particular
to provide nutritious and appetizing meals efficiently     recipes, and communicating supply needs to the
and within constraints of the existing budget,             FSA. For this reason, the CS shall review upcoming
personnel resources, equipment and physical layout         menu items as much in advance as possible.



4.1 | Food Service                                       234                                       PBNDS 2011
                                                                                         (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                            Page 8 of 85
                   Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 9 of 85

The CS or equivalent has the authority to change            for the rapid reheating of these foods.
menu items when necessary. Every such change or
                                                            After being reheated at 165 F degrees, the food may
substitution must be documented and forwarded to
                                                            be maintained at 140 F degrees on a heated steam
the FSA. The CS shall exercise this menu-changing
                                                            line or equivalent warming equipment.
authority as infrequently as possible.
                                                            The facility shall obtain pasteurized milk and milk
Knowledge of ingredients, quantities and food
                                                            products from approved facilities only.
preparation techniques and procedures is essential
                                                            Manufactured milk products shall meet federal
for producing quality products.
                                                            standards for quality.
2. Preparation Guidelines
                                                            The facility may use reconstituted dry milk and dry
Food shall be prepared with minimal manual                  milk products for cooking and baking purposes, in
contact. Food service workers shall thoroughly wash         instant desserts and in whipped items. If
fruits and vegetables with fresh water before cooking       reconstituted in-house, the dry milk and milk
or serving raw.                                             products shall be used for cooking purposes only.
                                                            Powdered milk reconstituted in an approved milk-
A worker shall test-taste with a clean fork or spoon
                                                            dispensing machine or “mechanical cow” may be
only; using a soiled food preparation utensil is
                                                            used for drinking purposes. To ensure
prohibited. Test-tasting utensils, unless disposable,
                                                            wholesomeness, an approved laboratory shall test
must be washed after every usage. Disposable test-
                                                            milk produced in the mechanical cow twice monthly
tasting utensils shall be discarded after a single use.
                                                            for presence of bacteria. The mechanical cow shall
Any food cooked at a lower temperature than                 be disassembled, cleaned and sanitized before and
provided below constitutes a food safety hazard and         after each use.
shall not be served. Food service staff and detainee
                                                            Powdered milkshake or ice cream mix, reconstituted
workers involved in cooking shall ensure that the
                                                            in an approved ice cream machine, may be used. An
following foods are cooked at the required
                                                            approved laboratory shall test dairy-based products
temperatures:
                                                            produced in the machine for the presence of bacteria
a. Raw eggs, fish, meat and foods containing these          monthly. The ice cream machine shall be
   items—145 F degrees or higher                            disassembled, cleaned and sanitized before and after
b. Game animals, comminuted (ground) fish and               each use.
   meats, injected meats and eggs not intended for          Liquid, frozen and dry eggs and egg products are
   immediate consumption—155 F degrees or                   pasteurized at temperatures high enough to destroy
   higher                                                   pathogenic organisms that might be present;
c. Stuffing containing fish, meat, or poultry—165 F         however, because of the possibility of contamination
   degrees or higher                                        or recontamination after opening, thawing or
                                                            reconstitution, these products shall be primarily used
d. Roast beef and corned beef—145 F degrees or              in cooking and baking.
   higher
                                                            Nondairy creaming, whitening or whipping agents
Potentially hazardous foods that have been cooked           may be reconstituted in-house only if immediately
and then refrigerated shall be quickly and                  stored in sanitized, covered containers not larger
thoroughly reheated at a minimum of 165 F degrees           than one gallon, and cooled to 41 F degrees or lower
before being served. Steam tables, warmers and              within four hours of preparation.
similar hot food holding equipment are prohibited


4.1 | Food Service                                        235                                         PBNDS 2011
                                                                                          (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                             Page 9 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 10 of 85

The CF shall use thermometers to ensure the               risk of overhead contamination exists, the food must
attainment and maintenance of proper internal             be loosely covered to facilitate heat transfer from the
cooking, holding or refrigeration temperatures of all     surface of the food.
potentially hazardous foods.                              4. Food Thawing
To prevent cross-contamination, separate cutting          Potentially hazardous food shall be thawed according
boards must be used for raw and cooked foods. The         to one of the following procedures:
cutting boards must be washed, rinsed and sanitized
between every use.                                        a. under refrigeration that maintains the food at 41
                                                             F degrees or below;
The FSA may require use of color-coded cutting
boards, which reduce the risk of cross-                   b. submerged in running water;
contamination during food preparation.                        1) at a water temperature of 70 F degrees or
3. Food Cooling                                                  below;

Potentially hazardous food must be cooled from 140            2) with sufficient water velocity to agitate and
to 70 F degrees within two hours of cooking, and                 float off loose particles in an overflow; and
from 70 to 41 F degrees or below within four hours.           3) for a period that does not allow thawed
Foods prepared from ingredients at ambient                       portions of ready-to-eat or raw animal foods
temperature, such as reconstituted foods and canned              to rise above 41 F degrees; also
tuna, must be cooled to 41 F degrees within two
                                                              4) the allowed periods for thawing include the
hours of cooking/preparation.
                                                                 time the food is exposed to the running water,
The food service department can meet time-and­                   the time to prepare food for cooking, and/or
temperature requirements for cooling by using any                the time it takes under refrigeration to cool the
or all of the following techniques, which expedite               food to 41 F degrees; or
cooling:
                                                          c. as part of a cooking process, provided there is
a. placing the food in shallow pans;                         continuous cooking throughout the process.
b. separating food into smaller or thinner portions;      5. Food Protection—General Requirements
c. using rapid cooling equipment;                         Food and ice shall be protected from dust, insects
d. stirring the food in a container placed in an ice      and rodents, unclean utensils and work surfaces,
   water bath;                                            unnecessary handling, coughs and sneezes, flooding,
                                                          drainage, overhead leakage and other sources of
e. using containers that facilitate heat transfer;        contamination. Protection shall be continuous,
f. adding ice as an ingredient; and/or                    whether the food is in storage, in preparation, on
                                                          display or in transit.
g. using a commercial blast-chiller.
                                                          All food storage units must be equipped with
During cooling, the food containers shall be
                                                          accurate easy-to-read thermometers. New heating
arranged in cooling or cold-holding equipment in a
                                                          and/or refrigeration equipment purchases shall
way that maximizes heat transfer through the walls
                                                          include a zone-type thermometer with temperature
of the containers.
                                                          graduations. Refrigeration equipment shall be
Food protected from overhead contamination shall          designed and operated to maintain a temperature of
be left uncovered during the cooling period. If the       41 F degrees or below.


4.1 | Food Service                                      236                                        PBNDS 2011
                                                                                         (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 10 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 11 of 85

6. Hermetically Sealed Foods                                G. Religious/Special Diets
Canned food that has abnormal color, taste or               1. General Policy
appearance, or which is contained in cans that show
abnormalities such as bulging at ends, swelling or          All facilities shall provide detainees requesting a
leakage, shall not be served. Unsuitable canned food        religious diet a reasonable and equitable opportunity
shall be surveyed, reported and destroyed.                  to observe their religious dietary practice, within the
                                                            constraints of budget limitations and the security and
7. Potentially Hazardous Foods                              orderly running of the facility, by offering a
Potentially hazardous foods are those foods that            common fare menu. While each request for
provide a good medium for bacteria growth. They             religious diet accommodation is to be determined
include any perishable food that consists in whole or       on a case-by-case basis, ICE anticipates that
part of milk, milk products, eggs, meat, poultry, fish      facilities will grant these requests unless an
or shellfish or other high-protein foods.                   articulable reason exists to disqualify someone for
Potentially hazardous foods shall be prepared with          religious accommodation or the detainee’s practice
minimal manual contact. Such products shall be              poses a significant threat to the secure and orderly
prepared from chilled ingredients whenever feasible.        operation of the facility. Information about the
The surfaces of equipment, containers, cutting              availability of religious and special diets shall be
boards and utensils used for preparation and                provided to detainees in a language or manner that
subsequent storage of potentially hazardous food            they can understand.
shall be cleaned effectively after each use.                “Common Fare” refers to a no-flesh protein option
Potentially hazardous food shall be prepared as close       provided whenever an entrée containing flesh is
to serving time as practicable. Potentially hazardous       offered as part of a meal. Likewise, a “Common
raw frozen food shall be cooked from the frozen state       Fare” meal offers vegetables, starches and other
whenever practical. Tempering shall be accomplished         foods that are not seasoned with flesh. This diet is
by refrigeration at 40 F degrees or below or, with          designed as the foundation from which
potable running water, at 70 F degrees or below. The        modifications can be made to accommodate the
potable water technique may be used only if the             religious diets of various faiths.
product is sealed in its original container. At no time     When considering denying a request by a detainee
shall potentially hazardous food thaw at room
                                                            to participate in the religious diet program, or
temperature.
                                                            removal of a detainee from the religious diet
All precooked, potentially hazardous, refrigerated or       program, the facility administrator, or his/her
frozen food intended for reheating hall be heated           designee, shall consult with the local FOD prior to
rapidly to a temperature above 165 F degrees.               denying the request or prior to removing a detainee
8. Leftovers                                                from the program. To participate in the common
                                                            fare program, a detainee shall initiate an
Prepared food items that have not been placed on the
                                                            “Authorization for Common Fare Participation”
serving line may be retained for no more than 24
                                                            form (Appendix 4.1.A) for consideration by the
hours. Leftovers offered for service a second time
                                                            chaplain (or FSA). On the form, the detainee shall
shall not be retained for later use, but shall be
                                                            provide a written statement articulating the religious
discarded immediately after offering. All leftovers
                                                            motivation for participation in the common fare
shall be labeled to identify the product, preparation
                                                            program. Oral interpretation or written assistance
date and time.


4.1 | Food Service                                        237                                       PBNDS 2011
                                                                                          (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 11 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 12 of 85

shall be provided to illiterate or limited-English           d. signature of the FSA.
proficient detainees as necessary in completing this
                                                             The FSA shall contact the appropriate individual or
form. If participation is approved, the chaplain or
                                                             department to obtain a photo of the detainee, and
FSA shall forward a copy of the form for inclusion in
                                                             shall attach the photo to the identification card. The
the detainee’s detention file.
                                                             FSA shall ensure that the food service department
Detainees whose religious beliefs require adherence          receives one copy of the special-diet identification
to particular dietary laws or generally accepted             card. The second identification card shall be issued
religious guidelines and practices shall be referred to      to the detainee who, at every meal, must present the
the chaplain. The chaplain shall verify the religious        card to the CS on duty. The second copy of the
diet requirement by reviewing files and consulting           consultation sheet shall be filed in the detainee’s
with religious representatives. In the case of an            detention file.
unorthodox request, the chaplain or religious                Any time a detainee on a religious diet refuses a meal
services coordinator is encouraged to consult                and/or accepts the regular mainline meal in place of
established clergy contacts in the community to              the religious meal, the cook on duty shall notify the
determine whether a request pertaining to a                  FSA in writing.
particular faith is appropriate. Facilities may
                                                             2. Standard Common Fare Menu (Religious Diet)
employ different mechanisms to determine if a
detainee’s request should be granted; however, the           Common fare is intended to accommodate detainees
determination may not impose a substantial burden            whose religious dietary needs cannot be met on the
on a detainee’s religious exercise or necessitate            mainline. The common fare menu is based on a 14­
                                                             day cycle, with special menus for the ten federal
lengthy questionnaires or numerous interviews.
                                                             holidays. The menus must be certified as exceeding
Response to the request for a religious diet must be
                                                             minimum daily nutritional requirements and
provided in a timely manner, and documented.
                                                             meeting RDAs. Beverages shall be selected from the
Absent an articulable reason to deny the request, the        regular menu.
presumption must be that the detainee’s request
constitutes a legitimate exercise of religious belief        3. Changes to the standard Common Fare Menu
and practice.                                                Modifications to the standard common fare menu
                                                             may be made at the local level for various reasons.
The chaplain or religious services coordinator and
                                                             For example, seasonal variations affect the
FSA shall issue specific written instructions for the
                                                             availability of fresh produce in different locations,
implementation of the diet as soon as practicable
                                                             making menu modifications inevitable.
and within 10 business days of verification.                 Modifications may also be made to meet the
Once a religious diet has been approved, the FSA             requirements of various faith groups (e.g., for the
shall issue, in duplicate, a special-diet identification     inclusion of kosher and/or halal flesh-food options).
card.                                                        With the facility administrator’s concurrence, the
This diet-identification card shall contain the              FSA may make temporary, nutritionally equal
following information:                                       substitutions for fresh seasonal produce that violates
                                                             no religious dietary requirements. The chaplain or
a. detainee name and A-number;
                                                             local religious representatives shall be consulted if
b. type of religious diet prescribed;                        technical questions arise. The Chaplain shall escort
c. expiration date, within 90 days; and                      other clergy to the common fare preparation area for


4.1 | Food Service                                         238                                       PBNDS 2011
                                                                                           (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 12 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 13 of 85

frequent, random monitoring of compliance with              the policy.
religious dietary requirements.                             8. Nutritional Requirements
4. Hot Entree Availability
                                                            Common fare menus shall meet RDAs. A detainee
To the extent practicable, a hot flesh-food entree          who chooses the common fare menu shall select
shall be available to accommodate detainees’                beverages only from the regular menu.
religious dietary needs. Hot entrees shall be offered       9. Instant Food and Beverages
daily and shall be purchased, prepared and served in
a manner that does not violate the religious                The food service shall provide a hot-water urn for
requirements of any faith group.                            reconstituting instant beverages and foods for use by
                                                            detainees.
5. Kosher Requirements
                                                            10. Plates and Utensils
With the exception of fresh fruits and vegetables, the
facility’s kosher-food frozen entrees shall be              Common Fare meals shall be served with disposable
purchased precooked in a sealed container, heated           plates and utensils, except when a supply of reusable
and served hot. Other kosher-food purchases shall be        plates and utensils has been set aside for common
fully prepared, ready-to-use and bearing the symbol         fare service only. Separate cutting boards, knives,
of a recognized kosher-certification agency. Any            food scoops, food inserts and other such tools,
item containing pork or a pork product is                   appliances and utensils shall be used to prepare
prohibited. Only bread and margarine labeled                common fare foods, and shall be identified
“pareve” or “parve” shall be purchased for the              accordingly. Meat and dairy food items and the
kosher tray.                                                preparation and service utensils used with each group
                                                            shall be stored in areas separate from each other. A
6. Plates and Utensils
                                                            separate dishpan shall be provided for cleaning these
Kosher trays shall be served with disposable plates and     items, if a separate or three-compartment sink is not
utensils, except when a supply of reusable plates and       available.
utensils has been set aside for kosher-food service         The chaplain shall escort other clergy to the common
only. Separate cutting boards, knives, food scoops,         fare preparation area for frequent, random
food inserts and other such tools, appliances and           monitoring of compliance with religious dietary
utensils shall be used to prepare kosher-foods, and         requirements.
shall be identified accordingly. Meat and dairy food
items and the service utensils used with each group         11. Application and Removal
shall be stored in areas separate from each other. A        The facility administrator, in consultation with the
separate dishpan shall be provided for cleaning these       chaplain, shall be the approving official for a
items, if a separate or three-compartment sink is not       detainee’s removal from the common fare program.
available.                                                  The facility administrator or chaplain is required to
7. Religious Requirements                                   consult with the local FOD prior to denying any
                                                            request for a religious diet. In addition, once a
If a facility has a no-pork menu, in order to alleviate
any confusion for those who observe no-pork diets           detainee has been approved for a religious diet
for religious reasons, the above information, within        program, he or she may not be removed from the
“Section G,” shall be included in the facility’s            program without prior consultation with and
handbook and the facility orientation. If the facility      concurrence from the FOD. Denial or removal
has a chaplain, he/she shall also be made aware of          from a religious diet must be documented with the


4.1 | Food Service                                        239                                      PBNDS 2011
                                                                                          (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 13 of 85
                 Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 14 of 85

date and reason, and must be approved by the                program, as long as such purchases are consistent
facility administrator. The documentation should            with the common fare program. However, purchase
also include the date of FOD concurrence.                   of foods items inconsistent with the common fare
                                                            program may be grounds for removal from the
Food service staff shall refer to the daily roster to
                                                            program.
identify detainees in the common fare program. Staff
shall not use this information to disparage a               To preserve the integrity and orderly operation of
detainee’s religion or religious views or to attempt to     the religious diet program and to prevent fraud,
dissuade him/her from participating in the program.         detainees who withdraw or are removed may not be
                                                            immediately re-established back into the program.
a. The FSA shall monitor the food selections of all
   detainees participating in the common fare               The process of re-approving a religious diet for a
   program to ensure the legitimacy of their                detainee who voluntarily withdraws or who is
   participation.                                           removed ordinarily may take up to ten days.
                                                            However, repeated withdrawals, voluntary or
b. Staff shall train and supervise all detainees with
                                                            otherwise, may result in a waiting period of up to
   common fare assignments.
                                                            one month before the re-approval request is decided.
c. A detainee’s temporary adoption of a medically           The decision to remove and/or reinstate a detainee
   prescribed diet or placement in a Special                rests with the facility administrator, in consultation
   Management Unit (SMU) shall not affect his/her           with the chaplain and/or local religious
   access to common fare meals. However, if a               representatives, if necessary.
   prescribed medical diet conflicts with the               12. Annual Ceremonial Meals
   common fare diet, the medical diet takes
   precedence.                                              The chaplain, in consultation with local religious
                                                            leaders as necessary, shall develop the ceremonial
d. A detainee who has been approved for a common
                                                            meal schedule for the subsequent calendar year and
   fare menu must notify the chaplain, in writing, if
                                                            shall provide this schedule to the facility
   he/she wishes to withdraw from the religious
                                                            administrator. The schedule shall include the date,
   diet. Oral interpretation or written assistance
                                                            religious group, estimated number of participants
   shall be provided to illiterate or limited-English
                                                            and special foods required. Ceremonial and
   proficient detainees as necessary in providing
                                                            commemorative meals shall be served in the food
   written notice of withdrawal from a religious
                                                            service facility, unless otherwise approved by the
   diet.
                                                            facility administrator.
The Chaplain may recommend withdrawal from a
                                                            The food service department shall be the only source
religious diet if the detainee is documented as being
                                                            of procurement for food items. To maintain equity
in violation of the terms of the religious diet
                                                            in menu design, all meals shall be limited to food
program to which the detainee has agreed in
                                                            items on the facility’s master-cycle menu. To
writing. If a detainee refuses five consecutive
                                                            facilitate food preparation, consultations between the
common fare meals, the chaplain may recommend
                                                            FSA and local religious representative(s) concerning
in writing that the facility administrator remove the
                                                            appropriate menus shall occur six to eight weeks in
detainee from the program. Detainees participating
                                                            advance of the scheduled observance. The religious
in the common fare program may also consume
                                                            provider may, through the food service department,
items for sale through the facility’s commissary
                                                            procure the ritual observance food items (in minimal
program without risk of being removed from the
                                                            quantities). Such items shall not generally constitute


4.1 | Food Service                                        240                                      PBNDS 2011
                                                                                          (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 14 of 85
                 Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 15 of 85

the main entree for the ceremonial meal.                  c. Lent
13. Religious Fasts and Seasonal Observances                 During the Christian season of Lent, a meatless
                                                             meal (lunch and dinner) shall be served on the
The common fare program shall accommodate                    food service line on Fridays and on Ash
detainees abstaining from particular foods or fasting        Wednesday.
for religious purposes at prescribed times of year,
                                                          14. Common Fare Recordkeeping and Costs
including, but not limited to:
                                                          The FSA shall estimate quarterly costs for the
a. Ramadan
                                                          common fare program and include this figure in the
   During Ramadan, Muslims participating in the
                                                          quarterly budget. The FSA shall maintain a record of
   fast shall receive the approved meals after
                                                          the actual costs of both edible and non-edible items.
   sundown for consumption in the food service
   department or SMU.                                     H. Medical Diets
   During the December fast, vegetarian or hot fish       1. Therapeutic Diets
   dishes shall replace meat entrees. Fasters shall
   receive both noon and evening meals after              Detainees with certain conditions—chronic or
   sundown.                                               temporary; medical, dental, and/or psychological—
                                                          shall be prescribed special diets as appropriate.
   Detainees not participating in the common fare
   program, but electing to observe Ramadan or the        Special (therapeutic) diets shall be authorized by the
   December fast shall be served the main meal after      clinical director (CD) on Form IHSC-819, or
   sundown. If the main menu does not meet                equivalent, detainee special need(s). The form shall
   religious requirements, the detainee may               specify the type of therapeutic diets to be prescribed
   participate in the common fare program during          and, if necessary, renewed, in 90-day increments.
   the period in question.                                Once prescribed, the diet shall be made available to
                                                          the detainee by the next business day.
   Each facility may provide a bag breakfast or allow
   detainees to go to the food service department for     The cook on duty shall notify the FSA and/or CS in
   breakfast before dawn. Bag breakfasts shall            writing any time a detainee on a therapeutic diet
   contain nonperishable items such as ultra-high         refuses the special meal or accepts the regular meal
   pasteurized milk, fresh fruit, peanut butter, dry      from the main food service line.
   cereal, etc. The menu for the common fare              2. Snacks or Supplemental Meals
   program cannot be used for a bag breakfast.
                                                          The physician may order snacks or supplemental
b. Passover                                               meals for such reasons as:
   The facility shall have the standard Kosher-for-
                                                          a. insulin-dependent diabetes;
   Passover foods available for Jewish detainees
   during the eight-day holiday. The food service         b. a need to increase protein or calories for
   department shall be prepared to provide Passover          pregnancy, cancer, AIDS, etc.; and/or
   meals to new arrivals.                                 c. a need to take prescribed medication with food.
   All Jewish detainees observing Passover shall be       I. Specialized Food Service Programs
   served the same Kosher-for-Passover meals,
   whether or not they are participating in the           1. Satellite Meals
   common fare program.                                   “Satellite meals” refers to food prepared in one



4.1 | Food Service                                      241                                       PBNDS 2011
                                                                                        (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 15 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 16 of 85

location for consumption elsewhere (e.g., general          Care must be taken to ensure that culturally diverse
housing units, the SMU, remote housing areas, etc.).       meals are provided in such portions as to be
                                                           nutritionally adequate.
The sanitary standards required in the food service
department, from preparation to actual delivery, also      4. Segregation Unit Food Rations
apply to satellite meals. Satellite meals and              Food items in excess of the normal prescribed ration
microwave instructions (if applicable) shall be            shall not be given to detainees in segregation units as
posted where satellite meals are served.                   a reward for good behavior, nor shall food rations be
Foods shall be kept sufficiently hot or cold to arrest     reduced or changed or otherwise used as a
or destroy the growth of infectious organisms. The         disciplinary tool.
FSA shall ensure that staff members understand the         5. Segregation Unit Sack Lunches
special handling required with potentially hazardous
foods, such as meat, cream or egg dishes. Staff must       Detainees in segregation units shall receive sack
understand the critical importance of time and             meals only with the facility administrator’s written
temperature in delivering safe food.                       authorization. The medical department shall be
                                                           consulted when necessary.
To prevent bacteria growth, food must be prepared
and held at the proper temperatures until served.          6. Sack Meals
Satellite tray meals must be delivered and served          All meals shall be served from established menus in
within two hours of food being plated.                     the dining room or housing units. In some
Foods in the potentially hazardous category shall          circumstances, detainees may be provided sack
remain under refrigeration until cooking time and,         meals.
after cooking, maintained at or above 140 F degrees.       Sack meals shall be provided for detainees being
Hot foods must be placed in a heated serving line          transported from the facility, detainees arriving or
during tray assembly. Thermal bags and carts,              departing between scheduled meal hours, and
refrigerated carts, thermal compartment trays, etc.,       detainees in the SMU, as provided above.
shall be used for satellite meals.
                                                           a. Quality
Outside foods prepared in bulk for transportation to          Sack meals shall be of the same nutritional quality
a remote housing unit or other location shall be              as other meals prepared by the food service.
transported in thermal containers that maintain cold
items at temperatures below 41 F degrees and/or            b. Preparation
hot items at temperatures above 140 F degrees,                Members of the food service staff shall prepare
excluding items served within the two-hour window             sack meals for detainees who are being
for meal service.                                             transported to/from other locations by bus or air
                                                              service. While detainee volunteers assigned to the
2. Weekend and Holiday Meal Schedule                          food service department shall not be involved in
When weekend and/or holiday meal schedules differ             preparing meals for transportation, they may
from the weekday schedule, detainees in the SMU               prepare sack meals for on-site consumption.
shall receive a continental breakfast or regular               A designated member of the transportation by
breakfast items. Brunch service shall conform to the           land or plane crew shall pick up all sack meals
breakfast meal pattern, and dinner service to the              prepared for detainee transportation from the
noon or evening meal pattern.                                  food service department. Before departing, this
3. Selection of Menu Courses                                   crew member shall inspect the sacks for:


4.1 | Food Service                                       242                                       PBNDS 2011
                                                                                         (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 16 of 85
                 Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 17 of 85

  1) quality of contents;                                     Whenever possible, the food service department
                                                              shall pack sack meals intended for bus or air
  2) proper wrapping; and
                                                              service in disposable “snack boxes” that are
  3) correct individual counts.                               designed for proper placement of contents and to
c. Contents                                                   afford maximum protection during handling,
   For any detainee who shall be transported by the           packaging and transporting.
   ICE Air Operations (IAO), the sack lunch must              If necessary, paper bags may be used.
   comply with IAO criteria. Otherwise, the
                                                              These lunches shall be stored in a secured,
   following requirements are applicable:
                                                              refrigerated area until pickup.
  Each sack shall contain at least two sandwiches, of
  which at least one shall be meat (non-pork).            J. Safety and Sanitation
  Commercial bread or rolls may be preferable             1. General Policy
  because they include preservatives. To ensure
  freshness, fresh, facility-made bread may be used       All food service employees are responsible for
  only if made on the day of lunch preparation.           maintaining a high level of sanitation in the food
  Sandwiches shall be individually wrapped or             service department. An effective food sanitation
  bagged in a secure fashion to prevent the food          program prevents health problems, creates a positive
  from spoiling. Meats, cheeses, etc., shall be           environment and encourages a feeling of pride and
  freshly sliced the day of sandwich preparation.         cooperation among detainees.
  Leftover cooked meats shall not be used after 24        Food service staff shall teach detainee workers
  hours.                                                  personal cleanliness and hygiene; sanitary methods
  In addition, each sack shall include:                   of preparing, storing and serving food; and the
                                                          sanitary operation, care and maintenance of
  1) one piece of fresh fruit, or properly packaged       equipment, including automatic dishwashers and
     canned fruit (or paper cup with lid), complete       pot and pan washers.
     with a plastic spoon;
                                                          2. Personal Hygiene of Staff and Detainees
  2) one ration of a dessert item, like cookies,
     doughnuts and fruit bars; and                        a. All food service personnel shall wear clean
                                                             garments, maintain a high level of personal
  3) such extras as:                                         cleanliness and practice good hygiene at all times.
     a) properly packaged fresh vegetables, like             They shall wash hands thoroughly with soap or
        celery sticks and carrot sticks; or                  detergent before starting work and as often as
                                                             necessary during the shift to remove soil or other
     b) commercially packaged “snack foods,” such
                                                             contaminants.
        as peanut butter crackers, cheese crackers
        and individual bags of potato chips.              b. Staff and detainees shall not resume work after
                                                             visiting the toilet facility without first washing
  These items enhance the overall acceptance of the
                                                             their hands with soap or detergent. The FSA shall
  lunches.
                                                             post signs to this effect.
  Extremely perishable items such as fruit pie,
                                                          c. Neither staff nor detainees shall use tobacco in a
  cream pie and other items made with milk, cream
                                                             food service work area. If they use tobacco in a
  or other dairy ingredients shall be excluded.
                                                             smoking-permitted area, they shall wash their
d. Packaging                                                 hands before resuming work.


4.1 | Food Service                                      243                                       PBNDS 2011
                                                                                         (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 17 of 85
                 Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 18 of 85

d. All staff and detainees working in the food             of medical clearance prior to resuming food service
   preparation and service area(s) shall use effective     work.
   hair restraints. Personnel with hair that cannot be
                                                           4. Daily Health Checks
   adequately restrained shall be prohibited from food
   service operations. Head coverings, gloves and          The CF or detention staff assigned to food service
   beard guards are encouraged, but not required,          shall inspect all detainee food service workers on a
   when staff members are distributing covered             daily basis at the start of each work period. Detainees
   serving trays.                                          who exhibit signs of illness, skin disease, diarrhea
                                                           (admitted or suspected) or infected cuts or boils
e. Detainee food service workers shall be provided
                                                           shall be removed from the work assignment and
   with and required to use clean white uniforms
                                                           immediately referred to health services for
   while working in a food preparation area or on
                                                           determination of fitness for duty. The detainees shall
   the serving line.
                                                           return to work only after the FSA has received
f. All food service personnel working in the food          written clearance from health services staff.
   service department shall be provided with and
                                                           5. Environmental Sanitation and Safety
   required to use approved rubber-soled safety
   shoes.                                                  All facilities shall meet the following environmental
                                                           standards:
g. To prevent cross-contamination, staff and
   detainees who prepare or serve food shall not be        a. Facilities must be clean and well-lit, and must
   assigned to clean latrines, garbage cans, sewers,          display orderly work and storage areas.
   drains or grease traps, or other such duties,           b. Overhead pipes must be removed or covered to
   during the period of food preparation.                     eliminate the food-safety hazard posed by leaking
h. Only authorized food service personnel shall be            or dusty pipes.
   tasked with preparing and serving food.                 c. Walls, floors and ceilings in all areas must be
i. Authorization is based on approval from the                cleaned routinely.
   facility’s health services department.                  d. Facilities must employ ventilation hoods to
j. Only authorized personnel shall be allowed in the          prevent grease buildup and wall/ceiling
   food preparation, storage or utensil-cleaning areas        condensation that can drip into food or onto food
   of the food service area.                                  contact surfaces. Filters or other grease-extracting
                                                              equipment shall be readily removable for cleaning
3. Medical Examination
                                                              and replacement.
The facility administrator shall document that food
                                                           e. The area underneath sprinkler deflectors must
service personnel have received a pre-employment
                                                              have at least an 18-inch clearance.
medical examination to identify communicable
diseases that may contraindicate food service work.        f. Facilities must possess hazard-free storage areas:
The medical department shall document detainees'               1) Bags, containers, bundles, etc., shall be stored
clearance for food service work prior to their                    in tiers and stacked, blocked, interlocked and
assuming food service duties. The food service                    limited in height for stability and security
department shall refer to the medical department                  against sliding or collapsing.
detainees that have been absent from work for                  2) No flammable material, loose cords, debris or
reasons of communicable illness, for a determination              other obvious hazards may be present.


4.1 | Food Service                                       244                                        PBNDS 2011
                                                                                          (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 18 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 19 of 85

   3) No pests or infestations may be present.               meet sanitation standards through careful planning,
g. Aisles and passageways shall be kept clear and in         training and supervision.
   good repair, with no obstruction that may create          The FSA shall develop a schedule for the routine
   a hazard or hamper egress.                                cleaning of equipment.
h. To prevent cross-contamination, kitchenware and           7. Equipment and Utensils
   food-contact surfaces shall be washed, rinsed and
                                                             a. Information
   sanitized after each use and after any interruption
                                                                All food service equipment and utensils shall meet
   of operations during which contamination may
                                                                the National Sanitation Foundation International
   occur.
                                                                (NSF) standards or equivalent standards of other
i. Facilities must possess a ready supply of hot water          agencies.
   (105-120 F degrees).
                                                             b. Materials
j. Garbage and other trash shall be collected and
                                                                 1) Materials used in the construction or repair of
   removed as often as possible. Garbage/refuse
                                                                    multi-use equipment and utensils shall:
   containers shall have sufficient capacity for the
   volume and shall be kept covered, insect- and                    a) be non-toxic, non-corrosive, non­
   rodent-proof and frequently cleaned. The facility                   absorbent, durable under normal use,
   shall comply with all applicable regulations                        smooth and easily cleaned;
   (local, state and federal) on refuse handling and                b) impart no odors, colors or tastes; and
   disposal and standard “1.2 Environmental Health
   and Safety.”                                                     c) retain their original properties under
                                                                       repeated use, creating no risk of food-
k. The premises shall be maintained in a condition                     adulteration as they deteriorate.
   that prevents the feeding or nesting of insects and
   rodents. Outside openings shall be protected by               2) Paint is prohibited on any surface that may
   tight-fitting screens, windows, controlled air                   come into contact with food.
   curtains and self-closing doors.                              3) Milk-dispensing tubes shall be cut diagonally
6. Equipment Sanitation                                             about two inches from the cutoff valve. Bulk
                                                                    milk dispensers shall be equipped with
Information about the operation, cleaning and care                  thermometers.
of equipment shall be obtained from manufacturers
or local distributors. A file of such reference material     c. Design and Fabrication
shall be maintained in the food service department               1) All food service equipment and utensils
and used in developing equipment cleaning                           (including plastic ware) shall be designed and
procedures for training. Sanitation shall be a primary              fabricated for durability under normal use.
consideration in the purchase and placement of
                                                                    a) Such equipment shall be readily accessible,
equipment.
                                                                       easily cleaned and resistant to denting,
Equipment shall be installed for ease of cleaning,                     buckling, pitting, chipping and cracking.
including the removal of soil, food materials and
                                                                 2) Equipment surfaces not intended for contact
other debris that collects between pieces of
                                                                    with food, but located in places exposed to
equipment or between the equipment and walls or
                                                                    splatters, spills, etc., require frequent cleaning.
floor. Older facilities that may not have the
                                                                    Therefore, they shall be reasonably smooth,
advantage of the latest designs and equipment can


4.1 | Food Service                                         245                                         PBNDS 2011
                                                                                             (Revised December 2016)

                                                                                   Ex. 14 to Armstrong Decl.
                                                                                               Page 19 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 20 of 85

      washable, free of unnecessary ridges, ledges,             both before and after cleaning.
      projections and crevices. Upkeep of equipment          3) Equipment and utensils shall be pre-flushed,
      surfaces shall contribute to cleanliness and              pre-scraped and, when necessary, pre-soaked to
      sanitation.                                               remove gross food particles. A fourth sink
d. Installation                                                 compartment with a garbage-disposal is useful
                                                                for these purposes and shall be included in
   1) Equipment shall be installed in accordance
                                                                plans for facilities being built or renovated.
      with the manufacturer’s instructions and good
      engineering practices.                                 4) Except for fixed equipment and utensils too
                                                                large to be cleaned in sink compartments, the
   2) Installers shall allow enough space between
                                                                following procedures apply to cleaning
      pieces of equipment and between equipment
                                                                equipment and utensils:
      and walls to facilitate routine cleaning.
      Adjacent pieces may be butted together if the             a) Wash in the first sink compartment, using a
      gap between them is sealed.                                  hot detergent solution changed frequently
                                                                   to keep it free from soil and grease.
e. General Cleaning Procedures
                                                                b) Rinse in or under hot water in the second
   1) Moist cloths for wiping food spills on
                                                                   compartment, changing the rinse water
      kitchenware and food-contact surfaces on
                                                                   frequently. This compartment shall be kept
      equipment shall be clean, rinsed frequently in
                                                                   empty, and a sprayer shall be used for
      sanitizing solution and used solely for wiping
                                                                   rinsing to prevent rinse water from
      food spills. These cloths shall soak in the
                                                                   becoming soapy or contaminated.
      sanitizing solution between uses.
                                                                c) Sanitize in the third compartment using one
   2) Moist cloths used for non-food-contact
                                                                   of the following methods:
      surfaces like counters, dining table tops and
      shelves shall be cleaned, rinsed and stored in               i. Immerse for at least 30 seconds in clean
      the same way as the moist cloths used on                        water at a constant temperature of 171 F
      food-contact surfaces. They shall be used on                    degrees that is maintained with a heating
      non-food-contact surfaces only.                                 device and frequently checked with a
                                                                      thermometer. Use dish baskets to
   3) Detergents and sanitizers must have Food and
                                                                      immerse items completely.
      Drug Administration approval for food service
      uses.                                                        ii. Immerse for at least 60 seconds in a
                                                                       sanitizing solution containing at least 50
f. Manual Cleaning and Sanitizing
                                                                       parts per million (ppm) chlorine at a
   1) A sink with at least three labeled                               temperature of at least 75 F degrees.
      compartments is required for manually
                                                                   iii. Immerse for at least 60 seconds in a
      washing, rinsing and sanitizing utensils and
                                                                        sanitizing solution containing at least
      equipment. Each compartment shall have the
                                                                        12.5 ppm iodine, with a pH not higher
      capacity to accommodate the items to be
                                                                        than 5.0 and a temperature of at least 75
      cleaned. Each shall be supplied with hot and
                                                                        F degrees.
      cold water.
                                                                   iv. Immerse in a sanitizing solution
   2) Drain-boards and/or easily movable dish-tables
                                                                       containing an equivalent sanitizing
      shall be provided for utensils and equipment


4.1 | Food Service                                     246                                        PBNDS 2011
                                                                                        (Revised December 2016)

                                                                              Ex. 14 to Armstrong Decl.
                                                                                          Page 20 of 85
                 Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 21 of 85

            chemical at strengths recommended by                 maintained for hot-water sanitizing:
            the U.S. Public Health Service.                      a) Single-tank, stationary rack, dual-
         v. Periodically check and adjust as                        temperature machine: wash temperature of
            necessary the chemical concentrations in                150 F degrees; final rinse, 180 F degrees.
            a sanitizing solution, using a test kit.             b) Single-tank, stationary rack, single-
         vi. Air dry utensils and equipment after                   temperature machine: wash and rinse
             sanitizing.                                            temperature of 165 F degrees.
         vii. Steam clean oversized equipment,                   c) Multi tank, conveyor machine: wash
             provided the steam can be confined to                  temperature of 150 F degrees; pumped
             the piece of equipment. Alternatively,                 rinse, 160 F degrees; final rinse, 180 F
             rinse, spray or swab with a chemical                   degrees.
             sanitizing solution mixed to at least               d) Single-tank, pot/pan/utensil washer
             twice the strength required for                        (stationary or moving rack): wash
             immersion sanitizing.                                  temperature of 140 F degrees; final rinse,
g. Mechanical Cleaning and Sanitizing                               180 F degrees.
   Spray or immersion dishwashers or devices,                       i. When using a chemical spray in a single-
   including automatic dispensers for detergents,                      tank, stationary rack, glass-washer,
   wetting agents and liquid sanitizer, shall be                       maintain a wash temperature of at least
   maintained in good repair. Utensils and                             120 F degrees, unless otherwise
   equipment placed in the machine must be                             specified by the manufacturer.
   exposed to all cycles.
                                                                    ii. Air-dry all equipment and utensils after
   1) The pressure of the final rinse water must be                     sanitizing, by means of drain boards,
      between 15 and 25 pounds per square inch                          mobile dish tables and/ or carts.
      (psi) in the water line immediately adjacent to
      the final-rinse control valve.                       h. Equipment and Utensil Storage. Eating utensils
                                                              shall be picked up by their bases or handles only.
   2) Machine- or water line-mounted                          Utensils shall be stored in perforated pans only.
      thermometers must be installed to check water
      temperature in each dishwasher tank,                     Glasses, tumblers and cups shall be inverted
      including the final rinse water.                         before storing. Other tableware and utensils may
                                                               be either covered or inverted.
      Baffles, curtains, etc., must be used to prevent
      wash water from entering the rinse water             8. Storage of Clothing and Personal Belongings
      tank(s) and time conveyors to ensure adequate        Clothes and other personal belongings (e.g., jackets,
      exposure during each cycle.                          shoes) shall be stored in designated areas, apart
      Equipment and utensils must be placed on             from:
      conveyors or in racks, trays and baskets to          a. areas for the preparation, storage and serving of
      expose all food-contact surfaces to detergent,          food; and
      washing and rinsing without obstruction and
      to facilitate free draining.                         b. areas for the washing and storing of utensils.

   3) The following temperatures must be                   The FSA shall identify space for storing detainee
                                                           belongings.


4.1 | Food Service                                       247                                      PBNDS 2011
                                                                                         (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 21 of 85
                   Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 22 of 85

9. Lavatories                                                   materials shall be prominently and distinctively
Adequate and conveniently located toilet facilities             labeled for easy content identification.
shall be provided for all food service staff and            d. All toxic, flammable and caustic materials shall be
detainee workers.                                              segregated from food products and stored in a
a. Toilet fixtures shall be of sanitary design and             locked and labeled cabinet or room.
   readily cleaned.                                         e. Cleaning and sanitizing compounds shall be
                                                               stored apart from food products.
b. Toilet rooms and fixtures shall be kept clean and
   in good repair.                                          f. Toxic, flammable and caustic materials shall not
                                                               be used in a manner that may contaminate food,
c. Signs shall be prominently displayed.
                                                               equipment or utensils or may pose a hazard to
d. Lavatories shall have readily available hot and cold        personnel or detainees working with or
   water.                                                      consuming food service products.
e. Soap or detergent and paper towels or a hand-            g. A system for intermediate storage of received
   drying device providing heated air, shall be                hazardous substances shall secure the materials
   available at all times in each lavatory.                    from time of receipt to time of issue.
f. Waste receptacles shall be conveniently placed           The FSA shall obtain and file for reference Material
   near the hand-washing facilities.                        Safety Data Sheets (MSDSs) on all flammable, toxic
10. Pest Control                                            and caustic substances used in the facility as required
                                                            by standard “1.2 Environmental Health and Safety.”
Good sanitation practices are essential to an effective
pest control program. The FSA is responsible for pest       12. General Safety Guidelines
control in the food service department, including           a. Extension cords shall be UL-listed and UL-labeled
contracting the services of an outside exterminator as         and may not be used in tandem.
necessary.
                                                            b. All steam lines within seven feet of the floor or
To protect against insects and other pests, air                working surface, and with which a worker may
curtains or comparable devices shall be used on                come in contact, shall be insulated or covered
outside doors where food is prepared, stored or                with a heat-resistant material or otherwise be
served.                                                        guarded from contact. Inaccessible steam lines,
11. Hazardous Materials                                        guarded by location, need not be protected from
                                                               contact.
Only those toxic and caustic materials required for
sanitary maintenance of the facility, equipment and         c. Machines shall be guarded in compliance with
utensils shall be used in the food service department.         OSHA standards:

a. All food service staff shall know where and how              1) Fans within seven feet of the floor or work
   much toxic, flammable or caustic material is on                 surface shall have blade guard openings no
   hand, and shall be aware that their use must be                 larger than two inches.
   controlled and accounted for daily.                          2) Protective eye and face equipment shall be
b. Detainee-type combination locks shall not be used               used, as appropriate, to avert risk of injury.
   to secure such material.                                        Dangerous areas presenting such risks shall be
                                                                   conspicuously marked with eye-hazard
c. All containers of toxic, flammable or caustic


4.1 | Food Service                                        248                                       PBNDS 2011
                                                                                          (Revised December 2016)

                                                                                 Ex. 14 to Armstrong Decl.
                                                                                             Page 22 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 23 of 85

      warning signs.                                      shall check refrigerator and water temperatures daily
   3) Safety shoes shall be worn in FSA-designated        and record the results. The FSA or designee shall
      foot hazard areas.                                  verify and document requirements of food and
                                                          equipment temperatures.
   4) Meat saws, slicers and grinders shall be
      equipped with anti-restart devices.                 The FSA or CS shall inspect food service areas at least
                                                          weekly.
   5) The maintenance manager shall provide
      ground fault protection wherever needed in          An independent, external inspector shall conduct
      the food service department, and shall              annual inspections to ensure that the food service
      document this protection for the FSA.               facilities and equipment meet governmental health
                                                          and safety codes.
d. Light fixtures, vent covers, wall-mounted fans,
   decorative materials and similar equipment and         Personnel inspecting the food service department
   materials attached to walls or ceilings shall be       shall note any recommended corrective actions in a
   maintained in good repair.                             written report to the facility administrator. The
                                                          facility administrator shall establish the date by
e. Lights in food production areas, utensil and           which identified problems shall be corrected.
   equipment washing areas, and other areas
   displaying or storing food, equipment, or utensils     Checks of equipment temperatures shall follow this
   shall be equipped with protective shielding.           schedule:

f. An approved, fixed fire-suppression system shall       a. dishwashers: every meal;
   be installed in ventilation hoods over all grills,     b. pot and pan washers: daily, if water in the third
   deep fryers and open flame devices. A qualified           compartment of a three-compartment sink is used
   contractor shall inspect the system every six             for sanitation and the required minimum
   months. The fire-suppression system shall be              temperature is 180 F degrees; and
   equipped with a locally audible alarm and
                                                          c. refrigeration/freezer equipment (walk-in units):
   connected to the control room’s annunciator
                                                             site-specific schedule, established by the FSA.
   panel.
                                                          All temperature-check documentation shall be filed
g. Hood systems shall be cleaned after each use to
                                                          and accessible.
   prevent grease build-up, which constitutes a fire
   risk. All deep fryers and grills shall be equipped     The FSA shall develop a cleaning schedule for each
   with automatic fuel or energy shut-off controls.       food service area and post it for easy reference. All
                                                          areas (e.g., walls, windows, vent hoods) and
13. Mandatory Inspection
                                                          equipment (e.g., chairs, tables, fryers, ovens) shall
The facility administrator shall implement written        be grouped by frequency of cleaning (e.g., after
procedures requiring the food service administrator       every use, daily, weekly, monthly, semiannually or
or designee to conduct the weekly inspections of all      annually).
food service areas, including dining, storage,
                                                          K. Food Storage, Receiving and Inventory
equipment and food-preparation areas.
                                                          1. General Policy
All of the food service department equipment (e.g.,
ranges, ovens, refrigerators, mixers, dishwashers,        Since control and location of subsistence supplies are
garbage disposal) require frequent inspection to          site-specific, each FSA shall establish procedures for
ensure their sanitary and operable condition. Staff       storing, receiving and inventorying food.


4.1 | Food Service                                      249                                       PBNDS 2011
                                                                                        (Revised December 2016)

                                                                              Ex. 14 to Armstrong Decl.
                                                                                          Page 23 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 24 of 85

On the purchase request for potentially dangerous             may guide pallet placement. Wooden pallets may
items (e.g., knives, mace, yeast, nutmeg, cloves and          be used to store canned goods and other non­
other items considered contraband if found in a               absorbent containers, but not to store dairy
detainee’s possession), the FSA shall mark them               products or fresh produce.
“hot,” signaling the need for special handling.
                                                          e. Store perishables at 35-40 F degrees to prevent
2. Receiving                                                 spoilage and other bacterial action, and maintain
                                                             frozen foods at or below zero degrees.
The first step in receiving food is matching incoming
items with the invoice, purchase order and control        f. Prevent cross-contamination by storing foods
specifications. Weekly deliveries of fresh produce,          requiring washing or cooking separately from
meats and other perishable items shall be inspected          those that do not.
for freshness, quality and general appearance. Staff      g. For rapid cooling, use shallow pans (depth not to
shall supplement their inspections of perishables            exceed four inches). Cover or otherwise shield
with random checks of weight, count, size, etc.              refrigerated food from contamination.
Receiving staff shall examine deliveries promptly to      h. Do not store food in locker rooms, toilet rooms,
determine acceptability both for quantity and                dressing rooms, garbage rooms or mechanical
quality, consistent with the contract. If immediate          rooms, or under sewer lines, potentially leaking
examination is not practical upon delivery because           water lines, open stairwells or other sources of
inspection shall involve time-consuming tests, the           contamination.
vendor shall receive a receipt confirming delivery of
a particular number/gross weight of containers in         4. Inventory
good condition (or, if not, noting exceptions).           Determining inventory levels and properly receiving,
3. Food Receipt and Storage                               storing and issuing goods are critical to controlling
                                                          costs and maintaining quality. While the FSA shall
The following procedures apply when receiving or          base inventory levels on facility needs, each facility
storing food:                                             shall always stock a 15-day food supply at a
a. Inspect the incoming shipment for damage,              minimum.
   contamination and pest infestation. Rats, mice or      Procedures for checking the quality and quantity of
   insects may be hiding in the middle of a pallet.       food and other supplies and their distribution to the
b. Promptly remove damaged pallets and broken             point of use shall comply with industry-established
   containers of food. Separate damaged food              policies and financial management practices.
   containers from other food and store separately        Food service inventory represents significant
   for disposal. Take special care in handling flour,     financial resources converted into goods in the form
   cereal, nuts, sugar, chocolate and other such          of food, supplies and equipment. All food service
   products highly susceptible to contamination.          personnel must be aware of the value of the
c. Upon finding that an incoming food shipment            inventory and of his/her responsibility for the
   has been contaminated, contact the FSA/CS for          security of these goods upon receipt.
   instructions on the next course of action.             The master-cycle menus offer guidance to managers
d. Store all food item products at least six inches       planning inventory levels.
   from the floor and sufficiently far from walls to      Inventory levels shall be established, monitored and
   facilitate pest-control measures. A painted line       periodically adjusted to correct excesses or shortages.


4.1 | Food Service                                      250                                       PBNDS 2011
                                                                                        (Revised December 2016)

                                                                              Ex. 14 to Armstrong Decl.
                                                                                          Page 24 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 25 of 85

5. Stock Rotation                                           b. sealing or otherwise making impenetrable all
                                                               wall, ceiling and floor openings to prevent entry
Each facility shall establish a written stock rotation
                                                               of dirt, water, pests, etc.;
schedule.
6. Perpetual Inventory                                      c. vigilant housekeeping to keep the room clean and
                                                               free from rodents and vermin (a drain for
“Perpetual Inventory” is the process of recording all          flushing is desirable); and
food service purchases and food distribution.
                                                            d. securing the storeroom under lock and key to
Although details may vary, the information recorded
                                                               prevent pilferage—the FSA is responsible for key
always includes the quantity on hand, quantity
                                                               distribution.
received, quantity issued and unit cost for each food
and supply item.                                            8. Refrigerators
Perpetual inventory records are important because           Butter, milk, eggs and cream shall be separated from
they provide the FSA with up-to-date information on         foods having strong odors. Eggs shall not be
product usage, and act as a guide for further               subjected to freezing temperatures.
purchases.                                                  Refrigeration units shall be kept under lock and key
For accurate accounting of all food and supplies, a         when not in use. Walk-in boxes shall be equipped
perpetual inventory record is insufficient. An official     with safety locks that require no more than 15
inventory of stores on hand must be conducted               pounds of pressure to open easily from the inside. If
annually.                                                   latches and locks are incorporated in the door’s
                                                            design and operation, the interior release mechanism
All food service departments shall complete a
                                                            must open the door with the same amount of
physical inventory of the warehouse quarterly.
                                                            pressure even when locks or bars are in place.
7. The Dry Storeroom
                                                            Whether new or used, the inside lever of a hasp-type
Proper care and control of the dry storeroom                lock must be able to disengage locking devices and
involves the following:                                     provide egress. The FSA, along with the Safety
a. keeping the storeroom dry and cool (45-80 F              Manager, shall review the walk-in freezer(s) and
   degrees) to prevent swelling of canned goods and         refrigerator(s) to ensure that they operate properly.
   general spoilage;




4.1 | Food Service                                        251                                      PBNDS 2011
                                                                                         (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 25 of 85
                 Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 26 of 85


Appendix 4.1.A: Authorization for Common Fare Participation

Name of detainee:
________________________________________________________ A-number: _______________
I hereby request authorization to participate in the Common Fare Program. I agree to comply with the program
requirements. I understand that if I am observed consuming mainline foods or violating other program
requirements, I may be removed from program participation and will not be eligible for immediate
reinstatement. Repeated program violations may result in removal from the program for up to one year. I further
understand that the same conditions for reinstatement may apply if I voluntarily withdraw from the program for
any reason.
I understand that I must have a recorded religious preference in order to be eligible for the program and that I
must provide a written reason for requesting to participate in the religious diet program.
Religious preference: _____________________
Specific reason for wanting to participate in the Common Fare Religious Diet Program:




Signature of detainee:


________________________________________________________ A-number: _______________


Date: ____________________


Signature of Chaplain:


_________________________________________________________________________________


Date: ____________________


Record Copy—Detainee Detention File; Copy - Chaplaincy File; Copy—Detainee




4.1 | Food Service                                       252                                         PBNDS 2011
                                                                                           (Revised December 2016)


                                                                                  Ex. 14 to Armstrong Decl.
                                                                                              Page 26 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 27 of 85


4.2 Hunger Strikes                                            mental health personnel. Prior to 72 hours, staff
                                                              may refer a detainee for medical evaluation, and
I. Purpose and Scope                                          when clinically indicated, medical staff may refer
                                                              the detainee to a hospital;
This detention standard protects detainees’ health        2. The ICE/ERO Field Office Director shall be
and well-being by monitoring, counseling and                 immediately notified when a detainee is on a
providing appropriate treatment to any detainee who          hunger strike, declared or otherwise;
is on a hunger strike.
                                                          3. The detainee’s health shall be carefully monitored
Nothing in this detention standard is intended to            and documented, as shall the detainee’s intake of
limit or override the exercise of sound medical              foods and liquids. The clinical director,
judgment by the clinical medical authority (CMA)             designated physician or treating medical staff
responsible for a detainee’s medical care. Each case         shall conduct a full clinical and mental health
must be evaluated on its own merits and specific             assessment and evaluation, and recommend a
circumstances, and treatment shall be given in               course of treatment, intervention or follow-up;
accordance with accepted medical practice.
                                                          4. When medically advisable, a detainee on a hunger
This detention standard applies to the following             strike shall be isolated for close supervision,
types of facilities housing ICE/ERO detainees:               observation and monitoring;
  •   Service Processing Centers (SPCs);                  5. Medical, mental health or hospital staff shall offer
  •   Contract Detention Facilities (CDFs); and              counseling regarding medical risks and detainees
                                                             shall be encouraged to end the hunger strike or
  •   State or local government facilities used by           accept medical treatment;
      ERO through Intergovernmental Service
                                                          6. Refusal of medical treatment shall be documented
      Agreements (IGSAs) to hold detainees for more
                                                             in the detainee’s medical file;
      than 72 hours.
                                                          7. Involuntary medical treatment shall be
Procedures in italics are specifically required for
                                                             administered only with medical, psychiatric and
SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                             legal safeguards;
dedicated IGSA facilities must conform to these
procedures or adopt, adapt or establish alternatives,     8. A record of interactions with the striking
provided they meet or exceed the intent represented          detainee, the provision of food, attempted and
by these procedures.                                         successfully administered medical treatment, and
                                                             communications between the CMA, facility
Various terms used in this standard may be defined
                                                             administrator and ICE/ERO regarding the striking
in standard “7.5 Definitions.”
                                                             detainee shall be established; and
II. Expected Outcomes                                     9. The facility shall provide communication
                                                             assistance to detainees with disabilities and
The expected outcomes of this detention standard
                                                             detainees who are limited in their English
are as follows (specific requirements are defined in
                                                             proficiency (LEP). The facility will provide
“V. Expected Practices”).
                                                             detainees with disabilities with effective
1. Any detainee who does not eat for 72 hours shall          communication, which may include the
   be referred to the medical department for                 provision of auxiliary aids, such as readers,
   evaluation and possible treatment by medical and          materials in Braille, audio recordings, telephone


4.2 | Hunger Strikes                                    253                                        PBNDS 2011
                                                                                         (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 27 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 28 of 85

   handset amplifiers, telephones compatible with            Procedures for identifying and referring a detainee
   hearing aids, telecommunications devices for deaf         suspected or announced to be on a hunger strike to
   persons (TTYs), interpreters, and note-takers, as         medical staff shall include obtaining from qualified
   needed. The facility will also provide detainees          medical personnel an assessment of whether the
   who are LEP with language assistance, including           detainee’s action is reasoned and deliberate, or the
   bilingual staff or professional interpretation and        manifestation of a mental illness.
   translation services, to provide them with                Facilities shall immediately notify the local Field
   meaningful access to its programs and activities.         Office Director or his/her designee when an
   All written materials provided to detainees shall         ICE/ERO detainee begins a hunger strike.
   generally be translated into Spanish. Where               1. Staff shall consider any detainee observed to have
   practicable, provisions for written translation shall        not eaten for 72 hours to be on a hunger strike,
   be made for other significant segments of the                and shall refer him/her to the CMA for evaluation
   population with limited English proficiency.                 and management.
   Oral interpretation or assistance shall be provided       2. Medical personnel shall document the reasons for
   to any detainee who speaks another language into             placing a detainee in a single occupancy
   which written material has not been translated, or           observation room. This decision shall be reviewed
   who is illiterate.                                           every 72 hours. Medical personnel shall monitor
III. Standards Affected                                         the detainee in a single-occupancy observation
                                                                room, when medically advisable and taking into
This detention standard replaces “Hunger Strikes”               consideration the detainee’s mental health needs.
dated 12/2/2008.                                                If measuring food and liquid intake/output
                                                                becomes necessary, medical personnel shall make
IV. References                                                  a decision about appropriate housing placement.
American Correctional Association, Performance-              C. Initial Medical Evaluation and
based Standards for Adult Local Detention                       Management
Facilities, 4th Edition: 4-ALDF-2A-52, 4D-15.
                                                             Medical staff shall monitor the health of a detainee
National Commission on Correctional Health Care,
                                                             on a hunger strike. If a detainee engaging in a
Standards for Health Services in Jails (2014).
                                                             hunger strike has been previously diagnosed with a
ICE/ERO Performance-based National Detention                 mental condition, or is incapable of giving informed
Standards 2011: “4.3 Medical Care.”                          consent due to age or illness, appropriate
                                                             medical/administrative action shall be taken in the
V. Expected Practices                                        best interest of the detainee.
A. Staff Training                                            1. During the initial evaluation of a detainee on a
                                                                hunger strike, medical staff shall:
All staff shall be trained initially and annually
thereafter to recognize the signs of a hunger strike,            a. measure and record height and weight;
and to implement the procedures for referral for                 b. measure and record vital signs;
medical assessment and for management of a
detainee on a hunger strike.                                     c. perform urinalysis;

B. Initial Referral                                              d. conduct psychological/psychiatric evaluation;



4.2 | Hunger Strikes                                       254                                        PBNDS 2011
                                                                                            (Revised December 2016)

                                                                                 Ex. 14 to Armstrong Decl.
                                                                                             Page 28 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 29 of 85

   e. examine general physical condition; and                    treatment, and communications between the
                                                                 CMA, facility administrator, and ICE/ERO
   f. if clinically indicated, proceed with other
                                                                 regarding the striking detainee.
      necessary studies.
2. Medical staff shall measure and record weight and         D. Food and Liquid Intake and Output
   vital signs at least once every 24 hours during the       After consultation with the CMA, the facility
   hunger strike and repeat other procedures as              administrator may require staff to measure and
   medically indicated.                                      record food and water intake and output as follows:
3. Qualified medical personnel may modify or                 1. Record intake and output in the medical record
   augment standard treatment protocols when                    using an IHSC “Hunger Strike Form” or
   medically indicated.                                         equivalent;
4. Medical staff shall record all examination results        2. Deliver three meals per day to the detainee’s
   in the detainee’s medical file.                              room unless otherwise directed by the CMA—
5. If the detainee refuses the initial medical                  staff shall physically deliver each meal regardless
   evaluation or any treatment or other medical                 of the detainee’s response to an offered meal;
   procedures, medical staff must attempt to secure          3. Provide an adequate supply of drinking water or
   the detainee’s signature on a “Refusal of                    other beverages; and
   Treatment” form. If the detainee will not
   cooperate by signing, staff shall note this on the        4. Remove from the detainee’s room all food items
   “Refusal of Treatment” form.                                 not authorized by the CMA. During the hunger
                                                                strike, the detainee may not purchase
6. Any detainee refusing medical treatment shall be             commissary/vending machine food.
   monitored by medical staff to evaluate whether
   the hunger strike poses a risk to the detainee’s life     E. Refusal to Accept Treatment
   or permanent health. See “Section V,” “E, Refusal         An individual has a right to refuse medical treatment.
   to Accept Treatment” below in this standard.              Before involuntary medical treatment is
7. If medically necessary, the detainee may be               administered, staff shall make reasonable efforts to
   transferred to a community hospital or a                  educate and encourage the detainee to accept
   detention facility appropriately equipped for             treatment voluntarily. Involuntary medical treatment
   treatment.                                                shall be administered in accordance with established
                                                             guidelines and applicable laws and only after the
8. After the hunger strike, medical staff shall
                                                             CMA determines the detainee’s life or health is at
   continue to provide appropriate medical and
                                                             risk.
   mental health follow-up. Only a physician may
   order a detainee’s release from hunger strike             1. Medical staff shall explain to the detainee the
   treatment and shall document that order in the               medical risks associated with refusal of treatment,
   detainee’s medical record. A notation shall be               and shall document treatment efforts in the
   made in the detention file when the detainee has             detainee’s medical record.
   ended the hunger strike.                                  2. The physician may recommend involuntary
9. Records shall be kept of all interactions with the           treatment when clinical assessment and laboratory
   striking detainee, the provision of food,                    results indicate the detainee’s weakening
   attempted and successfully administered medical              condition threatens the life or long-term health of



4.2 | Hunger Strikes                                       255                                       PBNDS 2011
                                                                                            (Revised December 2016)

                                                                                  Ex. 14 to Armstrong Decl.
                                                                                              Page 29 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 30 of 85

  the detainee.                                                    court order, ICE/ERO may consider other
                                                                   action if the hunger strike continues.
  a. The facility administrator shall notify ICE/ERO
     if a detainee is refusing treatment, and the                  1) If a court order is to be pursued, ICE/ERO
     health services administrator shall notify the                   shall work with the local ICE Office of Chief
     respective ICE/ERO Field Office Director in                      Counsel to work with the U.S. Attorney’s
     writing of any proposed plan to involuntarily                    Office to make the arrangements for a court
     feed the detainee if the hunger strike                           hearing.
     continues. Under no circumstances may a                3. Medical staff shall:
     facility administer involuntary medical
     treatment without authorization from                       a. document all treatment efforts and each
     ICE/ERO.                                                      treatment refusal in the detainee’s medical
                                                                   record;
  b. The Field Office Director, in consultation with
     the CMA, shall then contact the respective ICE             b. continue clinical and laboratory monitoring as
     Office of Chief Counsel and the U.S. Attorney’s               necessary until the detainee’s life or health is
     Office with jurisdiction. After discussing the                out of danger; and
     case, the attorneys shall recommend whether or             c. continue medical and mental health follow-up
     not to pursue a court order. ICE policy is to seek            as necessary.
     a court order to obtain authorization for
     involuntary medical treatment. If a court              F. Release from Treatment
     determines that it does not have jurisdiction to       Only the physician may order the termination of
     issue such an order, or a hospital refuses to          hunger strike treatment; the order shall be
     administer involuntary sustenance pursuant to a        documented in the detainee’s medical record.




4.2 | Hunger Strikes                                      256                                       PBNDS 2011
                                                                                           (Revised December 2016)

                                                                                 Ex. 14 to Armstrong Decl.
                                                                                             Page 30 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 31 of 85


4.3 Medical Care                                               with the National Commission on Correctional
                                                               Health Care (NCCHC), and shall maintain
I. Purpose and Scope                                           compliance with those standards.
                                                           2. The facility shall have a mental health staffing
This detention standard ensures that detainees have           component on call to respond to the needs of the
access to appropriate and necessary medical, dental           detainee population 24 hours a day, seven days a
and mental health care, including emergency                   week.
services.
                                                           3. The facility shall provide communication
This detention standard applies to the following              assistance to detainees with disabilities and
types of facilities housing ICE/ERO detainees:                detainees who are limited in their English
  •   Service Processing Centers (SPCs);                      proficiency (LEP). The facility will provide
                                                              detainees with disabilities with effective
  •   Contract Detention Facilities (CDFs); and               communication, which may include the
  •   State or local government facilities used by            provision of auxiliary aids, such as readers,
      ERO through Intergovernmental Service                   materials in Braille, audio recordings, telephone
      Agreements (IGSAs) to hold detainees for more           handset amplifiers, telephones compatible with
      than 72 hours.                                          hearing aids, telecommunications devices for deaf
                                                              persons (TTYs), interpreters, and note-takers, as
Procedures in italics are specifically required for           needed. The facility will also provide detainees
SPCs, CDFs, and Dedicated IGSA facilities. Non-               who are LEP with language assistance, including
dedicated IGSA facilities must conform to these               bilingual staff or professional interpretation and
procedures or adopt, adapt or establish alternatives,         translation services, to provide them with
provided they meet or exceed the intent represented           meaningful access to its programs and activities.
by these procedures.
                                                               All written materials provided to detainees shall
For all types of facilities, procedures that appear in         generally be translated into Spanish. Where
italics with a marked (**) on the page indicate                practicable, provisions for written translation shall
optimum levels of compliance for this standard.                be made for other significant segments of the
Various terms used in this standard may be defined             population with limited English proficiency.
in standard “7.5 Definitions.”                                 Oral interpretation or assistance shall be provided
II. Expected Outcomes                                          to any detainee who speaks another language in
                                                               which written material has not been translated or
The expected outcomes of this detention standard               who is illiterate.
are as follows (specific requirements are defined in           Newly-admitted detainees shall be informed
“V. Expected Practices”).                                      orally or in a manner in which the detainee
1. Detainees shall have access to a continuum of               understands about how to access, appeal or
   health care services, including screening,                  communicate concerns about health services.
   prevention, health education, diagnosis and             4. Detainees shall be able to request health services
   treatment.                                                 on a daily basis and shall receive timely follow-
   **Medical facilities within the detention facility         up.
   shall achieve and maintain current accreditation        5. Detainees shall receive continuity of care from


4.3 | Medical Care                                       257                                        PBNDS 2011
                                                                                          (Revised December 2016)

                                                                              Ex. 14 to Armstrong Decl.
                                                                                          Page 31 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 32 of 85

   time of admission to time of transfer, release or             care and treatment, as needed, that includes
   removal. Detainees, who have received medical                 monitoring of medications, diagnostic testing
   care, released from custody or removed shall                  and chronic care clinics.
   receive a discharge plan, a summary of medical            13. The facility administrator shall notify ICE/ERO,
   records, any medically necessary medication and               in writing, of any detainee whose medical or
   referrals to community-based providers as                     mental health needs require special consideration
   medically-appropriate.                                        in such matters as housing, transfer or
6. A detainee who is determined to require health                transportation.
   care beyond facility resources shall be transferred       14. Each detainee shall receive a comprehensive
   in a timely manner to an appropriate facility. A              medical, dental and mental health intake screening
   written list of referral sources, including                   as soon as possible, but no later than 12 hours after
   emergency and routine care, shall be maintained               arrival at each detention facility. Detainees who
   and updated annually.                                         appear upon arrival to raise urgent medical or
7. A transportation system shall provide timely                  mental health concerns shall receive priority in the
   access to health care services that are not available         intake screening process.
   at the facility. Procedures for use of this               15. Each detainee shall receive a comprehensive health
   transportation system shall include: a)                       assessment, including a physical examination and
   prioritization of medical needs; b) urgency (such             mental health screening, by a qualified, licensed
   as the use of an ambulance instead of standard                health care professional no later than 14 days after
   transportation); c) transfer of medical                       entering into ICE custody or arrival at facility. For
   information and medications; and d) safety and                the purposes of the comprehensive medical
   security concerns of all persons.                             examination, a qualified licensed health provider
8. A detainee who requires close, chronic or                     includes the following: physicians, physician
   convalescent medical supervision shall be treated             assistants, nurses, nurse practitioners, or others
   in accordance with a written treatment plan                   who by virtue of their education, credentials and
   conforming to accepted medical practices for the              experience are permitted by law to evaluate and
   condition in question, approved by a licensed                 care for patients.
   physician, dentist or mental health practitioner.         16. Qualified, licensed health care professionals shall
9. Twenty-four hour emergency medical and mental                 classify each detainee on the basis of medical and
   health services shall be available to all detainees.          mental health needs. Detainees shall be referred
                                                                 for evaluation, diagnosis, treatment and
10. Centers for Disease Control and Prevention
                                                                 stabilization as medically indicated.
    (CDC) guidelines for the prevention and control
    of infectious and communicable diseases shall be         17. At no time shall a pregnant detainee be
    followed.                                                    restrained, absent truly extraordinary
                                                                 circumstances that render restraints absolutely
11. Occupational Safety and Health Administration
                                                                 necessary.
    (OSHA) and applicable state guidelines for
    managing bio-hazardous waste and                         18. Detainees experiencing severe, life-threatening
    decontaminating medical and dental equipment                 intoxication or withdrawal symptoms shall be
    shall be followed.                                           transferred immediately for either on-site or off-
                                                                 site emergency department evaluation.
12. Detainees with chronic conditions shall receive


4.3 | Medical Care                                         258                                         PBNDS 2011
                                                                                             (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 32 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 33 of 85

19. Pharmaceuticals and non-prescription medicines              of the same gender should be considered; when
    shall be secured, stored and inventoried.                   not feasible, a same-gender chaperone shall be
                                                                provided. When care is provided by a health care
20. Prescriptions and medications shall be ordered,
                                                                provider of the opposite gender, a detainee shall
    dispensed and administered in a timely manner
                                                                be provided a same-gender chaperone upon the
    and as prescribed by a licensed health care
                                                                detainee’s request.
    professional. This shall be conducted in a manner
    that seeks to preserve the privacy and personal         27. Detainees in Special Management Units (SMUs)
    health information of detainees.                            shall have access to the same or equivalent health
                                                                care services as detainees in the general
21. Health care services shall be provided by a
                                                                population, as specified in standard “2.12 Special
    sufficient number of appropriately trained and
                                                                Management Units.”
    qualified personnel, whose duties are governed
    by thorough and detailed job descriptions and           28. **Adequate space and staffing for the use of
    who are licensed, certified, credentialed and/or            services of the ICE Tele-Health Systems,
    registered in compliance with applicable state              inclusive of tele-radiology (ITSP) and tele­
    and federal requirements.                                   medicine, shall be provided.
22. Detention and health care personnel shall be            29. All detainees shall receive medical and mental
    trained initially and annually in the proper use of         health screenings, interventions and treatments
    emergency medical equipment and shall respond               for gender-based abuse and/or violence,
    to health-related emergency situations.                     including sexual assault and domestic violence.
23. Information about each detainee’s health status         30. This standard and the implementation of this
    shall be treated as confidential, and health                standard will be subject to internal review and a
    records shall be maintained in accordance with              quality assurance system in order to ensure the
    accepted standards separately from other                    standard of care in all facilities is high.
    detainee detention files and be accessible only in
    accordance with written procedures and                  III. Standards Affected
    applicable laws. Health record files on each            This detention standard replaces “Medical Care”
    detainee shall be well organized, available to all      dated 12/2/2008.
    practitioners and properly maintained and
    safeguarded.                                            IV. References
24. Informed consent standards shall be observed and        American Correctional Association, Performance-
    adequately documented. Staff shall make                 based Standards for Adult Local Detention
    reasonable efforts to ensure that detainees             Facilities, 4th Edition: 4-ALDF-2A-15, 4C-01
    understand their medical condition and care.            through 4C-31, 4C-34 through 4C-41, 4D-01
25. Medical and mental health interviews,                   through 4D-21, 4D-23 through 4D-28, 2A-45, 7D­
    screenings, appraisals, examinations, procedures        25.
    and administration of medication shall be               American College of Obstetricians and
    conducted in settings that respect detainees’           Gynecologists, Guidelines for Women’s Health
    privacy in accordance with safe and/orderly             Care (3rd edition. 2007); “Special Issues in
    operations of the facility.                             Women’s Health” (2005).
26. A detainee’s request to see a health care provider      American Public Health Association Standards for


4.3 | Medical Care                                        259                                       PBNDS 2011
                                                                                          (Revised December 2016)

                                                                              Ex. 14 to Armstrong Decl.
                                                                                          Page 33 of 85
               Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 34 of 85

Health Services in Correctional Institutions,                 •   “4.7 Terminal Illness, Advance Directives and
Health Services for Women.                                        Death.”
Centers for Disease Control and Prevention website,       ICE Health Service Corps (IHSC) Policies and
www.cdc.gov (for the most current guidelines and          Procedures Manual.
recommendations on tuberculosis case management
                                                          The Joint Commission.
and control, HIV management, health care acquired
infections, infection control, influenza management,      www.flu.gov
respiratory protection, infectious diseases of public     www.aids.gov
health significance, emerging infectious diseases,
and correctional health)                                  “Standards to Prevent, Detect, and Respond to Sexual
                                                          Abuse and Assault in Confinement Facilities,” 79
United States Department of Health and Human              Fed. Reg. 13100 (Mar. 7, 2014).
Services, HIV Clinical Guidelines Portal,
http://aidsinfo.nih.gov/Guidelines/default.aspx (for      V. Expected Practices
the most current national guidelines on HIV
Management)                                               A. General
Infectious Diseases Society of America,                   Every facility shall directly or contractually provide
http://www.idsociety.org/Content.aspx?id=9088             its detainee population with the following:
(for the most current infectious diseases practice        1. Initial medical, mental health and dental
guidelines prepared or endorsed by the Infectious            screening;
Diseases Society of America)
                                                          2. Medically necessary and appropriate medical,
National Commission on Correctional Health Care,             dental and mental health care and pharmaceutical
Standards for Health Services in Jails (2014).               services;
Exec. Order 13166.                                        3. Comprehensive, routine and preventive health
ICE/ERO Performance-based National Detention                 care, as medically indicated;
Standards 2011:                                           4. Emergency care;
 •   “1.2 Environmental Health and Safety,”               5. Specialty health care;
     particularly in regard to storing, inventorying
                                                          6. Timely responses to medical complaints; and
     and handling needles and other sharp
     instruments; standard precautions to prevent         7. Hospitalization as needed within the local
     contact with blood and other body fluids;               community.
     sanitation and cleaning to prevent and control       8. Staff or professional language services necessary
     infectious diseases; and disposing of hazardous         for detainees with limited English proficiency
     and infectious waste;                                   (LEP) during any medical or mental health
 •   “2.11 Sexual Abuse and Assault Prevention and           appointment, sick call, treatment, or consultation.
     Intervention”;                                       **Medical facilities within the detention facility shall
 •   “4.2 Hunger Strikes”;                                achieve and maintain current accreditation with the
                                                          National Commission on Correctional Health Care
 •   “4.6 Significant Self-harm and Suicide
                                                          (NCCHC), and shall maintain compliance with those
     Prevention and Intervention”; and
                                                          standards.


4.3 | Medical Care                                      260                                        PBNDS 2011
                                                                                         (Revised December 2016)

                                                                              Ex. 14 to Armstrong Decl.
                                                                                          Page 34 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 35 of 85

B. Designation of Authority                                   care providers to provide required health care not
                                                              available within the facility, as well as identifying
A designated health services administrator (HSA) or           custodial officers to transport and remain with
the equivalent in non-IHSC staffed detention                  detainees for the duration of any off-site treatment
facilities shall have overall responsibility for health       or hospital admission.
care services pursuant to a written agreement,
contract or job description. The HSA is a physician           C. Communicable Disease and Infection
or health care professional and shall be identified to           Control
detainees.
                                                              1. General
The designated clinical medical authority (CMA) at
the facility shall have overall responsibility for            Each facility shall have written plans that address the
medical clinical care pursuant to a written                   management of infectious and communicable
agreement, contract or job description. The CMA               diseases, including screening, prevention, education,
shall be a medical doctor (MD) or doctor of                   identification, monitoring and surveillance,
osteopathy (DO). The CMA may designate a                      immunization (when applicable), treatment, follow-
clinically trained professional to have medical               up, isolation (when indicated) and reporting to
decision making authority in the event that the CMA           local, state and federal agencies.
is unavailable.                                               Plans shall include:
When the HSA is other than a physician, final                 a. coordination with local public health authorities;
clinical judgment shall rest with the facility’s
                                                              b. ongoing education for staff and detainees;
designated CMA. In no event shall clinical decisions
be made by non-clinicians.                                    c. control, treatment and prevention strategies;
The HSA shall be authorized and responsible for               d. protection of detainee confidentiality;
making decisions about the deployment of health               e. media relations, in coordination with the local
resources and the day-to-day operations of the health            Public Affairs Officer (PAO);
services program. The CMA together with the HSA
establishes the processes and procedures necessary to         f. procedures for the identification, surveillance,
meet the medical standards outlined herein.                      immunization, follow-up and isolation of
                                                                 patients;
All facilities shall provide medical staff and sufficient
support personnel to meet these standards. A staffing         g. hand hygiene
plan will be reviewed at least annually which                 h. management of infectious diseases and reporting
identifies the positions needed to perform the                   them to local and/or state health departments in
required services.                                               accordance with established guidelines and
Health care personnel perform duties within their                applicable laws; and
scope of practice for which they are credentialed by          i. management of bio-hazardous waste and
training, licensure, certification, job descriptions,            decontamination of medical and dental
and/or written standing or direct orders by                      equipment that complies with applicable laws and
personnel authorized by law to give such orders.                 standard “1.2 Environmental Health and Safety.”
The facility administrator, in collaboration with the         Facilities shall comply with current and future plans
CMA and HSA, negotiates and maintains                         implemented by federal, state or local authorities
arrangements with nearby medical facilities or health         addressing specific public health issues including


4.3 | Medical Care                                          261                                       PBNDS 2011
                                                                                            (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 35 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 36 of 85

communicable disease reporting requirements.                    established guidelines and applicable laws,
Infectious and communicable disease control activities          identified by the custodial agency and the
shall be reviewed and discussed in the quarterly                detainee’s identifying number of that agency (ICE
administrative meetings as described in Section V.DD            detainees are reported as being in ICE custody and
of this detention standard. Designated medical staff            are identified by their alien numbers).
shall report to the IHSC Public Health, Safety, and
                                                            b. Report all detainees with suspected or confirmed
Preparedness Unit all detainees diagnosed with a
                                                               TB to the ICE Health Service Corps (IHSC), Public
communicable disease of public health significance.
                                                               Health, Safety, and Preparedness Unit within one
2. Tuberculosis (TB) Management                                working day of initial identification with
                                                               suspected or confirmed TB disease.
As indicated in this standard below in section “J.
Medical and Mental Health Screening of New                      Reporting shall include names, aliases, date of
Arrivals,” screening for TB is initiated at intake and          birth, alien number, case status/classification,
in accordance with Center for Disease Control and               available diagnostic and lab results, treatment
Prevention (CDC) guidelines.                                    status (including drugs and dosages), treatment
                                                                start date, a summary case report, and a point of
All new arrivals shall receive TB screening within 12
                                                                contact and telephone number for follow-up.
hours of intake and in accordance with CDC
guidelines (www.cdc.gov/tb). For detainees that             c. Promptly report any movement of TB patients,
have been in continuous law enforcement custody,               including hospitalizations, facility transfers,
symptom screening plus documented TB screening                 releases, or removals/deportations to the local
within one year of arrival may be accepted for intake          and/or state health department and the IHSC
screening purposes.                                            Public Health, Safety, and Preparedness Unit.
Annual or periodic TB testing shall be implemented          When treatment is indicated, multi-drug, anti-TB
in accordance with CDC guidelines; annual TB                therapy shall be administered using directly observed
screening method should be appropriately selected           therapy (DOT) in accordance with American
with consideration given to the initial screening           Thoracic Society (ATS) and CDC guidelines. For
method conducted or documented during intake.               patients with drug-resistant or multi-drug-resistant
                                                            TB, the state or local health department shall be
Detainees with symptoms suggestive of TB, or with
                                                            consulted to establish a customized treatment
suspected or confirmed active TB disease based on
                                                            regimen and treatment plan. Patients receiving anti-
clinical and/or laboratory findings, shall be placed in
                                                            TB therapy shall be provided with a 15 day supply of
a functional airborne infection isolation room with
                                                            medications and appropriate education when
negative pressure ventilation and be promptly
                                                            transferred, released or deported, in an effort to
evaluated for TB disease. Patients with suspected
                                                            prevent interruptions in treatment until care is
active TB shall remain in airborne infection isolation
                                                            continued in another location.
until determined by a qualified provider to be
noncontagious in accordance with CDC guidelines.            Treatment for latent TB infection (LTBI) shall not be
                                                            initiated unless active TB disease is ruled out.
For all patients with confirmed and suspected active
tuberculosis, designated medical staff shall:               Designated medical staff shall coordinate with the
                                                            IHSC Epidemiology Unit and the local and/or state
a. Report all cases to local and/or state health
                                                            health department to facilitate an international
   departments within one working day of meeting
                                                            referral and continuity of therapy. Designated
   reporting criteria and in accordance with


4.3 | Medical Care                                        262                                       PBNDS 2011
                                                                                          (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 36 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 37 of 85

medical staff shall collaborate with the local and/or           degree of confidentiality regarding HIV status and
state health department on tuberculosis and other               medical condition. Staff training must emphasize
communicable diseases of public health significance.            the need for confidentiality, and procedures must
3. Significant Communicable Disease                             be in place to limit access to health records to
                                                                only authorized individuals and only when
Designated medical staff shall notify the IHSC Public           necessary.
Health, Safety, and Preparedness Unit of any ICE
detainee with a significant communicable disease                The accurate diagnosis and medical management
and of any contact or outbreak investigations                   of HIV infection among detainees shall be
involving ICE detainees exposed to a significant                promoted. An HIV diagnosis may be made only
communicable disease without known immunity.                    by a licensed health care provider, based on a
Significant communicable diseases include, but are              medical history, current clinical evaluation of
not limited to, varicella (chicken pox), measles,               signs and symptoms and laboratory studies.
mumps, pertussis (whooping cough), and typhoid.             c. Clinical Evaluation and Management
4. Bloodborne Pathogens                                        Medical personnel shall provide all detainees
                                                               diagnosed with HIV/AIDS medical care consistent
Infection control awareness shall be communicated              with national recommendations and guidelines
on a regular basis to correctional and medical staff,          disseminated through the U.S. Department of
as well as detainees. Detainees exposed to potentially         Health and Human Services, the CDC, and the
infectious body fluids (e.g., through needle sticks or         Infectious Diseases Society of America. Medical
bites) shall be afforded immediate medical                     and pharmacy personnel shall ensure that all Food
assistance, and the incident shall be reported as soon         and Drug Administration (FDA) medications
as possible to the clinical director or designee and           currently approved for the treatment of HIV/AIDS
documented in the medical file. All detainees shall            are accessible. Medical and pharmacy personnel
be assumed to be infectious for bloodborne                     shall develop and implement distribution
pathogens, and standard precautions are to be used             procedures to ensure timely and confidential
at all times when caring for all detainees.                    access to medications.
Each facility shall establish a written plan to address         Many of these guidelines are available through
exposure to bloodborne pathogens; the management                the following links:
of hepatitis A, B, and C; and the management of HIV             http://aidsinfo.nih.gov/Guidelines/default.aspx
infection, including reporting.                                 http://www.cdc.gov/hiv/resources/guidelines/i
a. Hepatitis                                                    ndex.htm#treatment
                                                                http://www.idsociety.org/Content.aspx?id=908
   A detainee may request hepatitis testing at any              8
   time during detention
                                                                Medical and pharmacy personnel shall ensure the
b. HIV                                                          facility maintains access to adequate supplies of
   A detainee may request HIV testing at any time               FDA-approved medications for the treatment of
   during detention. Persons who must feed, escort,             HIV/AIDS to ensure newly admitted detainees
   directly supervise, interview or conduct routine             shall be able to continue with their treatments
   office work with HIV patients are not considered             without interruption. Upon release, detainees
   at risk of infection. However, persons regularly             currently receiving highly active antiretroviral
   exposed to blood are at risk. Facilities shall               therapy and other drugs shall receive up to a 30­
   develop a written plan to ensure the highest


4.3 | Medical Care                                        263                                      PBNDS 2011
                                                                                          (Revised December 2016)

                                                                              Ex. 14 to Armstrong Decl.
                                                                                          Page 37 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 38 of 85

   day supply of their medications as medically            Health care practitioners should explain any rules
   appropriate.                                            about mandatory reporting and other limits to
   When current symptoms are suggestive of HIV             confidentiality in their interactions with detainees.
   infection, the following procedures shall be            Informed consent shall be obtained prior to
   implemented.                                            providing treatment (absent medical emergencies).
                                                           Consent forms and refusals shall be documented and
   1) Clinical evaluation shall determine the medical      placed in the detainee’s medical file.
      need for isolation.
                                                           In accordance with the section on Orientation in
      Detainees with HIV shall not be separated from       standard “2.1 Admission and Release,” access to
      the general population, either pending a test        health care services, the sick call and medical
      result or after a test report, unless clinical       grievance processes shall be included in the
      evaluation reveals a medical need for isolation.     orientation curriculum for newly admitted detainees.
      Segregation of HIV-positive detainees is not
      necessary for public health purposes.                E. Translation and Language Access for
                                                              Detainees with Limited English
   2) Following a clinical evaluation, if a detainee
      manifests symptoms requiring treatment                  Proficiency
      beyond the facility’s capability, the provider       Facilities shall provide appropriate interpretation and
      shall recommend the detainee’s transfer to a         language services for LEP detainees related to medical
      local hospital or other appropriate facility for     and mental health care. Where appropriate staff
      further medical testing, final diagnosis and         interpretation is not available, facilities will make use
      acute treatment as needed, consistent with           of professional interpretation services. Detainees
      local operating procedures.                          shall not be used for interpretation services during
   3) Any detainee with active tuberculosis shall also     any medical or mental health service. Interpretation
      be evaluated for possible HIV infection.             and translation services by other detainees shall only
                                                           be provided in an emergency medical situation.
   4) New HIV-positive diagnoses must be reported
      to government bodies according to state and          Facilities shall post signs in medical intake areas in
      local laws and requirements; the HSA is              English, Spanish, and languages spoken by other
      responsible for ensuring that all applicable         significant segments of the facility’s detainee
      state requirements are met.                          population listing what language assistance is
                                                           available during any medical or mental health
      The “Standard Precautions” section of standard
                                                           treatment, diagnostic test, or evaluation.
      “1.2 Environmental Health and Safety”
      provides more detailed information.                  F. Facilities
D. Notifying Detainees about Health Care                   1. Examination and Treatment Area
   Services                                                Adequate space and equipment shall be furnished in
In accordance with standard “6.1 Detainee                  all facilities so that all detainees may be provided
Handbook,” the facility shall provide each detainee,       basic health examinations and treatment in private
upon admittance, a copy of the detainee handbook           while ensuring safety.
and local supplement, in which procedures for              A holding/waiting area shall be located in the
access to health care services are explained.              medical facility under the direct supervision of
                                                           custodial officers. A detainee toilet and drinking


4.3 | Medical Care                                       264                                        PBNDS 2011
                                                                                          (Revised December 2016)

                                                                              Ex. 14 to Armstrong Decl.
                                                                                          Page 38 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 39 of 85

fountain shall be accessible from the                              washbasins with hot and cold running water at
holding/waiting area.                                              a minimum ratio of 1 for every 12 detainees,
2. Medical Records                                                 unless state or local building codes specify a
                                                                   different ratio.
Medical records shall be kept separate from detainee
detention records and stored in a securely locked               2) Sufficient bathing facilities shall be provided to
area within the medical unit.                                      allow detainees to bathe daily, and sufficient
                                                                   bathing facilities shall be physically accessible
3. Medical Housing                                                 for detainees with disabilities, as required by
If there is a specific area, separate from other                   the applicable accessibility standard. Water
housing areas, where detainees are admitted for                    shall be thermostatically controlled to
health observation and care under the supervision                  temperatures ranging from 100 F to 120 F
and direction of health care personnel, consideration              degrees.
shall be given to the detainee’s age, gender, medical           3) Detainees shall have access to operable toilets
requirements and custody classification and the                    and hand-washing facilities 24 hours per day
following minimum standards shall be met:                          and shall be permitted to use toilet facilities
a. Care                                                            without staff assistance. Unless state or local
                                                                   building or health codes specify otherwise:
   1) Physician at the facility or on call 24 hours per
      day;                                                         a) toilets shall be provided at a minimum ratio
                                                                      of 1 to every 12 detainees in male facilities
   2) Qualified health care personnel on duty 24
                                                                      and 1 for every 8 in female facilities, and
      hours per day when patients are present;
                                                                   b) all housing units with three or more
   3) Staff members within sight or sound of all
                                                                      detainees shall have a minimum of two
      patients;                                                       toilets.
   4) Maintenance of a separate medical housing
                                                            G. Pharmaceutical Management
      record distinct from the complete medical
      record; and                                           Each detention facility shall have and comply with
   5) Compliance with all established guidelines and        written policy and procedures for the management
      applicable laws.                                      of pharmaceuticals, to include:

      Detainees in medical housing shall have access        1. a formulary of all prescription and
      to other services such as telephone, legal access        nonprescription medicines stocked or routinely
      and materials, consistent with their medical             procured from outside sources;
      conditions.                                           2. identification of a method for promptly
      Prior to placing a detainee with a mental                approving and obtaining medicines not on the
      illness in medical housing, a determination              formulary;
      shall be made by a medical or mental health           3. prescription practices, including requirements
      professional that placement in medical housing           that medications are prescribed only when
      is medically necessary.                                  clinically indicated, and that prescriptions are
b. Wash Basins, Bathing Facilities and Toilets                 reviewed before being renewed;

   1) Detainees shall have access to operable               4. procurement, receipt, distribution, storage,
                                                               dispensing, administration and disposal of


4.3 | Medical Care                                        265                                        PBNDS 2011
                                                                                            (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 39 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 40 of 85

   medications;                                              basis at a minimum.
5. secure storage and disposal and perpetual                 I. Medical Personnel
   inventory of all controlled substances (DEA
   Schedule II-V), syringes, and needles;                    All health care staff must be verifiably licensed,
                                                             certified, credentialed, and/or registered in compliance
6. medicine administration error reports to be kept          with applicable state and federal requirements. Copies
   for all administration errors;                            of the documents must be maintained on site and
7. all staff responsible for administering or having         readily available for review. A restricted license does
   access to pharmaceuticals to be trained on                not meet this requirement.
   medication management before beginning duty;              J. Medical and Mental Health Screening of
8. all pharmaceuticals to be stored in a secure area            New Arrivals
   with the following features:
                                                             As soon as possible, but no later than 12 hours after
   a. a secure perimeter;                                    arrival, all detainees shall receive, by a health care
   b. access limited to authorized medical staff             provider or a specially trained detention officer, an
      (never detainees);                                     initial medical, dental and mental health screening
                                                             and be asked for information regarding any known
   c. solid walls from floor to ceiling and a solid
                                                             acute or emergent medical conditions. Any detainee
      ceiling;
                                                             responding in the affirmative shall be sent for
   d. a solid core entrance door with a high security        evaluation to a qualified, licensed health care
      lock (with no other access); and                       provider as quickly as possible, but in no later than
   e. a secure medication storage area;                      two working days. Detainees who appear upon
                                                             arrival to raise urgent medical or mental health
9. administration and management in accordance
                                                             concerns shall receive priority in the intake
   with state and federal law;
                                                             screening process. For intrasystem transfers, a
10. supervision by properly licensed personnel;              qualified health care professional will review each
11. administration of medications by properly                incoming detainee’s health record or health
    licensed, credentialed, trained personnel under          summary within 12 hours of arrival, to ensure
    the supervision of the health services                   continuity of care.
    administrator (HSA), clinical medical authority          For LEP individuals, interpretation for the screening
    (CMA), both; and                                         will be conducted by facility staff with appropriate
12. documentation of accountability for                      language capabilities or through professional
    administering or distributing medications in             interpretation services, as described in Section E of
    a timely manner, and according to licensed               this standard (“Translation and Language Access for
    provider orders.                                         Detainees with Limited English Proficiency”).

H. Nonprescription Medications                               If screening is performed by a detention officer, the
                                                             facility shall maintain documentation of the officer’s
The facility administrator and HSA shall jointly             special training, and the officer shall have available
approve any nonprescription medications that are             for reference the training syllabus, to include
available to detainees outside of health services (e.g.,     education on patient confidentiality of disclosed
sold in commissary, distributed by housing officers,         information.
etc.), and shall jointly review the list, on an annual


4.3 | Medical Care                                         266                                       PBNDS 2011
                                                                                            (Revised December 2016)

                                                                                 Ex. 14 to Armstrong Decl.
                                                                                             Page 40 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 41 of 85

The screening shall inquire into the following:            Where there is a clinically significant finding as a
1. any past history of serious infectious or               result of the initial screening, an immediate referral
   communicable illness, and any treatment or              shall be initiated and the detainee shall receive a
   symptoms;                                               health assessment no later than two working days
                                                           from the initial screening.
2. history of physical and mental illness;
                                                           For further information and guidance, see standard
3. pain assessment;                                        “2.1 Admission and Release.”
4. current and past medication;                            Initial screenings shall be conducted in settings that
5. allergies;                                              respect detainees’ privacy and include observation
                                                           and interview questions related to the detainee’s
6. past surgical procedures;
                                                           potential suicide risk and mental health. For further
7. symptoms of active TB or previous TB treatment;         information, see standard “4.6 Significant Self-harm
8. dental care history;                                    and Suicide Prevention and Intervention.”
                                                           If, at any time during the screening process, there is
9. use of alcohol, tobacco and other drugs,
                                                           an indication of need of, or a request for, mental
   including an assessment for risk of potential
   withdrawal;                                             health services, the HSA must be notified within 24
                                                           hours. The CMA, HSA or other qualified licensed
10. possibility of pregnancy;                              health care provider shall ensure a full mental health
11. other relevant health problems identified by the       evaluation, if indicated. Mental health evaluations
    CMA responsible for screening inquiry;                 must be conducted within the timeframes prescribed
                                                           in “O. Mental Health Program” of this standard.
12. observation of behavior, including state of
    consciousness, mental status, appearance,              All facilities shall have policies and procedures in
    conduct, tremor, sweating;                             place to ensure documentation of the initial health
                                                           screening and assessment.
13. history of suicide attempts or current
    suicidal/homicidal ideation or intent;                 The health intake screening shall be conducted using
                                                           the IHSC Intake Screening Form (IHSC 795A) or
14. observation of body deformities and other              equivalent and shall be completed prior to the
    physical abnormalities;                                detainee’s placement in a housing unit. The Intake
15. inquire into a transgender detainee’s gender self-     Screening Form attached as Appendix 4.3.A mirrors
    identification and history of transition-related       form IHSC 795A and may be used by facilities to
    care, when a detainee self-identifies as               ensure compliance with screening requirements in
    transgender;                                           these standards.
16. past hospitalizations;                                 Upon completion of the In-Processing Health
                                                           Screening form, the detention officer shall
17. chronic illness (including, but not limited to,
                                                           immediately notify medical staff when one or more
    hypertension and diabetes);
                                                           positive responses are documented. Medical staff will
18. dietary needs; and                                     then assess priority for treatment (e.g. urgent, today
19. any history of physical or sexual victimization or     or routine).
    perpetrated sexual abuse, and when the incident        Limited-English proficient detainees and detainees
    occurred.                                              who are hearing impaired shall be provided


4.3 | Medical Care                                       267                                       PBNDS 2011
                                                                                         (Revised December 2016)

                                                                             Ex. 14 to Armstrong Decl.
                                                                                         Page 41 of 85
               Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 42 of 85

interpretation or translation services or other           When care is provided by a health care provider of
assistance as needed for medical care activities.         the opposite gender, a detainee shall be provided a
Language assistance may be provided by another            same-gender chaperone upon the detainee’s request.
medical staff member competent in the language or         A same-gender chaperone shall be provided, even in
by a professional service, such as a telephone            the absence of a request by the detainee, when a
interpretation service.                                   medical encounter involves a physical examination
                                                          of sensitive body parts, to include breast, genital, or
K. Substance Dependence and
                                                          rectal examinations, by a provider of the opposite
   Detoxification                                         gender.
All detainees shall be evaluated through an initial       Only medical personnel may serve as chaperones
screening for use of and/or dependence on mood-           during medical encounters and examinations.
and mind-altering substances, alcohol, opiates,
hypnotics, sedatives, etc. Detainees who report the       M. Comprehensive Health Assessment
use of such substances shall be evaluated for their       Each facility’s health care provider shall conduct a
degree of reliance on and potential for withdrawal        comprehensive health assessment, including a
from the substance.                                       physical examination and mental health screening,
The CMA shall establish guidelines for evaluation         on each detainee within 14 days of the detainee’s
and treatment of new arrivals who require                 arrival unless more immediate attention is required
detoxification.                                           due to an acute or identifiable chronic condition.
                                                          Physical examinations shall be performed by a
Detainees experiencing severe or life-threatening         physician, physician assistant, nurse practitioner, RN
intoxication or withdrawal shall be transferred           (with documented training provided by a physician)
immediately to an emergency department for                or other health care practitioner as permitted by law.
evaluation.
                                                          Facility medical personnel are encouraged to use the
Once evaluated, the detainee will be referred to an       form “Physical Examination/Health Appraisal”
appropriate facility qualified to provide treatment       attached as Appendix 4.3.B when conducting the
and monitoring for withdrawal, or treated on-site if      comprehensive health assessment.
the facility is staffed with qualified personnel and
equipment to provide appropriate care.                    If documentation exists of such a health assessment
                                                          within the previous 90 days, the facility health care
L. Privacy and Chaperones                                 provider upon review may determine that a new
1. Medical Privacy                                        appraisal is not required.

Medical and mental health interviews, screenings,         The CMA shall be responsible for review of all
appraisals, examinations, procedures, and                 comprehensive health assessments to assess the
administration of medication shall be conducted in        priority for treatment.
settings that respect detainees’ privacy.                 Detainees diagnosed with a communicable disease
2. Same-Gender Providers and Chaperones                   shall be isolated according to national standards of
                                                          medical practice and procedures.
A detainee’s request to see a health care provider of
the same gender should be considered; when not            N. Medical/Psychiatric Alerts and Holds
feasible, a same-gender chaperone shall be provided.      Where a detainee has a serious medical or mental



4.3 | Medical Care                                      268                                       PBNDS 2011
                                                                                         (Revised December 2016)

                                                                            Ex. 14 to Armstrong Decl.
                                                                                        Page 42 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 43 of 85

health condition or otherwise requires special or             for mental health concerns;
close medical care, medical staff shall complete a
                                                          b. referral as needed for evaluation, diagnosis,
Medical/Psychiatric Alert form (IHSC-834) or
                                                             treatment and monitoring of mental illness by a
equivalent, and file the form in the detainee’s
                                                             competent mental health professional.
medical record. Where medical staff furthermore
determine the condition to be serious enough to           c. crisis intervention and management of acute
require medical clearance of the detainee prior to           mental health episodes;
transfer or removal, medical staff shall also place a     d. transfer to licensed mental health facilities of
medical hold on the detainee using the                       detainees whose mental health needs exceed the
Medical/Psychiatric Alert form (IHSC-834) or                 capabilities of the facility; and
equivalent, which serves to prevent ICE from
transferring or removing the detainee without the         e. a suicide prevention program.
prior clearance of medical staff at the facility. The     2. Mental Health Provider
facility administrator shall receive notice of all
                                                          The term “mental health provider” includes
medical/psychiatric alerts or holds, and shall be
                                                          psychiatrists, physicians, psychologists, clinical social
responsible for notifying ICE/ERO of any medical
                                                          workers and other appropriately licensed
alerts or holds placed on a detainee that is to be
                                                          independent mental health practitioners
transferred.
                                                          3. Mental Health Evaluation
Potential health conditions meriting the completion
of a Medical/Psychiatric Alert form may include, but      Based on intake screening, the comprehensive health
are not limited to:                                       assessment, medical documentation, or subsequent
                                                          observations by detention staff or medical personnel,
1. medical conditions requiring ongoing therapy,
                                                          any detainee referred for mental health treatment shall
   such as:
                                                          receive an evaluation by a qualified health care
   a. active TB                                           provider no later than 72 hours after the referral, or
   b. infectious diseases                                 sooner if necessary. If the practitioner is not a mental
                                                          health provider and further referral is necessary, the
   c. chronic conditions                                  detainee will be evaluated by a mental health provider
2. mental health conditions requiring ongoing             within the next business day.
   therapy, such as:                                      Such evaluation and screenings shall include:
   a. suicidal behavior or tendencies                     a. reason for referral;
3. ongoing physical therapy                               b. history of any mental health treatment or
4. pregnancy                                                 evaluation;

O. Mental Health Program                                  c. history of illicit drug/alcohol use or abuse or
                                                             treatment for such;
1. Mental Health Services Required
                                                          d. history of suicide attempts;
Each facility shall have an in-house or contractual
                                                          e. current suicidal/homicidal ideation or intent;
mental health program, approved by the appropriate
medical authority that provides:                          f. current use of any medication;
a. intake screening Form IHSC 795A (or equivalent)        g. estimate of current intellectual function;



4.3 | Medical Care                                      269                                        PBNDS 2011
                                                                                         (Revised December 2016)

                                                                             Ex. 14 to Armstrong Decl.
                                                                                         Page 43 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 44 of 85

h. mental health screening, to include prior history       because of a mental health condition. The CMA shall
   physical, sexual or emotional abuse;                    be responsible for the daily reassessment of the need
i. impact of any pertinent physical condition, such        for continued medical isolation to ensure the health
   as head trauma;                                         and safety of the detainee.

j. recommend actions for any appropriate                   Medical isolation shall not be used as a punitive
   treatment, including but not limited to the             measure.
   following:                                              6. Involuntary Administration of Psychotropic
                                                              Medication
   1) remain in general population with
      psychotropic medication and counseling,              Involuntary administration of psychotropic
   2) “short-stay” unit or infirmary,                      medication to detainees shall comply with
                                                           established guidelines and applicable laws, and shall
   3) Special Management Unit, or                          be performed only pursuant to the specific, written
   4) community hospitalization; and                       and detailed authorization of a physician. Absent
                                                           declared medical emergency, before psychotropic
k. recommending and/or implementing a treatment            medication is involuntarily administered, it is
   plan, including recommendations concerning
                                                           required that the HSA contact ERO management,
   transfer, housing, voluntary work and other
                                                           who shall then contact respective ICE Office of Chief
   program participation.
                                                           Counsel to facilitate a request for a court order to
4. Referrals and Treatment                                 involuntarily medicate the detainee.
Any detainee referred for mental health treatment          Prior to involuntarily administering psychotropic
shall receive an evaluation by a qualified health care     medication, absent a declared medical emergency,
provider no later than 72 hours after the referral, or     the authorizing physician shall:
sooner if necessary. If the practitioner is not a          a. review the medical record of the detainee and
mental health provider and further referral is                conduct a medical examination;
necessary, the detainee will be evaluated by a mental
health provider within the next business day.              b. specify the reasons for and duration of therapy,
                                                              and whether the detainee has been asked if he/she
The provider shall develop an overall                         would consent to such medication;
treatment/management plan.
                                                           c. specify the medication to be administered, the
If the detainee’s mental illness or developmental or          dosage and the possible side effects of the
intellectual disability needs exceed the treatment            medication;
capability of the facility, a referral for an outside
mental health facility may be initiated.                   d. document that less restrictive intervention options
                                                              have been exercised without success;
Any detainee prescribed psychiatric medications
must be regularly evaluated by a duly-licensed and         e. detail how medication is to be administered;
appropriate medical professional, at least once a          f. monitor the detainee for adverse reactions and
month, to ensure proper treatment and dosage;                 side effects; and
5. Medical Isolation                                       g. prepare treatment plans for less restrictive
The CMA may authorize medical isolation for a                 alternatives as soon as possible.
detainee who is at high risk for violent behavior          Also see section “Z: Informed Consent and


4.3 | Medical Care                                       270                                       PBNDS 2011
                                                                                          (Revised December 2016)

                                                                             Ex. 14 to Armstrong Decl.
                                                                                         Page 44 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 45 of 85

Involuntary Treatment” later in this detention              1. Emergency dental treatment shall be provided for
standard.                                                      immediate relief of pain, trauma and acute oral
                                                               infection.
P. Referrals for Sexual Abuse Victims or
Abusers                                                     2. Routine dental treatment may be provided to
                                                               detainees in ICE custody for whom dental
If any security or medical intake screening or                 treatment is inaccessible for prolonged periods
classification assessment indicates that a detainee has        because of detention for over six months,
experienced prior sexual victimization or perpetrated          including amalgam and composite restorations,
sexual abuse, staff shall, as appropriate, ensure that         prophylaxis, root canals, extractions, x-rays, the
the detainee is immediately referred to a qualified            repair and adjustment of prosthetic appliances
medical or mental health practitioner for medical              and other procedures required to maintain the
and/or mental health follow-up as appropriate.                 detainee’s health. Dental exams and treatment
When a referral for medical follow-up is initiated,            shall be performed only by licensed dental
the detainee shall receive a health evaluation no later        personnel.
than two working days from the date of assessment.          S. Sick Call
When a referral for mental health follow-up is
initiated, the detainee shall receive a mental health       Each facility shall have a sick call procedure that
evaluation no later than 72 hours after the referral.       allows detainees the unrestricted opportunity to
                                                            freely request health care services (including mental
For the purposes of this section, a “qualified medical      health and dental services) provided by a physician
practitioner” or “qualified mental health                   or other qualified medical staff in a clinical setting.
practitioner” means a health or mental health               This procedure shall include:
professional, respectively, who in addition to being
qualified to evaluate and care for patients within the      1. clearly written policies and procedures;
scope of his/her professional practice, has                 2. sick call process shall be communicated in writing
successfully completed specialized training for                and verbally to detainees during their orientation;
treating sexual abuse victims.
                                                            3. regularly scheduled “sick call” times shall be
Q. Annual Health Examinations                                  established and communicated to detainees;
Any detainee in ICE custody for more than one year          4. an established procedure shall be in place at all
continuously shall receive health examinations on an           facilities to ensure that all sick call requests are
annual basis. Such examinations may occur more                 received and triaged by appropriate medical
frequently for certain individuals, depending on               personnel within 24 hours after a detainee
their medical history and/or health conditions.                submits the request. All written sick call requests
Detainees shall have access to age- and gender-                shall be date and time stamped and filed in the
appropriate exams annually, including re-screening             detainee’s medical record. Medical personnel shall
for TB.                                                        review the request slips and determine when the
                                                               detainee shall be seen based on acuity of the
R. Dental Treatment                                            problem. In an urgent situation, the housing unit
An initial dental screening shall be performed within          officer shall notify medical personnel
14 days of the detainee’s arrival. The initial dental          immediately.
screening may be performed by a dentist or a                If the procedure requires a written request slip, such
properly trained qualified health provider.


4.3 | Medical Care                                        271                                        PBNDS 2011
                                                                                           (Revised December 2016)

                                                                              Ex. 14 to Armstrong Decl.
                                                                                          Page 45 of 85
                 Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 46 of 85

slips shall be provided in English and the most             2. The health services administrator ensures that
common languages spoken by the detainee                        medical staff have training and competency in
population of that facility. Limited-English proficient        implementing the facility's emergency health
detainees and detainees who are hearing impaired               care plan appropriate for each staff's scope of
shall be provided interpretation/translation services          practice or position. The facility administrator
or other assistance as needed to complete a request            ensures that non-medical staff have appropriate
slip.
                                                               training and competency in implementing the
All detainees, including those in SMUs, regardless of          facility's emergency plan appropriate for each
classification, shall have access to sick call. See            staff's position. Training and competency
standard “2.12 Special Management Units” for                   assessment shall include the following areas::
details.
                                                                a. recognizing of signs of potential health
All facilities shall maintain a permanent record of all            emergencies and the required responses;
sick call requests.
                                                                b. administering first aid, AED and
T. Emergency Medical Services and First                            cardiopulmonary resuscitation (CPR);
   Aid                                                          c. obtaining emergency medical assistance
1. Each facility shall have a written emergency                    through the facility plan and its required
   services plan for delivery of 24-hour emergency                 procedures;
   health care. This plan shall be prepared in                  d. recognizing signs and symptoms of mental
   consultation with the facility’s CMA or the HSA,                illness and suicide risk; and
   and must include the following:
                                                                e. the facility’s established plan and procedures
   a. an on-call physician, dentist and mental health              for providing emergency medical care
      professional, or designee, that are available 24             including, when required, the safe and secure
      hours per day;                                               transfer of detainees for appropriate hospital or
   b. a list of telephone numbers for local                        other medical services, including by
      ambulances and hospital services available to                ambulance when indicated. The plan must
      all staff;                                                   provide for expedited entrance to and exit
                                                                   from the facility.
   c. an automatic external defibrillator (AED) shall
      be maintained for use at each facility and            3. When a non-medical employee is unsure whether
      accessible to staff;                                     emergency care is required, he/she shall
                                                               immediately notify medical personnel to make
   d. all detention and medical staff shall receive            the determination.
      cardio pulmonary resuscitation (CPR, AED),
      and emergency first aid training annually;            4. Medical and safety equipment shall be available
                                                               and maintained, and staff shall be trained in
   e. detention and health care personnel shall be             proper use of the equipment.
      trained annually to respond to health-related
      situations within four minutes; and                   5. The facility administrator, in consultation with
                                                               the designee for environmental health and safety,
   f. security procedures that ensure the immediate            determines the number, contents, and placement
      transfer of detainees for emergency medical              of first aid kits, and establishes protocols for
      care.                                                    monthly inspections of first aid kits.


4.3 | Medical Care                                        272                                        PBNDS 2011
                                                                                           (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 46 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 47 of 85

6. Victims of sexual abuse shall have timely access to      V. Health Education and Wellness
   emergency medical treatment and crisis                      Information
   intervention services in accordance with standard
   “2.11 Sexual Abuse and Assault, Prevention and           Qualified health care personnel shall provide
   Intervention.”                                           detainees health education and wellness information
                                                            on topics including, but not limited to, the
U. Delivery of Medication                                   following:
Distribution of medication (including over the              1. dangers of self-medication;
counter) shall be performed in accordance with
specific instructions and procedures established by         2. personal and hand hygiene and dental care;
the HSA in consultation with the CMA. Written               3. prevention of communicable diseases;
records of all prescribed medication given to or
                                                            4. smoking cessation;
refused by detainees shall be maintained.
                                                            5. self-care for chronic conditions; and
1. If prescribed medication must be delivered at a
   time when medical staff is not on duty, the              6. benefits of physical fitness.
   medication may be distributed by detention               W. Special Needs and Close Medical
   officers, where it is permitted by state law to do
   so, who have received proper training by the HSA
                                                              Supervision
   or designee.                                             Consistent with Standard 4.8 “Disability
2. The facility shall maintain documentation of the         Identification, Assessment, and Accommodation”
   training given any officer required to distribute        and the IHSC Detainee Covered Services Package,
   medication, and the officer shall have available         detainees will be provided medical prosthetic devices
   for reference the training syllabus or other guide       or other impairment aids, such as eyeglasses, hearing
   or protocol provided by the health authority.            aids, or wheelchairs.

3. Detainees may not deliver or administer                  When a detainee requires close medical supervision,
   medications to other detainees.                          including chronic and convalescent care, a written
                                                            treatment plan, including access to health care and
4. All prescribed medications and medically                 other care and supervision personnel, shall be
   necessary treatments shall be provided to                developed and approved by the appropriate qualified
   detainees on schedule and without interruption,          licensed health care provider, in consultation with
   absent exigent circumstances.                            the patient, with periodic review. Likewise, staff
5. Detainees who arrive at a detention facility with        responsible for such matters as housing and program
   prescribed medications or who report being on            assignments and disciplinary measures shall consult
   such medications, shall be evaluated by a                with the responsible qualified licensed health care
   qualified health care professional as soon as            provider or health services administrator.
   possible, but not later than 24 hours after arrival,     Exercise areas shall be available to meet exercise and
   and provisions shall be made to secure medically         physical therapy requirements of individual detainee
   necessary medications.                                   treatment plans.
6. Detainees shall not be charged for any medical           Transgender detainees who were already receiving
   services to include pharmaceuticals dispensed by         hormone therapy when taken into ICE custody shall
   medical personnel                                        have continued access. All transgender detainees shall



4.3 | Medical Care                                        273                                       PBNDS 2011
                                                                                           (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 47 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 48 of 85

have access to mental health care, and other                        •   any chronic deteriorating condition
transgender-related health care and medication based                    requiring multiple medications, to
on medical need. Treatment shall follow accepted                        include progressive immune-suppressive
guidelines regarding medically necessary transition-                    conditions;
related care.
                                                                    •   any active condition that has caused
For special needs related to female detainees, see                      repeated loss of consciousness;
standard “4.4 Medical Care (Women).
                                                                    •   any condition that requires an imminent
X. Notifications of Detainees with Serious                              medical procedure or other medical
Illnesses and Other Specified Conditions                                intervention to prevent deterioration;
The facility administrator and clinical medical                     •   any condition or infirmity that requires
authority shall ensure that the Field Office Director is                continuous or near-continuous medical
notified as soon as practicable of any detainee                         care, such as those who are bedbound or
housed at the facility who is determined to have a                      incapable of caring for themselves; or any
serious physical or mental illness or to be pregnant,                   ongoing or recurrent conditions that
or have medical complications related to advanced                       have required a recent or prolonged
age, but no later than 72 hours after such                              hospitalization, typically for greater than
determination. The written notification shall                           14 days, or a recent and prolonged stay
become part of the detainee’s health record file.                       in the medical clinic of a detention or
1. Serious Physical Illness                                             correctional facility, typically for greater
                                                                        than 30 days;
For purposes of this subsection only, the following
non-exhaustive categories of medical conditions may                 •   conditions requiring frequent care that is
be considered to constitute serious physical illness –                  beyond the medical capabilities of
                                                                        detention facilities where the alien may
        •   any terminal illness;                                       be housed;
        •   active cancer, including but not limited                •   any condition that would preclude the
            to aliens undergoing chemotherapy;                          alien from being housed, typically for
        •   Acquired Immuno- Deficiency Syndrome                        greater than 30 days, in a non-restrictive
            (AIDS) or diagnosed HIV-positive                            setting (such as a general population
            conditions requiring medication;                            housing unit, as opposed to a special
                                                                        management unit or a medical clinic); or
        •   multi-drug-resistant (MDR) or
            extensively drug-resistant (XDR)                        •   any other physical illness determined to
            tuberculosis disease;                                       be serious by facility medical personnel
                                                                        or by IHSC.
        •   any condition that requires dialysis;
                                                             2. Serious Mental Illness
        •   any condition that requires tube-
                                                             For the purposes of this section, the following non-
            feedings, mechanical ventilation, an
                                                             exhaustive categories of conditions should be
            implanted cardiac device, or an oxygen
                                                             considered to constitute a serious mental illness:
            tank;




4.3 | Medical Care                                         274                                      PBNDS 2011
                                                                                           (Revised December 2016)

                                                                              Ex. 14 to Armstrong Decl.
                                                                                          Page 48 of 85
               Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 49 of 85

(a) conditions that a qualified medical provider has        c) any condition that would preclude the alien from
    determined to meet the criteria for a “serious             being housed, typically for greater than 30 days,
    mental disorder or condition” pursuant to                  in a non-restrictive setting (such as a general
    applicable ICE policies, including:                        population housing unit, as opposed to a special
                                                               management unit or a medical clinic);
        •   a mental disorder that is causing serious
            limitations in communication, memory,           d) any other mental illness determined to be serious
            or general mental and/or intellectual              by IHSC.
            functioning (e.g. communicating,                3. Pregnancy
            conducting activities of daily life, social
                                                                The notification requirement in this section
            skills); or a severe medical condition(s)
                                                                applies to all women who have been medically
            (e.g. traumatic brain injury or dementia)
                                                                certified as pregnant, regardless of the stage of the
            that is significantly impairing mental
                                                                pregnancy.
            function; or
                                                            Y. Restraints
        •   one or more of the following active
            psychiatric symptoms and/or                     Restraints for medical or mental health purposes may
            behavior: severe disorganization, active        be authorized only by the facility’s CMA or designee,
            hallucinations or delusions, mania,             after determining that less restrictive measures are
            catatonia, severe depressive symptoms,          not appropriate. In the absence of the CMA,
            suicidal ideation and/or behavior,              qualified medical personnel may apply restraints
            marked anxiety of impulsivity.                  upon declaring a medical emergency. Within one-
                                                            hour of initiation of emergency restraints or
• significant symptoms of one of the following:             seclusion, qualified medical staff shall notify and
       Psychosis or Psychotic Disorder;                    obtain an order from the CMA or designee.
       Bipolar Disorder;                                   a. The facility shall have written procedures that
                                                               specify:
       Schizophrenia or Schizoaffective Disorder;
                                                                1) the conditions under which restraints may be
       Major Depressive Disorder with Psychotic                   applied;
        Features;
                                                                2) the types of restraints to be used;
       Dementia and/or a Neurocognitive Disorder;
        or                                                      3) the proper use, application and medical
                                                                   monitoring of restraints;
       Intellectual Development Disorder
        (moderate, severe, or profound).                        4) requirements for documentation, including
                                                                   efforts to use less restrictive alternatives; and
b) any ongoing or recurrent conditions that have
   required a recent or prolonged hospitalization,              5) after-incident review.
   typically for greater than 14 days, or a recent and      The use of restraints requires documented approval
   prolonged stay in the medical clinic of a detention      and guidance from the CMA. Record-keeping and
   or correctional facility, typically for greater than     reporting requirements regarding the medical
   30 days;                                                 approval to use restraints shall be consistent with
                                                            other provisions within these standards, including
                                                            documentation in the detainee’s A-file, detention


4.3 | Medical Care                                        275                                          PBNDS 2011
                                                                                             (Revised December 2016)

                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 49 of 85
               Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 50 of 85

and medical file.                                          involuntary medical treatment, respective ICE Office
                                                           of Chief Counsel shall be consulted.
Z. Continuity of Care
                                                           1. Upon admission at the facility, documented
The facility HSA must ensure that a plan is developed         informed consent shall be obtained for the
that provides for continuity of medical care in the           provision of health care services.
event of a change in detention placement or status.
                                                           2. All examinations, treatments, and procedures are
The detainee’s medical needs shall be taken into              governed by informed consent practices
account prior to any transfer of the detainee to              applicable in the jurisdiction.
another facility. Alternatives to transfer shall be
considered, taking into account the disruption that a      3. A separate documented informed consent is
transfer will cause to a detainee receiving medical           required for invasive procedures, including
care. Upon transfer to another facility, the medical          surgeries, invasive diagnostic tests, and dental
provider shall prepare and provide a Medical Transfer         extractions.
Summary as required by “C. Responsibilities of the         4. Prior to the administration of psychotropic
Health Care Provider at the Sending Facility,” found          medications, a separate documented informed
in Standard 7.4 “Detainee Transfers.” In addition, the        consent, that includes a description of the
medical provider shall ensure that at least 7 day (or,        medication’s side effects, shall be obtained.
in the case of TB medications, 15 day and in the case
                                                           5. If a consent form is not available in a language
of HIV/AIDS medications, 30 day) supply of
                                                              the detainee understands, professional
medication shall accompany the detainee as ordered
                                                              interpretation services will be provided as
by the prescribing authority.
                                                              described in Section E (“Translation and Language
Upon removal or release from ICE custody, the                 Access for Detainees with Limited English
detainee shall receive up to a 30 day supply of               Proficiency”) and documented on the form.
medication as ordered by the prescribing authority
                                                           6. If a detainee refuses treatment and the CMA or
and a detailed medical care summary as described in
                                                              designee determines that treatment is necessary,
“BB. Medical Records” of this standard. If a detainee
                                                              ICE/ERO shall be consulted in determining
is on prescribed narcotics, the clinical health
                                                              whether involuntary treatment shall be pursued.
authority shall make a determination regarding
continuation, based on assessment of the detainee.         7. If the detainee refuses to consent to treatment,
The HSA must ensure that a continuity of treatment            medical staff shall make reasonable efforts to
care plan is developed and a written copy provided            explain to the detainee the necessity for and
to the detainee prior to removal.                             propriety of the recommended treatment.
AA. Informed Consent and Involuntary                       8. Medical staff shall ensure that the detainee’s
  Treatment                                                   questions regarding the treatment are answered
                                                              by appropriate medical personnel.
Involuntary treatment is a decision made only by
                                                           9. Medical staff shall explain the medical risks if
medical staff under strict legal restrictions. When a
                                                              treatment is declined and shall document their
detainee refuses medical treatment, and the licensed
                                                              treatment efforts and refusal of treatment in the
healthcare provider determines that a medical
                                                              detainee’s medical record. Detainees will be asked
emergency exists, the physician may authorize
                                                              to sign a translated form that indicates that they
involuntary medical treatment. Prior to any
                                                              have refused treatment.
contemplated action involving non-emergent


4.3 | Medical Care                                       276                                       PBNDS 2011
                                                                                         (Revised December 2016)

                                                                             Ex. 14 to Armstrong Decl.
                                                                                         Page 50 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 51 of 85

10. The clinical medical authority and facility             guidelines and applicable laws. These protections
    administrator shall look into refusals of treatment     apply, not only to records maintained on paper, but
    to ensure that such refusals are not the result of      also to electronic records where they are used. Staff
    miscommunication or misunderstanding.                   training must emphasize the need for confidentiality
11. Facilities should make efforts to involve trusted       and procedures must be in place to limit access to
    individuals such as clergy or family members            health records to only authorized individuals and
    should a detainee refuse treatment.                     only when necessary.

12. A detainee who refuses examination or treatment         Information about a detainee’s health status and a
    may be segregated from the general population           detainee’s health record is confidential, and the
    when such segregation is determined medically           active medical record shall be maintained separately
    necessary by the CMA. Segregation shall only be         from other detention records and be accessible in
    for medical reasons that are documented in the          accordance with applicable laws and regulations.
    medical record, and may not be used for                 The HSA shall provide the facility administrator and
    punitive purposes. Such segregation shall only          designated staff information that is necessary as
    occur after a determination by a component              follows:
    mental health professional has taken place that
                                                            a. to preserve the health and safety of the detainee,
    shows the segregation shall not adversely affect
                                                               other detainees, staff or any other person;
    the detainee’s mental health.
                                                            b. for administrative and detention decisions such as
13. In the event of a hunger strike, see standard “4.2
                                                               housing, voluntary work assignments, security
    Hunger Strikes.”
                                                               and transport; or
Standard “4.7 Terminal Illness, Advance Directives
                                                            c. for management purposes such as audits and
and Death” provides details regarding living wills
                                                               inspections.
and advance directives, organ donations and do not
resuscitate (DNR) orders.                                   When information is covered by the Privacy Act,
                                                            specific legal restrictions govern the release of
BB. Medical Records                                         medical information or records.
1. Health Record File                                       Detainees who indicate they wish to obtain copies of
The HSA shall maintain a complete health record on          their medical records shall be provided with the
each detainee that is:                                      appropriate request form. ICE/ERO, or the facility
                                                            administrator, shall provide limited-English
a. Organized uniformly in accordance with                   proficient detainees and detainees who are hearing
   appropriate accrediting body standards;                  impaired with interpretation or translation services
b. Available to all practitioners and used by them for      or other assistance as needed to make the written
   health care documentation; and                           request, and shall assist in transmitting the request to
                                                            the facility HSA.
c. Properly maintained and safeguarded in a
   securely locked area within the medical unit.            Upon his/her request, while in detention, a detainee
2. Confidentiality and Release of Medical Records           or his/her designated representative shall receive
                                                            information from their medical records. Copies of
All medical providers, as well as detention officers        health records shall be released by the HSA directly
and staff shall protect the privacy of detainees’           to a detainee or their designee, at no cost to the
medical information in accordance with established          detainee, within a reasonable timeframe after receipt


4.3 | Medical Care                                        277                                        PBNDS 2011
                                                                                           (Revised December 2016)

                                                                              Ex. 14 to Armstrong Decl.
                                                                                          Page 51 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 52 of 85

by the HSA of a written authorization from the             (LIP) prior to transfer or removal. In addition, the
detainee.                                                  CMA or designee must inform the facility
A written request may serve as authorization for the       administrator in writing if the detainee’s medical or
release of health information, as long as it includes      psychiatric condition requires a medical escort
the following information, and meets any other             during removal or transfer.
requirements of the HSA:                                   a. Notification of Medical/Psychiatric Alerts or
a. address of the facility to release the information;        Holds
                                                              Upon receiving notification that a detainee is to
b. name of the individual or institution to receive           be transferred, appropriate medical staff at the
   the information;                                           sending facility shall notify the facility
c. detainee’s full name, A-number (or other facility          administrator of any medical/psychiatric alerts or
   identification number), date of birth and                  holds that have been assigned to the detainee, as
   nationality;                                               reflected in the detainee’s medical records. The
                                                              facility administrator shall be responsible for
d. specific information to be released with inclusive         providing notice to ICE/ERO of any medical alerts
   dates of treatment; and
                                                              or holds placed on a detainee that is to be
e. detainee’s signature and date.                             transferred.
Following the release of health information, the           b. Notification of Transfers, Releases and Removals
written authorization shall be retained in the health         The HSA shall be given advance notice by
record.                                                       ICE/ERO prior to the release, transfer or removal
Detainees are to be informed that if they are released        of a detainee, so that medical staff may determine
or removed from custody prior to laboratory results           and provide for any medical needs associated
                                                              with the transfer, release or removal.
being evaluated, the results shall be made available
by contacting the detention facility and providing a       c. Transfer of Medical Information
release of information consent.
                                                               1) When a detainee is transferred to another
3. Inactive Health Record Files                                   detention facility, the sending facility shall
                                                                  ensure that a Medical Transfer Summary
Inactive health record files shall be retained as
                                                                  accompanies the detainee, as required in “C.
permanent records in compliance with locally
                                                                  Responsibilities of the Health Care Provider at
established procedures and the legal requirements of
                                                                  the Sending Facility” found in Standard 7.4
the jurisdiction.
                                                                  “Detainee Transfers.”. Upon request of the
4. Transfer and Release of Detainees                              receiving facility, the sending facility shall
ICE/ERO and the HSA shall be notified when                        transmit a copy of the full medical record
detainees are to be transferred or released. Detainees            within 5 business days, and sooner than that if
shall be transferred, released or removed, with                   determined by the receiving facility to be a
proper medication to ensure continuity of care                    medically urgent matter.
throughout the transfer and subsequent intake                  2) Upon removal or release from ICE custody, the
process, release or removal (see “W. Continuity of                detainee shall be provided medication,
Care,” above). Those detainees who are currently                  referrals to community-based providers as
placed in a medical hold status must be evaluated                 medically appropriate, and a detailed medical
and cleared by a licensed independent practitioner                care summary. This summary should include


4.3 | Medical Care                                       278                                       PBNDS 2011
                                                                                         (Revised December 2016)

                                                                             Ex. 14 to Armstrong Decl.
                                                                                         Page 52 of 85
               Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 53 of 85

     instructions that the detainee can understand        The IHSC Form 849 or equivalent, or the Medical
     and health history that would be meaningful          Transfer Summary attached as Appendix 4.3.C,
     to future medical providers. The summary             which mirrors IHSC Form 849, may be used by
     shall include, at a minimum, the following           facilities to ensure compliance with these standards.
     items:
                                                          CC. Terminal Illness or Death of a
     a) patient identification;                           Detainee
     b) tuberculosis (TB) screening results
                                                          Procedures to be followed in the event of a
        (including results date) and current TB
                                                          detainee’s terminal illness or death are in standard
        status if TB disease is suspected or
                                                          “4.7 Terminal Illness, Advance Directives and
        confirmed;
                                                          Death.” The standard also addresses detainee organ
     c) current mental, dental, and physical health       donations.
        status, including all significant health
        issues, and highlighting any potential
                                                          DD. Medical Experimentation
        unstable issues or conditions which require       Detainees shall not participate in medical,
        urgent follow-up;                                 pharmaceutical or cosmetic research while under the
     d) current medications, with instructions for        care of ICE.
        dose, frequency, etc., with specific              This stipulation does not preclude the use of
        instructions for medications that must be         approved clinical trials that may be warranted for a
        administered en route;                            specific inmate’s diagnosis or treatment when
     e) any past hospitalizations or major surgical       recommended and approved by the clinical medical
        procedures;                                       director. Such measures require documented
                                                          informed consent.
     f) recent test results, as appropriate;
                                                          EE. Administration of the Medical
     g) known allergies;
                                                              Department
     h) any pending medical or mental health
        evaluations, tests, procedures, or treatments     1. Quarterly Administrative Meetings
        for a serious medical condition scheduled         The HSA shall convene a meeting quarterly at
        for the detainee at the sending facility. In      minimum, and include other facility and medical
        the case of patients with communicable            staff as appropriate. The meeting agenda shall
        disease and/or other serious medical needs,       include, at minimum, the following:
        detainees being released from ICE custody
                                                          a. an account of the effectiveness of the facility’s
        are given a list of community resources, at a
                                                             health care program;
        minimum;
                                                          b. discussions of health environment factors that
     i) copies of any relevant documents as
                                                             may need improvement;
        appropriate;
                                                          c. review and discussion of communicable disease
     j) printed instructions on how to obtain the
                                                             and infectious control activities;
        complete medical record; and
                                                          d. changes effected since the previous meetings; and
     k) the name and contact information of the
        transferring medical official.                    e. recommended corrective actions, as necessary.



4.3 | Medical Care                                      279                                        PBNDS 2011
                                                                                         (Revised December 2016)

                                                                             Ex. 14 to Armstrong Decl.
                                                                                         Page 53 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 54 of 85

Minutes of each meeting shall be recorded and kept              review activities; and
on file.                                                     10) ensuring records of internal review activities
2. Health Care Internal Review and Quality                     comply with legal requirements on
Assurance                                                      confidentiality of records.
The HSA shall implement a system of internal review      3. Peer Review
and quality assurance. The system shall include:         The HSA shall implement an intra-organizational,
a. participation in a multidisciplinary quality          external peer review program for all independently
   improvement committee;                                licensed medical professionals. Reviews shall be
b. collection, trending and analysis of data along       conducted at least annually.
   with planning, interventions and reassessments;       FF. Examinations by Independent Medical
c. evaluation of defined data;                               Service Providers and Experts
d. analysis of the need for ongoing education and        On occasion, medical and/or mental health
   training;                                             examinations by a practitioner or expert not
e. on-site monitoring of health service outcomes on      associated with ICE or the facility may provide a
   a regular basis through the following measures:       detainee with information useful in administrative
                                                         proceedings.
   1) chart reviews by the responsible physician or
      his/her designee, including investigation of       If a detainee seeks an independent medical or mental
      complaints and quality of health records;          health examination, the detainee or his/her legal
                                                         representative shall submit to the Field Office
   2) review of practices for prescribing and            Director a written request that details the reasons for
      administering medication;                          such an examination. Ordinarily, the Field Office
   3) systematic investigation of complaints and         Director shall approve the request for independent
      grievances;                                        examination, as long as such examination shall not
                                                         present an unreasonable security risk. Requests for
   4) monitoring of corrective action plans;
                                                         independent examinations shall be responded to as
   5) reviewing all deaths, suicide attempts and         quickly as practicable. If a request is denied, the Field
      illness outbreaks;                                 Office Director shall advise the requester in writing
   6) developing and implementing corrective-            of the rationale.
      action plans to address and resolve identified     Neither ICE/ERO nor the facility shall assume any
      problems and concerns;                             costs of the examination, which will be at the
   7) reevaluating problems or concerns, to              detainee’s expense. The facility shall provide a
      determine whether the corrective measures          location for the examination but no medical
      have achieved and sustained the desired            equipment or supplies and the examination must be
      results;                                           arranged and conducted in a manner consistent with
                                                         maintaining the security and good order of the
   8) incorporating findings of internal review          facility.
      activities into the organization’s educational
      and training activities;                           GG. Tele-Health Systems
   9) maintaining appropriate records of internal        **The facility, when equipped with appropriate
                                                         technology and adequate space, shall provide for the


4.3 | Medical Care                                     280                                        PBNDS 2011
                                                                                         (Revised December 2016)

                                                                            Ex. 14 to Armstrong Decl.
                                                                                        Page 54 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 55 of 85

use of services of the ICE Tele-Health Systems,
inclusive of tele-radiology (ITSP), tele-psychiatry
and tele-medicine.
1. The cost of the equipment, equipment
   maintenance, staff training and credentialing (as
   outlined in the contract), arrangements for x-ray
   interpretation and administration by a
   credentialed radiologist; and data transmission to
   and from the detention facility, shall be provided
   by the facility and charged directly to ICE.
2. The facility administrator shall coordinate with
   the ITSP to ensure adequate space is provided for
   the equipment, connectivity is available, and
   electrical services are installed.
3. Immediate 24-hour access, seven days a week, to
   equipment for service and maintenance by ITSP
   technicians shall be granted.
4. A qualified tele-health coordinator shall be
   appointed and available for training by the ITSP.
   Qualified, licensed and credentialed medical staff
   shall be available to provide tele-health services as
   guided by state and federal requirements and
   restrictions.




4.3 | Medical Care                                         281                      PBNDS 2011
                                                                           (Revised December 2016)

                                                                 Ex. 14 to Armstrong Decl.
                                                                             Page 55 of 85
             Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 56 of 85




Medical Forms:
   • Appendix 4.3.A: Intake Screening
   • Appendix 4.3.B: Physical Examination/Health Appraisal
   • Appendix 4.3.C: Medical Transfer Summary




4.3 | Medical Care                           282                                PBNDS 2011
                                                                       (Revised December 2016)

                                                             Ex. 14 to Armstrong Decl.
                                                                         Page 56 of 85
                     Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 57 of 85

                                                               INTAKE SCREENING

Identification
Patient was identified by (check 2 sources):       Wrist Band            Picture     Verbally        ID Badge          Other:

Chaperone Present?             Yes     No If yes, give chaperone name:

Date of arrival at facility:                                   Time of arrival:                            Time of initial screening:
If transferred from another facility, did medical transfer summary accompany the patient?                  Yes         No       Not Applicable
Was the Pre-Screening Note reviewed?               Yes      No

Subjective
Communication Assessment:
What language do you speak?             English      Spanish            Other:

Interpreter provided?          Yes    No    If yes, name or INT number:

If No, patient speaks:         English fluently     Provider fluent in patient’s native language                No interpreter available at this time
Do you have any difficulty with:         Hearing         Speech          Vision Check if yes. If yes, what accommodation do you need to help you
read, communicate, or navigate the facility?

Disability Screening:
Do you have any difficulty with walking, standing, or climbing stairs?             Yes      No      If yes, explain:
Do you have any difficulty reading or writing?           Yes       No If yes, explain:

What was the highest grade completed in school?
Do you have any difficulty understanding directions?              Yes      No If yes, explain:

Medical Screening:
How do you feel today? (Explain in his/her own words)


Are you currently having any pain?          Yes      No If yes, complete pain assessment below
a. Character of pain:                                    b. Location:                            c. Duration:                    d. Intensity: (0-10 pain scale)


e. What relieves pain or makes it worse?



Do you have any current or past medical problems?                Yes       No If yes, explain:




Last Name:                                                                         First Name:

A#:                                                                                Country of Origin:

Date of Arrival:                                                                   DOB:

Facility:                                                                          Sex:




                                                                                                            Ex. 14 to Armstrong Decl.
                                                                                                                        Page 57 of 85
                     Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 58 of 85
Medical Screening (continued)

Are you currently or in the past year have you taken any medication on a regular basis, including over the counter and herbal?                      Yes   No
If yes, list medications:
Do you have your medications with you?         Yes     No If yes, list medications and disposition:




Do you have any allergies to medication or food?        Yes         No If yes, list all:



Are you now or have you ever been treated by a doctor for a medical condition to include hospitalizations, surgeries, infectious or
communicable diseases?     Yes     No If yes, explain:




Do you now or have you ever had Tuberculosis (TB)?               Yes      No

In the past 2 months, have you experienced any of the following signs or symptoms continuously for more than 2 weeks:
Cough?       Yes      No   Coughing up blood?         Yes         No   Chest pain?          Yes         No     Loss of appetite?         Yes   No

Fever, chills, or night sweats for no known reason?          Yes       No      Unexplained weight loss?             Yes         No

Symptom screening with positive responses(s) is concerning for active TB:                  Yes        No     If yes, explain:




Referred to provider for further evaluation.    Yes         No

Have you had any recent sudden changes with your vision or hearing?                  Yes         No    If yes, explain:




Do you have any specific dietary needs?        Yes          No    If yes, explain:




Have you traveled outside of the US within the past 30 days?             Yes         No    If so, where?



Have you ever had or have you ever been vaccinated against Chicken Pox?                     Yes       No        Admits prior infection



LGBT Screening
 Are you gay, lesbian, bisexual, transgender, intersex or gender non-conforming?                  Yes         No

 If transgender, what is your gender self-identification?


Last Name:                                                                       First Name:

A#:                                                                              Country of Origin:

Date of Arrival:                                                                 DOB:

Facility:                                                                        Sex:


                                                                                                               Ex. 14 to Armstrong Decl.
                                                                                                                           Page 58 of 85
                       Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 59 of 85
Female Patient Only
Are you pregnant?           Yes         No         Not Applicable      If yes, date of last menstrual period:

Are you currently breastfeeding?             Yes       No     If yes, when is the last day you breastfed?

Have you had unprotected sexual intercourse in the past 5 days?                     Yes          No
If yes, would you like to speak to a medical provider about emergency contraception to prevent a possible pregnancy?                       Yes     No
If yes, contact a medical provider immediately for guidance.

Oral Screening
Are you having any significant dental problems?                Yes        No If yes, explain:



Do you have dentures, partials, braces, etc?                Yes        No If yes, do you have these items with you?

Mental Health Screening
Have you ever been diagnosed with mental illnesses or mental health conditions?                          Yes    No If yes, what illness?




Have you ever received counseling, medication or hospitalization for mental health problems (to include outpatient treatment)?
   Yes        No     If yes, explain.




Refer for follow-up and appropriate treatment as necessary.


Do you have a history of self-injurious behavior?              Yes      No    If yes:          Cutting     Self-mutilation   Other
Most recent                              If yes, refer for follow-up and appropriate treatment as necessary.
Have you ever tried to kill or harm yourself?            Yes          No If yes, when did the attempt occur?
Method:        Gun        Hanging        Cutting skin         Pills      Other
If attempt was within the last 90 days, make referral to mental health immediately.

Are you currently thinking about killing or harming yourself?                 Yes        No       If yes, make referral to mental health immediately.

Do you have a history of assaulting or attacking others?                Yes         No

Do you know of someone in this facility whom you wish to attack or harm?                        Yes      No
If yes, who is this person?                                                      If yes, make referral to mental health immediately.

Do you now or have you ever heard voices that other people don't hear, seen things or people that others don't see, or felt others were
trying to harm you for no logical or apparent reason?  Yes      No If yes, explain:




Last Name:                                                                              First Name:

A#:                                                                                     Country of Origin:

Date of Arrival:                                                                        DOB:

Facility:                                                                               Sex:


                                                                                                                 Ex. 14 to Armstrong Decl.
                                                                                                                             Page 59 of 85
                       Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 60 of 85
   Sexual Abuse and Assault Screening
\\\\\
  Have you been a victim of physical or sexual abuse or assault?            Yes          No If yes, explain:



  If yes, refer for medical or mental health evaluation as appropriate.
  Do you feel that you are in danger of being physically or sexually assaulted while you are in custody?             Yes    No If yes, explain:


  If yes, refer for follow-up and appropriate treatment as necessary.
  Have you ever sexually assaulted or abused another person?              Yes       No If yes, explain:



  If yes, refer for medical or mental health evaluation as appropriate.

  Trauma History Screening

  Have you had a physical or emotional trauma due to abuse or victimization?                Yes       No

  Have you ever experienced, witnessed or been confronted with an event that involved actual or threatened death or serious injury (can
  include domestic violence, sexual assault, robbery, natural disaster, war, serious illness, terrorism). Yes    No
  If yes, answer the following:
         •    Was your response to this event intense fear, helplessness or horror?                                              Moderate     Extreme
         •    Has this experience caused significant distress or impairment in your life?                                        Moderate     Extreme
         •    Has it affected your interpersonal relationships, work or other areas?                                             Moderate     Extreme
         •    Is this experience currently causing significant distress or impairment in your life?                              Moderate     Extreme
  If the patient experienced any of the above, refer for follow-up and appropriate treatment as necessary.

  Cultural/Religious Assessment
  Is there anything important to know about your religious or cultural beliefs that are of concern to you while in detention?           Yes   No
  If yes, explain:




  Substance Use/Abuse Screening
  Have you ever been treated for drug and/or alcohol problems?                                                             Yes     No

  Have you ever suffered withdrawal symptoms from drug and/or alcohol use?                                                 Yes     No
  Are you able to stop using drugs or alcohol if you want?                                                                 Yes     No

  Have you ever blacked out or experienced memory loss from drinking or drug use?                                          Yes     No

  Have drug or alcohol use negatively impacted your life (family, work, relationships, criminal charges)?                  Yes     No

  If yes to any of the above questions, explain:




  Refer for follow-up and appropriate treatment as necessary.


  Last Name:                                                                      First Name:

  A#:                                                                             Country of Origin:

  Date of Arrival:                                                                DOB:

  Facility:                                                                       Sex:




                                                                                                               Ex. 14 to Armstrong Decl.
                                                                                                                           Page 60 of 85
                       Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 61 of 85
Substance Use/Abuse Screening (continued)

In the past three months, have you used tobacco, alcohol, illegal drugs, or misused prescription drugs?                             Yes      No
If yes, complete the following (refer for follow-up and appropriate treatment as necessary).
                       Substance Used/Route of Use                                          Date of Last Use                        Amount/Quantity Last Used




Objective
Patient does not appear to have abnormal physical, mental, and/or emotional characteristics.                          Yes      No
Patient does not appear to have barriers to communication.                 Yes         No

Patient is oriented to: Person          Yes        No    Place       Yes         No      Time         Yes      No
If you observe any of the following, check the appropriate box and document findings below:
Appearance:        Sweating        Shaking/tremors           Anxious          Disheveled              Ill appearance
               Findings:

Behavior:          Disorderly      Appropriate          Insensible         Agitation          Inability to
               focus/concentrate Findings:

State of Consciousness:         Alert          Responsive         Lethargic
               Findings:

Ease of Movement:          Body deformities          Gait
               Findings:

Breathing:         Persistent cough            Hyperventilation
               Findings:
Skin:              Lesions       Jaundice           Rashes         Infestations         Nits (lice)         Bruises         Scars
                   Tattoos Needle Marks or Indications of Drug Use               Findings:

Developmental or Physical Disabilities:            Developmental Delay                Para/quadriplegia         Stroke         Amputation          Cardiac condition
               Findings:

Assistive Devices:       Glasses/Contacts            Hearing aid(s)        Denture(s)/Partial(s)              Orthopedic brace            Prosthetic     Cane
               Findings:

    None Observed

Comments/Other Findings:




Vital Signs
T                  P                    Resp                BP                   HT                   WT               HCG Results:          Pos       Neg      N/A




Last Name:                                                                             First Name:

A#:                                                                                    Country of Origin:

Date of Arrival:                                                                       DOB:

Facility:                                                                              Sex:


                                                                                                                    Ex. 14 to Armstrong Decl.
                                                                                                                                Page 61 of 85
                        Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 62 of 85

Assessment
Initial Medical Screening:
   No findings requiring referral

   Findings requiring referral identified. See disposition below.
   List all findings:




Plan
Disposition:
   General population

   General population with referral for:     Medical         Mental health care
   Isolation until medically evaluated

   Referral for immediate:     Medical       Mental health        Dental care

Details of referral:




Care/Intervention/Follow-up:
   Physical examination/Health Assessment will be performed within 14 days.

   Physical exam will be scheduled for patient.

   Tuberculin Skin Test (TST) administered         Left forearm       Right forearm

   Chest X-Ray (CXR) completed with appropriate shielding

   TST or CXR not needed. Transfer Summary accompanying patient documents negative screening within timeframe allowed by policy.

   The following care/treatment was provided during this Intake Screening.




Last Name:                                                                  First Name:

A#:                                                                         Country of Origin:

Date of Arrival:                                                            DOB:

Facility:                                                                   Sex:


                                                                                                 Ex. 14 to Armstrong Decl.
                                                                                                             Page 62 of 85
                        Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 63 of 85

Patient Education:
   Tuberculosis screening and need for tuberculin skin test (TST) or chest x-ray (CXR) explained to patient prior to performance.

   Access to medical, dental, and mental health care explained to patient as well as grievance process.

   Given the Dealing with Stress brochure in                                      language.

   Given the Medical Orientation brochure in                                      language.

   Given the Health Information brochures in                                      language.

   Patient verbalized understanding of teaching or instruction provided.

   Patient was asked if he or she had any additional questions and all questions were addressed.

   Female ONLY: Educated and provided brochure describing female medical and mental health services related to pregnancy,
   terminated/miscarried pregnancies, contraception, family planning and age-appropriate gynecological health care.

   Other education provided:




                   Provider's Signature                             Stamp / Printed Name                          Date              Time




               Reviewer's Signature                                 Stamp / Printed Name                          Date              Time




Last Name:                                                                 First Name:

A#:                                                                        Country of Origin:

Date of Arrival:                                                           DOB:

Facility:                                                                  Sex:


                                                                                                Ex. 14 to Armstrong Decl.
                                                                                                            Page 63 of 85
                       Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 64 of 85

                                            Physical Examination/Health Appraisal
  Patient was identified by (check 2 sources): □ Wrist Band, □ Picture, □ Verbally, □ ID Badge, □ Other ___________________
  Chaperone Present? □ Yes □ No If yes, give chaperone name: __________________

  Communication Assessment:
  What language do you speak? □ English, □ Spanish, □ Other: ____________________
  Interpreter provided? □ Yes □ No If yes, Name or INT#:___________________________________
  Detainee speaks □ English Fluently; □ Provider fluent in patient’s native language; □ No interpreter available at this time

  Do you have any difficulty with □ hearing, □ speech or □ vision? Check if Yes.
          If yes, what accommodations, do you need to help you read, communicate, or navigate the facility? ________________

  Subjective:
            Current Significant Medical Problems                 Date Problem began                               Current Status




  Current Medications including OTC and Herbal:
  Name                                                                   Dose                   Route                           Frequency




  Allergies:

  Medications/Food/Environmental: List All: __________________________________________________________\

  Pain Assessment

  Are you currently in pain? □ Yes □ No If yes, pain began when?___________________________ Intensity: (0/10 scale)______________
  Character of Pain:_________________________            Location:____________________________________________
  Duration:___________________________________
  Has anything you have done or tried in the past relieved the pain or made it worse? □ Yes □ No
  If yes, explain___________________________________________________________________________________________




Last Name:                                                                First Name:


A#:                                                                       Country of Origin:


Date of Arrival:                                                          DOB:

Facility:                                                                 Sex:


                                                                                                  Ex. 14 to Armstrong Decl.
                                                                                                              Page 64 of 85
                      Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 65 of 85


                                     Physical Examination/Health Appraisal (con’t)
  Disability

  Do you have any difficulty with walking, standing, or climbing stairs? □ Yes □ No
          If yes, do you use a wheelchair, walker, cane or crutches? ____________________________________________

  Have you ever had an injury to your head or brain which resulted in the loss of consciousness and/or recurring headaches, dizziness,
  confusion or memory loss? □ Yes □ No If yes, when was the injury? mm/yyyy ________________________
  Can you read? □ Yes □ No If yes, in which language? ____________________Do you have difficulty reading? □ Yes □ No
  Can you write? □ Yes □ No If yes, in which language? ____________________Do you have difficulty writing? □ Yes □ No
  What was the highest grade you completed in school? _______________
  Do you have difficulty understanding directions? □ Yes □ No
          If yes, does someone normally assist you with any regular tasks of daily living? ________________________________

  Medical History           Has a medical professional ever diagnosed you with any of the following?

  Yes No Asthma            Yes No Cardiovascular disease                  Yes No       Tuberculosis                Comment: **Type

  Yes No Cancer            Yes No Kidney Disease                          Yes No       Stroke

  Yes No HIV               Yes No Hyperlipidemia                          Yes No       Hepatitis**

  Yes No Seizures          Yes No Diabetes                                Yes No       Sexually Transmitted
                                                                              Infections**
  Yes No Hypertension            Yes No Sickle Cell Anemia

  Varicella □ Yes □ No  Admits to prior infection  Admits being vaccinated  History denied at physical exam


  Other

  Surgical/Hospitalization History:
  Surgery or reason for hospitalization                                                                When (mm/yyyy)




  Dental

  Do you have any significant dental problems? No, Cavity,  Broken tooth, Infection, Broken jaw,  Other_____________________
  Do you have any dental prosthesis? None, Full upper denture, full lower denture, partial denture upper, partial denture lower,
  braces, retainer




Last Name:                                                             First Name:


A#:                                                                    Country of Origin:


Date of Arrival:                                                       DOB:

Facility:                                                              Sex:



                                                                                                 Ex. 14 to Armstrong Decl.
                                                                                                             Page 65 of 85
                      Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 66 of 85

                                       Physical Examination/Health Appraisal (con’t)
  Family History
  Asthma □ Yes □ No          Hypertension □ Yes □ No Diabetes □ Yes □ No              Cardiovascular Disease □ Yes □ No
  Cancer □ Yes □ No          Tuberculosis □ Yes □ No Stroke □ Yes □ No                Other: _______________________________
  Breast or gynecological problems □ Yes □ No

  Female Only

  OB History:
  Have you ever been pregnant? □No □Yes         #Pregnancies_____________          #C-Sections_____________
  #Live Births ______#Full Term_____#Pre-Term_______            #Abortions____ #Miscarriages______ #Living_______
  Are you pregnant? No □Yes
  Are you currently receiving prenatal care? □No □Yes Where? _____________________________________________________________
  Have you ever been told that you had a ‘high risk’ pregnancy? If yes, what was the reason?
  _______________________________________
  Are you currently breast feeding? □No □Yes
  If yes, how old is the nursing child? ____________ When was the last time you breast fed? (mm/dd/yyyy)__________

  GYN History:
  When was the first day of your LMP? __________________ If more than 30 days, why?
  __________________________________________
  Do you have a history of breast or gynecological problems? □No □Yes Explain______________________________
  Do you use birth control? □No □Yes What type? ___________________________________ When was the last time you used it? ________
  When was your last PAP smear? _________________________ If known, results_____________________________

  Sexual Abuse and Assault/Vulnerabilities
  Have you ever been a victim of physical abuse? □No □Yes
  Have you ever been a victim of sexual abuse or assault? □No □Yes
  If yes, refer patient for medical evaluation in two working days or for mental health evaluation in 72 hours.

  Are you gay/ lesbian, bisexual, transgender, intersex or gender non‐ conforming? Yes No
          If transgender, what gender do you identify with______

  Do you believe you are vulnerable to sexual abuse or assault in ICE custody? Yes No           If yes, why?___________________
  If yes, implement treatment plan.

  Have you ever been involved in an incident where you sexually abused others? Yes No
  If yes, refer patient for medical evaluation in two working days or for mental health evaluation in 72 hours.

  Mental Health
  Do you have a history of:
  Manic episodes Yes No                       Depression Yes No                   Psychotropic medications Yes No
  Severe anxiety Yes No                       Psychosis Yes No                    Violence towards others Yes No
  Suicide attempts/gestures Yes No

  Are you currently having any mental health issues? Yes No If yes, explain problem and date problem began __________
  ___________________________________________________________________________________________________________




Last Name:                                                                First Name:

A#:                                                                       Country of Origin:


Date of Arrival:                                                          DOB:

Facility:                                                                 Sex:


                                                                                                    Ex. 14 to Armstrong Decl.
                                                                                                                Page 66 of 85
                   Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 67 of 85


                                    Physical Examination/Health Appraisal (con’t)
  Social History

  Drug Use History:
  Have you used drugs other than those for medical reasons in the past 12 months? □No □Yes If yes, what?
  PCP □No □Yes             Ketamine □No □Yes          Marijuana □No □Yes         Prescription Opiates □No □Yes
  LSD □No □Yes             Ecstasy □No □Yes           Methamphetamine □No □Yes
  Heroin □No □Yes          Route: Injected □No □Yes             Intranasal □No □Yes       Smoked □No □Yes
  Cocaine □No □Yes         Route: Injected □No □Yes             Intranasal □No □Yes       Smoked □No □Yes

  When did you last use? _________________            Are you having any withdrawal symptoms? □No □Yes If yes, which apply?
  □Nausea □Vomiting □Diarrhea □Chills □Sweating □Insomnia □Aches & pains □ Anxiety
  Have you ever gone through withdrawal from drugs? □No □Yes If yes, when? ___________________
  Are you currently in a drug treatment program? □No □Yes If yes, Name of program? ____________________________
  Type of Program: □Detox □Methadone □Residential Treatment □Outpatient □12 Step□ Other



  Alcohol Use History:
  Do you drink alcohol?      □ No □Yes If yes, type? □Beer       □Malt liquor     □Wine □Liquor
  How often do you drink? □ Daily □Weekly □Monthly □Rarely
  How much do you drink when you drink? _____________________________________
  Do you notice over time that you need to drink more for the same effect? □No □Yes
  When was your last drink? ____________________________________
  Are you having any withdrawal symptoms? □No □Yes If yes, which apply? □Headache          □Fever □Nausea
  □Vomiting □Insomnia □Tremor □Hallucinations □Convulsions
  Have you ever gone through alcohol withdrawal in the past? □No □Yes       How long ago? _____________________
  Have you ever been in treatment for alcohol use? □No □Yes If yes, when? ___________________________
  What type of program? □Outpatient □Inpatient
  Have you ever been convicted for driving under the influence of alcohol? □No □Yes If yes, when? _______________



  Tobacco History:
  Have you ever used tobacco products? □No □Yes If yes, please answer the following questions:
  Do you currently use tobacco products? □No □Yes If yes, what type of products? □ Cigarettes □Cigar □Pipe □Chewing tobacco
  How long have you used tobacco products? ____________        How frequently did/do you use tobacco?___________
  When did you last use tobacco products?_________________
  Are you having any withdrawal symptoms from not using tobacco? □No □Yes If yes, what symptoms are you experiencing?
  □Cravings □Irritation □Anger □Increased Appetite □Weight Gain □Concentration Problems □Restlessness □Insomnia
  □Anxiety


  Preventative Medicine/Screening History
  Have you had screening for cancer? Yes No        When? (mm/yyyy) ______________________
          What type screening & results if known? ______________________________________________________________________
  Have you had a mammogram? Yes No When? (mm/yyyy)____________________________ Results, if known_______________
  Have you had a pap smear? Yes No When? (mm/yyyy)____________________________ Results, if known_________________



Last Name:                                                           First Name:


A#:                                                                  Country of Origin:


Date of Arrival:                                                     DOB:

Facility:                                                            Sex:



                                                                                            Ex. 14 to Armstrong Decl.
                                                                                                        Page 67 of 85
                      Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 68 of 85




                                     Physical Examination/Health Appraisal (con’t)
  OBJECTIVE:
  Vital Signs

  T_________ P_________ R__________ BP______________ HT____________ WT_____________
  Visual Acuity (Snellen): Left____________________ Right__________________ Both___________________
  Hearing: □ Grossly intact □ Other__________________________________________________

  General Physical Examination
                     R = Refused     NE = Not Evaluated
  General            R       NE      Findings:
  ENT                R       NE      Findings:
  Dental             R       NE      Findings:
  Neurological       R       NE      Findings:
  Cardiac            R       NE      Findings:
  Pulmonary          R       NE      Findings:
  Gastrointestinal   R       NE      Findings:
  Genitourinary      R       NE      Findings:
  Extremities        R       NE      Findings:
  Skin               R       NE      Findings:
  Comments/Other Findings:

  Mental Status Examination
  Orientation                Alert □No □Yes Oriented to person □No □Yes Place □No □Yes Time □No □Yes
  Perceptions/               Perceptual disturbances? □No □Yes
  Thought Content            If yes, □ Auditory hallucinations   □ Visual hallucinations  □ Delusions
  Appearance                 □ Appropriately dressed □ well groomed; □ Disheveled; □ Other
  Posture                    □ Erect; □ Stooped; □ Slouched; □ Other
  Gait/Walk                  □ Steady; □ Shuffle; □ Limp; □ Other
  Movement                  □ Appropriate; □ Tics; □ Repetitive; □ Rigid; □ Agitated; □ Slow; □ Other
  Mood                      □ Appropriate; □ Labile; □ Relaxed; □ Happy; □ Calm; □ Distressed; □ Angry; □ Agitated; □ Sad/Depressed;
                            □ Fearful/Anxious; □Irritable, □ Other
  Attitude                  □ Cooperative; □ Uncooperative; □ Threatening; □ Evasive
  Speech                     □ Coherent; □ Incoherent; □ Pressured; □ Average speed; □ Rapid; □ Slow; □ Slurred; □ Mumbled; □ Talkative;
                             □ Loud; □ Soft; □ Other
  Intelligence               □ Appears normal; □ Appears developmentally delayed
  Insight                    □ Good; □ Impaired
  Comments:


Last Name:                                                            First Name:


A#:                                                                   Country of Origin:


Date of Arrival:                                                      DOB:

Facility:                                                             Sex:




                                                                                              Ex. 14 to Armstrong Decl.
                                                                                                          Page 68 of 85
                      Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 69 of 85


                                     Physical Examination/Health Appraisal (con’t)
  Assessment:



  ___Physical exam/health appraisal shows no significant medical, mental health or dental issues currently.
  ___Physical exam/health appraisal shows the following significant issues:




  Plan:

  Treatment including medications: __________________________
  ________________________________________________________________________________________________________________
  ________________________________________________________________________________________________________________
  _____________________________________________________________________________
  Immunizations, Injections, Imaging, Labs:

  Referrals:




  Other




  Preventative Medicine/Patient Education:
  __Given the Staying Healthy brochure in the __________________ language.
  __Verbally given instruction on dental hygiene.
  __Provided with instruction appropriate to patient’s health needs.
  __Patient verbalized understanding of teaching or instructions provided.
  __Patient was asked if he/she had any additional questions, and any questions were addressed.
  __Patient was instructed to return to medical clinic as needed.
  __Patient was instructed to return to clinic for appointment.
  __Health Assessment was rescheduled until [_______] to provide sign language interpreter for health assessment.
  __Health Assessment was rescheduled until [_______] to provide foreign language interpreter for health assessment.
  __Other:________________________________________________________________________________________________




Last Name:                                                             First Name:


A#:                                                                     Country of Origin:


Date of Arrival:                                                        DOB:

Facility:                                                               Sex:




                                                                                                Ex. 14 to Armstrong Decl.
                                                                                                            Page 69 of 85
                     Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 70 of 85



                                                  MEDICAL TRANSFER SUMMARY
 Last Name:                                                                  First Name:

 A#:                                                                         Country of Origin:

 Date of Arrival at Sending Facility:                                        DOB:

 Sending Facility:                                                           Sex:

1. General Information:
   Cleared for Travel by Ground Transportation: □ Yes □ No Date of Departure: ______________________________________
   Cleared for Travel by Air Transportation:      □ Yes □ No              Final Destination, if known: ________________________________
   Reason for Transfer: □ Custody □ Medical          Medical Escort required: □ Yes □ No             If yes, type: □ Medical   □ Psychiatric

2. Current Medical, Dental, and/or Mental Health Diagnoses/Problems:                                                                URGENT




3. Allergies:


4. Current Prescribed Medications: List All (Name, Dosage, Directions in layman's terms)
   Check off Medication Required for Care en Route
       Medication              Dose     # Sent        Route        Instructions for use (include proper time for administration)               Stop Date




5. TB Clearance Status for Transfer or Transportation
   Screening Modality (Check all that apply and document below):          CXR       TST       IGRA        Symptom Screen


CXR: Date:
             TB Screening:       Negative, not consistent w/TB       Positive, consistent w/TB


TST: Administered Date:                        TST Read Date:                             Results:         mm induration
IGRA: Collection Date:                           Results:      Positive      Negative         Indeterminate
Symptom Screening Date:                          Results:      Positive      Negative

Is the patient being treated for TB?        No        Yes, select options:            Cleared for general detention population
                                                                                      Not cleared for general detention population
                                                                                      Being treated for TB, see attached TB Case Management
                                                                                      documentation
                                                                                                         Ex. 14 to Armstrong Decl.
                                                                                                                     Page 70 of 85
                        Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 71 of 85


                                                Medical Transfer Summary (con't)

 6. Healthcare Follow-Up:
    Recent (within 6 months) Test Results: _____________________________________
    Recent (within 6 months) Hospitalizations/Surgeries: _____________________________________________________
    Recommended Future Lab Work: ___________________________________________________________
    Pending Specialty Appointment (s):___________________________________________________
    Recommended Specialty Appointment (s):___________________________________________________
    Requires Immediate Follow Up: _________________________________________________________________________


 7. Special Needs Affecting Transportation: -- Use Standard Infection Control Precautions for all patients -­
    Are there any medical, dental, or mental health condition that restricts the length of time the patient can be on travel status? □Yes □No
    Reason(s) and maximum length of travel time:
    Does the patient have any special needs that escorting staff should be aware of? □Yes □No
    If so, what? _______________________________________________________________________________________________________
    Equipment provided by: □ Medical Authority □ Other_______________ Equipment owned by: □ Medical Authority □ Other_______________
    Patient will keep equipment upon arrival at destination? □Yes □No
    Is there any medical equipment required to accompany the patient during travel?        Yes        No
    If so, what?
    Are any special precautions required during transport? □Yes □No
    Precautions needed for the patient: ____________________________________________________________________________________
    Precautions needed for the escorting staff: _______________________________________________________________________
 8. Additional Comments (Mark through if no comments are made): Attach additional pages or medical records as
    needed




 9. Release from custody: Attach □ Instructions for Requesting Complete Medical Records
                                 □ Community Resource Information, if applicable
 Sending Facility Point of Contact: __________________________________

 Sending Facility Contact Number: __________________________________

____________________________________ _________________ ______________ __________________________
Completed by Provider Printed Name     Date               Time         Provider Signature

 Last Name:                                                               First Name:

 A#:                                                                      Country of Origin:

 Date of Arrival at Sending Facility:                                     DOB:

 Sending Facility:                                                        Sex:




                                                                                                    Ex. 14 to Armstrong Decl.
                                                                                                                Page 71 of 85
                 Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 72 of 85


  4.4 Medical Care (Women)                                       2. As part of every detainee’s intake health
                                                                    assessment, female detainees shall also receive
                                                                    age-appropriate assessments and preventive
  I. Purpose and Scope                                              women’s health services, as medically
  This detention standard ensures that female detainees             appropriate.
  in U.S. Immigration Customs and Enforcement (ICE)              3. A pregnant detainee in custody shall have access
  custody have access to appropriate and necessary                  to pregnancy services including routine or
  medical and mental health care.                                   specialized prenatal care, pregnancy testing,
  This detention standard applies to the following                  comprehensive counseling and assistance,
  types of facilities housing ICE/ERO detainees:                    postpartum follow up, lactation services and
                                                                    abortion services.
    •   Service Processing Centers (SPCs);
                                                                 4. At no time shall a pregnant detainee be restrained,
    •   Contract Detention Facilities (CDFs); and                   absent truly extraordinary circumstances that
                                                                    render restraints absolutely necessary.
    •   State or local government facilities used by
        ERO through Intergovernmental Service                    5. The facility shall provide communication
        Agreements (IGSAs) to hold detainees for more               assistance to detainees with disabilities and
        than 72 hours.                                              detainees who are limited in their English
                                                                    proficiency (LEP). The facility will provide
  Procedures in italics are specifically required for
                                                                    detainees with disabilities with effective
  SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                                    communication, which may include the
  dedicated IGSA facilities must conform to these
                                                                    provision of auxiliary aids, such as readers,
  procedures or adopt, adapt or establish alternatives,
                                                                    materials in Braille, audio recordings, telephone
  provided they meet or exceed the intent represented
                                                                    handset amplifiers, telephones compatible with
  by these procedures.
                                                                    hearing aids, telecommunications devices for deaf
  For all types of facilities, procedures that appear in            persons (TTYs), interpreters, and note-takers, as
  italics with a marked (**) on the page indicate                   needed. The facility will also provide detainees
  optimum levels of compliance for this standard.                   who are LEP with language assistance, including
  Various terms used in this standard may be defined                bilingual staff or professional interpretation and
  in standard “7.5 Definitions.”                                    translation services, to provide them with
                                                                    meaningful access to its programs and activities.
  II. Expected Outcomes                                             All written materials provided to detainees shall
  The expected outcomes of this detention standard                  generally be translated into Spanish. Where
  are as follows (specific requirements are defined in              practicable, provisions for written translation shall
  “V. Expected Practices”).                                         be made for other significant segments of the
                                                                    population with limited English proficiency.
  1. Female detainees shall receive routine, age
     appropriate gynecological and obstetrical health               Oral interpretation or assistance shall be provided
     care, consistent with recognized community                     to any detainee who speaks another language in
     guidelines for women’s health services.                        which written material has not been translated or
                                                                    who is illiterate.
     **The facility’s provision of gynecological and
     obstetrical health care shall be in compliance with         6. Medical and mental health interviews,
     standards set by the National Commission on                    screenings, appraisals, examinations, procedures,
     Correctional Health Care (NCCHC).                              and administration of medication shall be
4.4 | Medical Care (Women)                                 322                                      PBNDS 2011
                                                                                          (Revised December 2016)


                                                                                  Ex. 14 to Armstrong Decl.
                                                                                              Page 72 of 85
               Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 73 of 85

   conducted in settings that respect detainees’               2. counseling and assistance for pregnant women in
   privacy in accordance with safe and/orderly                    keeping with their express desires in planning for
   operations of the facility.                                    their pregnancy, whether they desire abortion,
                                                                  adoptive services or to keep the child; and
7. A detainee’s request to see a health care provider
   of the same gender should be considered; when               3. routine, age-appropriate, gynecological health
   not feasible, a same-gender chaperone shall be                 care services, including offering women’s specific
   provided. When care is provided by a health care               preventive care.
   provider of the opposite gender, a detainee shall           B. Initial Health Intake Screening and
   be provided a same-gender chaperone upon the
                                                               Health Assessment
   detainee’s request.
                                                               1. Initial Screening
III. Standards Affected
                                                               Within 12 hours of arrival, during their initial
Not applicable.                                                medical screening, all female detainees shall receive
                                                               information on services related to women’s health
IV. References                                                 care as provided for in this standard and standard
American College of Obstetrics and Gynecology,                 “4.3 Medical Care.”
Guidelines for Women’s Health Care (3rd                        2. Initial Health Assessment
edition, 2007).
                                                               If the initial medical intake screening indicates that a
National Commission on Correctional Health Care,               detainee has experienced prior sexual victimization
Standards for Health Services in Jails (2014)                  or perpetrated sexual abuse, staff shall, as
National Commission on Correctional Health Care:               appropriate, ensure that the detainee is immediately
Position Statement on Women’s Health Care in                   referred to a qualified medical or mental health
Correctional Settings (2005)                                   practitioner for medical and/or mental health
                                                               follow-up as appropriate. Consistent with Standard
“Standards to Prevent, Detect, and Respond to Sexual           “4.3 Medical Care,” when a referral for medical
Abuse and Assault in Confinement Facilities,” 79               follow-up is initiated, the detainee shall receive a
Fed. Reg. 13100 (Mar. 7, 2014).                                health evaluation no later than two working days
                                                               from the date of assessment, and when a referral for
V. Expected Practices                                          mental health follow-up is initiated, the detainee
A. Overview                                                    shall receive a mental health evaluation no later than
                                                               72 hours after the referral.
In addition to the medical, mental health and dental
services provided to every detainee as required by             If the initial medical intake screening indicates the
standard “4.3 Medical Care,” every facility shall              possibility of pregnancy, referral shall be initiated
directly or contractually provide its female detainees         and the detainee shall receive a health assessment as
with access to:                                                soon as appropriate or within two working days.

1. pregnancy services, including pregnancy testing,            If the initial medical intake screening indicates any
   routine or specialized prenatal care, postpartum            history of domestic abuse or violence, the detainee
   follow up, lactation services and abortion services         shall be referred for and receive a mental health
   as outlined herein;                                         evaluation by a qualified mental health provider
                                                               within 72 hours, or sooner if appropriate, consistent

  4.4 | Medical Care (Women)                             323                                            PBNDS 2011
                                                                                              (Revised December 2016)


                                                                                 Ex. 14 to Armstrong Decl.
                                                                                             Page 73 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 74 of 85

with Standard “4.3 Medical Care.”                                medical encounter involves a physical examination
All initial health assessments of female detainees shall         of sensitive body parts, to include breast, genital, or
be conducted by a trained and qualified health                   rectal examinations, by a provider of the opposite
provider. In addition to the criteria listed on the              gender. Only medical personnel may serve as
health assessment form, the evaluation shall inquire             chaperones during medical encounters and
about the following:                                             examinations.

a. pregnancy testing for detainees aged 18-56 and                D. Preventive Services
   documented results;                                           Preventative services specific to women shall be
b. if the detainee is currently nursing                          offered for routine age appropriate screenings, to
   (breastfeeding);                                              include breast examinations, pap smear, STD testing
                                                                 and mammograms. These services shall not interfere
c. use of contraception;
                                                                 with detainee’s deportation or release from custody
d. reproductive history (number of pregnancies,                  date.
   number of live births, number of                              1. Contraception
   spontaneous/elective abortions, pregnancy
   complications, etc.);                                         Upon request, appropriately trained medical
                                                                 personnel within their scope of practice shall provide
e. menstrual cycle;
                                                                 detainees with non-directive (impartial) advice and
f. history of breast and gynecological problems;                 consultation about family planning and
g. family history of breast and gynecological                    contraception, and where medically appropriate,
   problems; and                                                 prescribe and dispense medical contraception.

h. any history of physical or sexual victimization and           E. Pregnancy
   when the incident occurred.                                   Upon confirmation by medical personnel that a
A pelvic and breast examination, pap test, baseline              female detainee is pregnant, she shall be given close
mammography and sexually transmitted disease                     medical supervision. Pregnant detainees shall have
(STD) testing shall be offered and provided as                   access to prenatal and specialized care, and
deemed appropriate or necessary by the medical                   comprehensive counseling inclusive of, but not
provider.                                                        limited to: nutrition, exercise, complications of
                                                                 pregnancy, prenatal vitamins, labor and delivery,
C. Same-Gender Providers or Chaperones                           postpartum care, lactation, family planning, abortion
Consistent with the provisions in Standard 4.3                   services and parental skills education.
“Medical Care,” a detainee’s request to see a health             The facility administrator shall ensure that the FOD is
care provider of the same gender should be                       notified as soon as practicable of any female detainee
considered; when not feasible, a same-gender                     determined to be pregnant, but no later than 72
chaperone shall be provided.                                     hours after such determination, consistent with the
When care is provided by a health care provider of               notification requirements in Standard “4.3 Medical
the opposite gender, a detainee shall be provided a              Care.”
same-gender chaperone upon the detainee’s request.               The medical provider will identify any special needs
A same-gender chaperone shall be provided, even in               (e.g. diet, housing, or other accommodations such
the absence of a request by the detainee, when a                 as the provision of additional pillows) and inform all

   4.4 | Medical Care (Women)                              324                                            PBNDS 2011
                                                                                                (Revised December 2016)


                                                                                    Ex. 14 to Armstrong Decl.
                                                                                                Page 74 of 85
                Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 75 of 85

necessary custody staff and facility authorities. If a          least restrictive restraints necessary shall be used.
pregnant detainee has been identified as high risk,             Even in the extraordinary circumstance when
the detainee shall be referred, as appropriate, to a            restraints are deemed necessary, no detainee known
physician specializing in high risk pregnancies.                to be pregnant shall be restrained in a face-down
All chemically dependent pregnant detainees                     position with four-point restraints, on her back, or
(psychological dependence includes alcohol,                     in a restraint belt that constricts the area of the
sedatives/hypnotics, anxiolytics and opioids) are               pregnancy. All attempts shall be made to ensure that
considered high risk and referred to an obstetrician            the detainee is placed on her left side if she is
or another provider capable of addressing their                 immobilized.
needs immediately.                                              The use of restraints requires documented approval
Pregnancy management and outcomes shall be                      and guidance from the on-site medical authority.
monitored, quarterly, through a continuous quality              Record-keeping and reporting requirements
improvement process.                                            regarding the medical approval to use restraints shall
1. Non-Use of Restraints                                        be consistent with other provisions within these
                                                                standards, including documentation in the detainee’s
Restraints on Pregnant Women: A pregnant woman                  A-file, detention and medical files.
or women in post-delivery recuperation shall not be
                                                                2. Abortion Access
restrained absent truly extraordinary circumstances
that render restraints absolutely necessary as                  In the event continued detention is necessary and
documented by a supervisor or directed by the on-               appropriate, and consistent with the practice of our
site medical authority. This general prohibition on             federal partners, if the life of the mother would be
restraints applies to all pregnant women in the                 endangered by carrying a fetus to term, or in the
custody of ICE, whether during transport, in a                  case of rape or incest, ICE will assume the costs
detention facility, or at an outside medical facility.          associated with a female detainee’s decision to
Restraints are never permitted on women who are in              terminate a pregnancy.
active labor or delivery.                                       a. In this instance, or in a situation where a female
Restraints shall not be considered as an option,                   detainee opts to fund the termination of her
unless one or more of the following applies:                       pregnancy, ICE shall arrange for transportation at
                                                                   no cost to the detainee for the medical
a. a medical officer has directed the use of restraints
                                                                   appointment and, if requested by the detainee,
   for medical reasons;
                                                                   for access to religious counseling, and non-
b. credible, reasonable grounds exist to believe the               directive (impartial) medical resources and social
   detainee presents an immediate and serious threat               counseling, to include outside social services or
   of hurting herself, staff or others; or                         women’s community resources groups.
c. reasonable grounds exist to believe the detainee             b. If a detainee requests to terminate her pregnancy,
   presents an immediate and credible risk of escape               ICE will document the request in the detainee’s
   that cannot be reasonably minimized through any                 medical records. The detainee’s statement should
   other method.                                                   be signed personally by the detainee and include
In the rare event that one of the above situations                 clear language of the detainee’s intent.
applies, medical staff shall determine the safest               F. Mental Health Services
method and duration for the use of restraints and the

   4.4 | Medical Care (Women)                             325                                             PBNDS 2011
                                                                                                (Revised December 2016)


                                                                                   Ex. 14 to Armstrong Decl.
                                                                                               Page 75 of 85
               Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 76 of 85

In addition to mental health services offered to all
detainees, mental health assessments shall be offered
to any detainee who has given birth, miscarried or
terminated a pregnancy in the past 45 days.




  4.4 | Medical Care (Women)                            326                       PBNDS 2011
                                                                         (Revised December 2016)


                                                               Ex. 14 to Armstrong Decl.
                                                                           Page 76 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 77 of 85


4.5 Personal Hygiene                                       2. Each detainee shall have suitable, clean bedding,
                                                              linens, blankets and towels;
I. Purpose and Scope                                       3. Each detainee shall have sufficient clean clothing
                                                              that is properly fitted; climatically suitable,
This detention standard ensures that each detainee is         durable and presentable;
able to maintain acceptable personal hygiene
practices through the provision of adequate bathing        4. Detainees shall be held accountable for clothing,
facilities and the issuance and exchange of clean             bedding, linens and towels assigned to them; and
clothing, bedding, linens, towels and personal             5. Detainees, including those with disabilities and
hygiene items.                                                special needs, shall be able to maintain acceptable
This detention standard applies to the following              personal hygiene practices.
types of facilities housing ICE/ERO detainees:             6. The facility shall provide communication
  •   Service Processing Centers (SPCs);                      assistance to detainees with disabilities and
                                                              detainees who are limited in their English
  •   Contract Detention Facilities (CDFs); and               proficiency (LEP). The facility will provide
                                                              detainees with disabilities with effective
  •   State or local government facilities used by
                                                              communication, which may include the
      ERO through Intergovernmental Service
                                                              provision of auxiliary aids, such as readers,
      Agreements (IGSAs) to hold detainees for more
                                                              materials in Braille, audio recordings, telephone
      than 72 hours.
                                                              handset amplifiers, telephones compatible with
Procedures in italics are specifically required for           hearing aids, telecommunications devices for deaf
SPCs, CDFs, and Dedicated IGSA facilities. Non-               persons (TTYs), interpreters, and note-takers, as
dedicated IGSA facilities must conform to these               needed. The facility will also provide detainees
procedures or adopt, adapt or establish alternatives,         who are LEP with language assistance, including
provided they meet or exceed the intent represented           bilingual staff or professional interpretation and
by these procedures.                                          translation services, to provide them with
For all types of facilities, procedures that appear in        meaningful access to its programs and activities.
italics with a marked (**) on the page indicate                All written materials provided to detainees shall
optimum levels of compliance for this standard.                generally be translated into Spanish. Where
Various terms used in this standard may be defined             practicable, provisions for written translation shall
in standard “7.5 Definitions.”                                 be made for other significant segments of the
                                                               population with limited English proficiency.
II. Expected Outcomes                                          Oral interpretation or assistance shall be provided
The expected outcomes of this detention standard               to any detainee who speaks another language in
are as follows (specific requirements are defined in           which written material has not been translated or
“V. Expected Practices”).                                      who is illiterate

1. Each facility shall maintain an inventory of            III. Standards Affected
   clothing, bedding, linens, towels and personal
   hygiene items that is sufficient to meet the needs      This detention standard replaces the standard on
   of detainees;                                           “Personal Hygiene” dated 12/2/2008.




4.5 | Personal Hygiene                                   327                                        PBNDS 2011
                                                                                          (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 77 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 78 of 85


IV. References                                             shirts and two pairs of uniform pants or two jumpsuits;
                                                           two pairs of socks; two pairs of underwear; two
American Correctional Association, Performance-            brassieres, as appropriate; and one pair of facility-issued
based Standards for Adult Local Detention                  footwear. Additional clothing shall be issued as
Facilities, 4th Edition: 4-ALDF-4B-01 through 4B­          necessary for changing weather conditions or as
09, 6A-08, 6B-05 through 6B-08.                            seasonally appropriate. Footwear that is worn out or
“Standards to Prevent, Detect, and Respond to Sexual       damaged shall be replaced at no cost to the detainee.
Abuse and Assault in Confinement Facilities,” 79           For both males and females, personal items of
Fed. Reg. 13100 (Mar. 7, 2014).                            clothing, including undergarments, are not
                                                           permitted.
V. Expected Practices
                                                           Clothing issued at release shall be in accordance with
A. Supply of Clothing, Bedding, Linen,                     standard “2.1 Admission and Release.”
   Towel and Personal Hygiene Items                        C. Special Uniforms and Protective
Each detention facility shall have written policy and         Equipment
procedures for the regular issuance and exchange of
                                                           Each detainee assigned to a special work area shall be
clothing, bedding, linens, towels and personal
                                                           clothed in accordance with the requirements of the
hygiene items. The supply of these items shall
                                                           job and, when appropriate, provided protective
exceed the minimum required for the number of
                                                           clothing and equipment in accordance with safety
detainees to prevent delay in replacing the items.
                                                           and security considerations.
To be prepared for unforeseen circumstances, it is a
good practice for a detention facility to maintain an
                                                           D. Personal Hygiene Items
excess clothing inventory that is at least 200 percent     Staff shall directly supervise the issuance of personal
of the maximum funded detainee capacity.                   hygiene items to male and female detainees
Each SPC and CDF shall have available, at all times,       appropriate for their gender and shall replenish
more clothing, bedding, linen and towels than              supplies as needed. Distribution of hygiene items
needed to supply the maximum funded detainee               shall not be used as reward or punishment.
capacity. This excess will allow for the immediate         Each detainee shall receive, at a minimum, the
replacement of items that are lost, destroyed, or          following items:
worn out.
                                                           1. one bar of bath soap, or equivalent;
Clothing or shoes that are lost, unserviceable,
                                                           2. one comb;
indelibly stained, or bear offensive or otherwise
unauthorized markings shall be discarded and               3. one tube of toothpaste;
replaced as soon as practicable.                           4. one toothbrush;
B. Issuance of Clothing                                    5. one bottle of shampoo, or equivalent; and
At no cost to the detainee, all new detainees shall be     6. one container of skin lotion.
issued clean, laundered, indoor/outdoor
                                                           The facility administrator may modify this list as
temperature-appropriate, size appropriate,
                                                           needed (e.g., to accommodate the use of bulk liquid
presentable clothing during intake.
                                                           soap and shampoo dispensers).
The standard issue of clothing is at least two uniform


4.5 | Personal Hygiene                                   328                                          PBNDS 2011
                                                                                            (Revised December 2016)

                                                                                 Ex. 14 to Armstrong Decl.
                                                                                             Page 78 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 79 of 85

The distribution of razors must be strictly controlled.         washbasin for every 12 detainees.
Disposable razors shall be provided to detainees on a       3. operable showers that are thermostatically
daily basis. Razors shall be issued and collected daily        controlled to temperatures between 100 and 120
by staff. Detainees shall not be permitted to share            F degrees, to ensure safety and promote hygienic
razors.                                                        practices.
Female detainees shall be issued and may retain                 ACA Expected Practice 4-ALDF-4B-09 requires a
sufficient feminine hygiene items, including sanitary           minimum ratio of one shower for every 12
pads or tampons, for use during the menstrual cycle,            detainees.
and may be permitted unbreakable brushes with
soft, synthetic bristles to replace combs. Cosmetics        Inspections of housing units shall periodically
are prohibited, as are electric rollers, curling irons,     measure and document water temperature in the
hair dryers and similar appliances.                         daily log.

The responsible housing unit officer shall replenish        Detainees shall be provided with a reasonably private
personal hygiene items on an as-needed basis, in            environment in accordance with safety and security
accordance with written facility procedures. The            needs. Detainees shall be able to shower, perform
facility administrator may establish an empty               bodily functions, and change clothing without being
container exchange system.                                  viewed by staff of the opposite gender, except in
                                                            exigent circumstances or when such viewing is
If the facility has no detainee commissary, personal        incidental to routine cell checks or is otherwise
hygiene items from sources other than the issuing           appropriate in connection with a medical
officer(s) may be permitted into the housing units          examination or monitored bowel movement. Staff
only with the approval of the health services staff         of the opposite gender shall announce their presence
and the Chief of Security.                                  when entering an area where detainees are likely to
E. Bathing and Toilet Facilities                            be showering, performing bodily functions, or
                                                            changing clothing.
Detainees shall be provided:
                                                            When operationally feasible, transgender and
1. an adequate number of toilets, 24 hours per day,         intersex detainees shall be given the opportunity to
   which can be used without staff assistance when
                                                            shower separately from other detainees.
   detainees are confined to their cells or sleeping
   areas.                                                   Detainees with disabilities shall be provided the
                                                            facilities and support needed for self-care and
   ACA Expected Practice 4-ALDF-4B-08 requires
                                                            personal hygiene in a reasonably private environment
   that toilets be provided at a minimum ratio of one
                                                            in which the individual can maintain dignity. When
   for every 12 male detainees or one for every 8
                                                            necessary, assistance to detainees with disabilities
   female detainees. For males, urinals may be
                                                            who cannot perform basic life functions shall be
   substituted for up to one-half of the toilets. All
                                                            provided by individuals who are trained and
   housing units with three or more detainees must
                                                            qualified to assist persons with physical and/or
   have at least two toilets.
                                                            mental impairments. Such training may be provided
2. an adequate number of washbasins with                    by the health services authority and may involve the
   temperature controlled hot and cold running              expertise of relevant community organizations and
   water 24 hours per day.                                  government agencies. Discrimination on the basis of
   ACA Expected Practice 4-ALDF-4B-08 requires one          disability is prohibited.



4.5 | Personal Hygiene                                    329                                       PBNDS 2011
                                                                                          (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 79 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 80 of 85

F. Hair Care                                                   or sanitation reasons;

Detainees are allowed freedom in personal grooming         2. at least twice weekly exchange of outer garments
unless a valid safety, security, or medical concern           (with a maximum of 72 hours between changes)
requires an exception that is fully justified and             at a minimum;
documented.                                                3. weekly exchange of sheets, towels and
Detainees shall be provided hair care services in a           pillowcases at a minimum; and
manner and environment that promotes sanitation            4. an additional exchange of bedding, linens, towels
and safety, in accordance with the requirements for           or outer garments shall be made available to
“Barber Operations” in standard “1.2 Environmental            detainees if necessary for health or sanitation
Health and Safety” and requirements in standard               reasons, and more frequent exchanges of outer
“5.5 Religious Practices.”                                    garments may be appropriate, especially in hot
G. Issuance of Bedding, Linen and Towels                      and humid climates.
                                                           Volunteer detainee workers may require exchanges
All detainees shall be issued clean bedding, linens
                                                           of outer garments more frequently than every 72
and a towel and be held accountable for those items.
                                                           hours; and
The standard issues shall be, at a minimum:
                                                           Volunteer food service workers shall exchange outer
1. bedding: one mattress, one blanket and one              garments daily.
   pillow (additional blankets shall be issued, based
                                                           Clothing exchanges shall generally be on a one-for­
   on local indoor-outdoor temperatures);
                                                           one basis to prevent hoarding and to ensure an
2. linens: two sheets and one pillowcase; and              adequate supply.
3. towel: one towel.                                       Detainees are not permitted to wash clothing,
H. Exchange Requirements                                   bedding, linens, tennis shoes, or other items in the
                                                           living units, unless proper washing and drying
Detainees shall be provided with clean clothing,           equipment is available and the facility has written
linen and towels on the following basis:                   policy and procedures for their use. Any washing
1. a daily change of socks and undergarments; an           and drying policies and procedures shall be posted in
   additional exchange of undergarments shall be           the washing area and shall be included in the
   made available to detainees if necessary for health     detainee handbook.




4.5 | Personal Hygiene                                   330                                      PBNDS 2011
                                                                                        (Revised December 2016)

                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 80 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 81 of 85


5.8 Voluntary Work                                            good order of the facility.
                                                          2. Detainees shall be able to volunteer for work
    Program                                                  assignments but otherwise shall not be required
                                                             to work, except to do personal housekeeping.
I. Purpose and Scope
                                                          3. Essential operations and services shall be
This detention standard provides detainees                   enhanced through detainee productivity.
opportunities to work and earn money while
                                                          4. The negative impact of confinement shall be
confined, subject to the number of work
                                                             reduced through decreased idleness, improved
opportunities available and within the constraints of
                                                             morale and fewer disciplinary incidents.
the safety, security and good order of the facility.
                                                          5. Detainee working conditions shall comply with
While not legally required to do so, ICE/ ERO
                                                             all applicable federal, state and local work safety
affords working detainees basic Occupational Safety
                                                             laws and regulations.
and Health Administration (OSHA) protections.
                                                          6. There shall be no discrimination regarding
This detention standard applies to the following
                                                             voluntary work program access based on any
types of facilities housing ICE/ERO detainees:
                                                             detainee’s race, religion, national origin, gender,
  •   Service Processing Centers (SPCs);                     sexual orientation or disability.
  •   Contract Detention Facilities (CDFs); and           7. The facility shall provide communication
                                                             assistance to detainees with disabilities and
  •   State or local government facilities used by           detainees who are limited in their English
      ERO through Intergovernmental Service                  proficiency (LEP). The facility will provide
      Agreements (IGSAs) to hold detainees for more          detainees with disabilities with effective
      than 72 hours.                                         communication, which may include the
Procedures in italics are specifically required for          provision of auxiliary aids, such as readers,
SPCs, CDFs, and Dedicated IGSA facilities. Non-              materials in Braille, audio recordings, telephone
dedicated IGSA facilities must conform to these              handset amplifiers, telephones compatible with
procedures or adopt, adapt or establish alternatives,        hearing aids, telecommunications devices for deaf
provided they meet or exceed the intent represented          persons (TTYs), interpreters, and note-takers, as
by these procedures.                                         needed. The facility will also provide detainees
                                                             who are LEP with language assistance, including
Various terms used in this standard may be defined
                                                             bilingual staff or professional interpretation and
in standard “7.5 Definitions.”
                                                             translation services, to provide them with
II. Expected Outcomes                                        meaningful access to its programs and activities.
                                                              All written materials provided to detainees shall
The expected outcomes of this detention standard
                                                              generally be translated into Spanish. Where
are as follows (specific requirements are defined in
                                                              practicable, provisions for written translation shall
“V. Expected Practices”).
                                                              be made for other significant segments of the
1. Detainees may have opportunities to work and               population with limited English proficiency.
   earn money while confined, subject to the
                                                              Oral interpretation or assistance shall be provided
   number of work opportunities available and
                                                              to any detainee who speaks another language in
   within the constraints of the safety, security and
                                                              which written material has not been translated or


5.8 | Voluntary Work Program                            405                                          PBNDS 2011
                                                                                            (Revised December 2016)


                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 81 of 85
                   Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 82 of 85

   who is illiterate.                                        perimeter of non-dedicated IGSA facilities.

III. Standards Affected                                      In SPCs, CDFs, and dedicated IGSAs, low custody
                                                             detainees may work outside the secure perimeter on
This detention standard replaces “Voluntary Work             facility grounds. They must be directly supervised at
Program” dated 12/2/2008.                                    a ratio of no less than one staff member to four
This detention standard incorporates the                     detainees. The detainees shall be within sight and
requirements regarding detainees’ assigned to work           sound of that staff member at all times.
outside of a facility’s secure perimeter originally          C. Personal Housekeeping Required
communicated via a memorandum to all Field Office
Directors from the Acting Director of U.S.                   Work assignments are voluntary; however, all
Immigration and Customs Enforcement (ICE)                    detainees are responsible for personal housekeeping.
Enforcement and Removal Operations (ERO)                     Detainees are required to maintain their immediate
(11/2/2004).                                                 living areas in a neat and orderly manner by:
IV. References                                               1. making their bunk beds daily;
                                                             2. stacking loose papers;
American Correctional Association, Performance-
based Standards for Adult Local Detention                    3. keeping the floor free of debris and dividers free
Facilities, 4th Edition: 4-ALDF-5C-06, 5C-08, 5C­               of clutter; and
11(M), 6B-02.                                                4. refraining from hanging/draping clothing,
ICE/ERO Performance-based National Detention                    pictures, keepsakes, or other objects from beds,
Standards 2011:                                                 overhead lighting fixtures or other furniture.
  •   “1.2 Environmental Health and Safety”; and             D. Detainee Selection
  •   “4.1 Food Service.”                                    The facility administrator shall develop site-specific
                                                             rules for selecting work detail volunteers. These site-
V. Expected Practices                                        specific rules shall be recorded in a facility procedure
                                                             that shall include a voluntary work program
A. Voluntary Work Program
                                                             agreement. The voluntary work program agreement
Detainees shall be provided the opportunity to               shall document the facility’s program and shall be in
participate in a voluntary work program. The                 compliance with this detention standard.
detainee’s classification level shall determine the type
                                                             The primary factors in hiring a detainee as a worker
of work assignment for which he/she is eligible.
                                                             shall be his/her classification level and the specific
Generally, high custody detainees shall not be given
                                                             requirements of the job.
work opportunities outside their housing
units/living areas. Non-dedicated IGSAs will have            1. Staff shall present the detainee’s name to the shift
discretion on whether or not they will allow                    supervisor or the requesting department head.
detainees to participate in the voluntary work               2. The shift supervisor or department head shall
program.                                                        review the detainee’s classification and other
B. Work Outside the Secure Perimeter                            relevant documents in the detainee’s detention
                                                                file.
ICE detainees may not work outside the secure
                                                             3. The shift supervisor or department head shall


5.8 | Voluntary Work Program                               406                                       PBNDS 2011
                                                                                            (Revised December 2016)


                                                                                 Ex. 14 to Armstrong Decl.
                                                                                             Page 82 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 83 of 85

   assess the detainee’s language skills because these       H. Hours of Work
   skills affect the detainee’s ability to perform the
   specific requirements of the job under                    Detainees who participate in the volunteer work
   supervision. To the extent possible, work                 program are required to work according to a
   opportunities shall be provided to detainees who          schedule.
   are able to communicate with supervising staff            The normal scheduled workday for a detainee
   effectively and in a manner that does not                 employed full time is a maximum of 8 hours.
   compromise safety and security.                           Detainees shall not be permitted to work in excess of
4. Inquiries to staff about the detainee’s attitude and      8 hours daily, 40 hours weekly.
   behavior may be used as a factor in the                   Unexcused absences from work or unsatisfactory
   supervisor’s selection.                                   work performance may result in removal from the
Staff shall explain the rules and regulations as well as     voluntary work program.
privileges relating to the detainee worker’s status.         I. Number of Details in One Day
The detainee shall be required to sign a voluntary
work program agreement before commencing each                The facility administrator may restrict the number of
new assignment. Completed agreements shall be                work details permitted a detainee during one day.
filed in the detainee’s detention file.                      In SPCs, CDFs, and dedicated IGSAs a detainee may
                                                             participate in only one work detail per day.
E. Special Details
                                                             J. Establishing Detainee Classification
Detainees may volunteer for temporary work details
that occasionally arise. The work, which generally              Level
lasts from several hours to several days, may involve        If the facility cannot establish the classification level
labor-intensive work.                                        in which the detainee belongs, the detainee shall be
F. Discrimination in Hiring Prohibited                       ineligible for the voluntary work program.

Detainees shall not be denied voluntary work                 K. Compensation
opportunities on the basis of such factors as a              Detainees shall receive monetary compensation for
detainee’s race, religion, national origin, gender,          work completed in accordance with the facility’s
sexual orientation or disability.                            standard policy.
G. Detainees with Disabilities                               The compensation is at least $1.00 (USD) per day.
The facility shall allow, where possible, detainees          The facility shall have an established system that
with disabilities to participate in the voluntary work       ensures detainees receive the pay owed them before
program in appropriate work assignments.                     being transferred or released.
Consistent with the procedures outlined in Standard          L. Removal of Detainee from Work Detail
4.8 “Disability Identification, Assessment, and
Accommodation,” the facility shall provide                   A detainee may be removed from a work detail for
reasonable accommodations and modifications to its           such causes as:
policies, practices, and/or procedures to ensure that        1. unsatisfactory performance;
detainees with disabilities have an equal opportunity
                                                             2. disruptive behavior, threats to security, etc.;
to access, participate in, and benefit from the
voluntary work programs.                                     3. physical inability to perform the essential


5.8 | Voluntary Work Program                               407                                         PBNDS 2011
                                                                                             (Revised December 2016)


                                                                                   Ex. 14 to Armstrong Decl.
                                                                                               Page 83 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 84 of 85

   elements of the job due to a medical condition or       standards.
   lack of strength;                                       The facility administrator shall ensure that all
4. prevention of injuries to the detainee; and/or          department heads, in collaboration with the facility’s
                                                           safety/training officer, develop and institute
5. a removal sanction imposed by the Institution
                                                           appropriate training for all detainee workers.
   Disciplinary Panel for an infraction of a facility
   rule, regulation or policy.                             1. The voluntary work program shall operate in
                                                              compliance with the following codes and
When a detainee is removed from a work detail, the
                                                              regulations:
facility administrator shall place written
documentation of the circumstances and reasons in              a. Occupational Safety and Health Administration
the detainee detention file.                                      (OSHA) regulations;
Detainees may file a grievance to the local Field              b. National Fire Protection Association 101 Life
Office Director or facility administrator if they                 Safety Code; and
believe they were unfairly removed from work, in               c. International Council Codes (ICC).
accordance with standard “6.2 Grievance System.”
                                                               Each facility administrator’s designee is
M. Detainee Responsibility                                     responsible for providing access to complete and
The facility administrator shall establish procedures          current versions of the documents listed above.
for informing detainee volunteers about on-the-job             The facility administrator shall ensure that the
responsibilities and reporting procedures.                     facility operates in compliance with all applicable
The detainee is expected to be ready to report for             standards.
work at the required time and may not leave an             2. Upon a detainee’s assignment to a job or detail,
assignment without permission.                                the supervisor shall provide thorough instructions
1. The detainee shall perform all assigned tasks              regarding safe work methods and, if relevant,
   diligently and conscientiously.                            hazardous materials, including:

2. The detainee may not evade attendance and                   a. safety features and practices demonstrated by
   performance standards in assigned activities nor               the supervisor; and
   encourage others to do so.                                  b. recognition of hazards in the workplace,
3. The detainee shall exercise care in performing                 including the purpose for protective devices
   assigned work, using safety equipment and taking               and clothing provided, reporting deficiencies
   other precautions in accordance with the work                  to their supervisors (staff and detainees who
   supervisor’s instructions.                                     do not read nor understand English shall not
                                                                  be authorized to work with hazardous
4. In the event of a work-related injury, the detainee            materials).
   shall notify the work supervisor, who shall
   immediately implement injury-response                          A detainee shall not undertake any assignment
   procedures.                                                    before signing a voluntary work program
                                                                  agreement that, among other things, confirms
N. Detainee Training and Safety                                   that the detainee has received and understood
All detention facilities shall comply with all                    training from the supervisor about the work
applicable health and safety regulations and                      assignment.



5.8 | Voluntary Work Program                             408                                        PBNDS 2011
                                                                                          (Revised December 2016)


                                                                                Ex. 14 to Armstrong Decl.
                                                                                            Page 84 of 85
                  Case 3:17-cv-05806-RJB Document 248-1 Filed 07/02/19 Page 85 of 85

      The voluntary work program agreement,                procedures for immediately and appropriately
      which each detainee is required to sign prior        responding to on-the-job injuries, including
      to commencing each new assignment, shall be          immediate notification of ICE/ERO.
      placed in the detainee’s detention file.             If a detainee is injured while performing his/her
3. For a food service assignment, medical staff, in        work assignment:
   conjunction with the U.S. Public Health Service,        1. The work supervisor shall immediately notify
   shall ensure that detainees are medically screened         facility medical staff. In the event the accident
   and certified before undertaking the assignment.           occurs in a facility that does not provide 24-hour
4. The facility shall provide detainees with safety           medical care, the supervisor shall contact the on-
   equipment that meets OSHA and other standards              call medical officer for instructions.
   associated with the task performed.                     2. First aid shall be administered as necessary.
5. The facility administrator shall ensure that the        3. Medical staff shall determine what treatment is
   facility operates in compliance with all applicable        necessary and where that treatment shall take
   standards.                                                 place.
O. Detainee Injury and Reporting                           4. The work supervisor shall complete a detainee
   Procedures                                                 accident report and submit it to the facility
                                                              administrator for review and processing and file it
The facility administrator shall implement
                                                              in the detainee’s detention file and A-file.




5.8 | Voluntary Work Program                             409                                       PBNDS 2011
                                                                                         (Revised December 2016)


                                                                               Ex. 14 to Armstrong Decl.
                                                                                           Page 85 of 85
